Exhibit 10.1

 

EXECUTION COPY

 

AGREEMENT AND PLAN OF MERGER

 

Dated as of October 6, 2005

 

among

 

CRIIMI MAE INC.,

 

CDP CAPITAL-FINANCING INC.

 

and

 

CADIM W.F. CO.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I.

THE MERGER

 

Section 1.1

The Merger

 

Section 1.2

Effective Time of the Merger

 

Section 1.3

Closing

 

Section 1.4

Effects of the Merger

 

Section 1.5

Articles of Incorporation and By-Laws

 

Section 1.6

Directors and Officers

 

Section 1.7

Conversion of Shares

 

Section 1.8

Conversion of Sub’s Capital Stock

 

Section 1.9

Stock Options and Restricted Stock Units

 

Section 1.10

Payment for Shares

 

Section 1.11

Further Assurances

 

 

 

 

ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Section 2.1

Organization, Qualification, Corporate Power and Authority

 

Section 2.2

Capitalization

 

Section 2.3

Noncontravention

 

Section 2.4

Business Entities

 

Section 2.5

Financial Statements

 

Section 2.6

Absence of Certain Changes

 

Section 2.7

Undisclosed Liabilities

 

Section 2.8

Tax Matters

 

Section 2.9

Tangible Assets

 

Section 2.10

Owned Real Property

 

Section 2.11

Intellectual Property

 

Section 2.12

Real Property Leases

 

Section 2.13

Contracts

 

Section 2.14

Licenses and Authorizations

 

Section 2.15

Litigation

 

Section 2.16

Employees

 

Section 2.17

State Takeover Statutes; Charter Ownership Limitations; Rights Agreement

 

Section 2.18

Employee Benefits

 

Section 2.19

Environmental Matters

 

Section 2.20

Investments

 

Section 2.21

Legal Compliance

 

Section 2.22

Company SEC Reports

 

Section 2.23

Transactions with Affiliates

 

Section 2.24

Insurance

 

Section 2.25 [a05-17332_1ex10d1.htm#Section2_25InvestmentCompanyActOf_233513]

Investment Company Act of 1940
[a05-17332_1ex10d1.htm#Section2_25InvestmentCompanyActOf_233513]

 

Section 2.26 [a05-17332_1ex10d1.htm#Section2_26OpinionOfFinancialAdvi_233514]

Opinion of Financial Advisor
[a05-17332_1ex10d1.htm#Section2_26OpinionOfFinancialAdvi_233514]

 

 

i

--------------------------------------------------------------------------------


 

Section 2.27 [a05-17332_1ex10d1.htm#Section2_27RequiredVoteOfCompanyS_233515]

Required Vote of Company Stockholders
[a05-17332_1ex10d1.htm#Section2_27RequiredVoteOfCompanyS_233515]

 

Section 2.28 [a05-17332_1ex10d1.htm#Section2_28CertainInformation_Non_233516]

Certain Information
[a05-17332_1ex10d1.htm#Section2_28CertainInformation_Non_233516]

 

Section 2.29 [a05-17332_1ex10d1.htm#Section2_29Brokers_NoBrokerInvest_233518]

Brokers [a05-17332_1ex10d1.htm#Section2_29Brokers_NoBrokerInvest_233518]

 

 

 

 

ARTICLE III. [a05-17332_1ex10d1.htm#Articleiii_RepresentationsAndWarr_233526]

REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB
[a05-17332_1ex10d1.htm#Articleiii_RepresentationsAndWarr_233526]

 

Section 3.1 [a05-17332_1ex10d1.htm#Section3_1OrganizationCorporatePo_233529]

Organization, Corporate Power and Authority
[a05-17332_1ex10d1.htm#Section3_1OrganizationCorporatePo_233529]

 

Section 3.2 [a05-17332_1ex10d1.htm#Section3_2Noncontravention_Except_233531]

Noncontravention
[a05-17332_1ex10d1.htm#Section3_2Noncontravention_Except_233531]

 

Section 3.3 [a05-17332_1ex10d1.htm#Section3_3AvailabilityOfFunds_Par_233537]

Availability of Funds
[a05-17332_1ex10d1.htm#Section3_3AvailabilityOfFunds_Par_233537]

 

Section 3.4 [a05-17332_1ex10d1.htm#Section3_4CertainInformation_None_233537]

Certain Information
[a05-17332_1ex10d1.htm#Section3_4CertainInformation_None_233537]

 

Section 3.5 [a05-17332_1ex10d1.htm#Section3_5Investigation_ParentAnd_233539]

Investigation [a05-17332_1ex10d1.htm#Section3_5Investigation_ParentAnd_233539]

 

Section 3.6 [a05-17332_1ex10d1.htm#Section3_6Brokers_NoBrokerInvestm_233541]

Brokers [a05-17332_1ex10d1.htm#Section3_6Brokers_NoBrokerInvestm_233541]

 

 

 

 

ARTICLE IV. [a05-17332_1ex10d1.htm#Articleiv_AdditionalAgreements_233544]

ADDITIONAL AGREEMENTS
[a05-17332_1ex10d1.htm#Articleiv_AdditionalAgreements_233544]

 

Section 4.1 [a05-17332_1ex10d1.htm#Section4_1PreparationOfTheProxySt_233547]

Preparation of the Proxy Statement
[a05-17332_1ex10d1.htm#Section4_1PreparationOfTheProxySt_233547]

 

Section 4.2 [a05-17332_1ex10d1.htm#Section4_2StockholderApprovals__233549]

Stockholder Approvals
[a05-17332_1ex10d1.htm#Section4_2StockholderApprovals__233549]

 

Section 4.3 [a05-17332_1ex10d1.htm#Section4_3ConditionsToMerger_Each_233550]

Conditions to Merger
[a05-17332_1ex10d1.htm#Section4_3ConditionsToMerger_Each_233550]

 

Section 4.4 [a05-17332_1ex10d1.htm#Section4_4EmployeeBenefitsAndOthe_233552]

Employee Benefits and Other Matters
[a05-17332_1ex10d1.htm#Section4_4EmployeeBenefitsAndOthe_233552]

 

Section 4.5 [a05-17332_1ex10d1.htm#Section4_5IndemnificationDirector_233554]

Indemnification; Directors’ and Officers’ Insurance
[a05-17332_1ex10d1.htm#Section4_5IndemnificationDirector_233554]

 

Section 4.6 [a05-17332_1ex10d1.htm#Section4_6ReasonableEfforts_UponT_233556]

Reasonable Efforts
[a05-17332_1ex10d1.htm#Section4_6ReasonableEfforts_UponT_233556]

 

Section 4.7 [a05-17332_1ex10d1.htm#Section4_7ConductOfCompanysBusine_233558]

Conduct of Company’s Business
[a05-17332_1ex10d1.htm#Section4_7ConductOfCompanysBusine_233558]

 

Section 4.8 [a05-17332_1ex10d1.htm#Section4_8ConductOfParentAndSub_F_233602]

Conduct of Parent and Sub
[a05-17332_1ex10d1.htm#Section4_8ConductOfParentAndSub_F_233602]

 

Section 4.9 [a05-17332_1ex10d1.htm#Section4_9PublicAnnouncements_Par_233604]

Public Announcements
[a05-17332_1ex10d1.htm#Section4_9PublicAnnouncements_Par_233604]

 

Section 4.10 [a05-17332_1ex10d1.htm#Section4_10NoSolicitation__233605]

No Solicitation [a05-17332_1ex10d1.htm#Section4_10NoSolicitation__233605]

 

Section 4.11 [a05-17332_1ex10d1.htm#Section4_11FeesAndExpenses__233609]

Fees and Expenses [a05-17332_1ex10d1.htm#Section4_11FeesAndExpenses__233609]

 

Section 4.12 [a05-17332_1ex10d1.htm#Section4_12StateTakeoverLaws_IfAn_233612]

State Takeover Laws
[a05-17332_1ex10d1.htm#Section4_12StateTakeoverLaws_IfAn_233612]

 

Section 4.13 [a05-17332_1ex10d1.htm#Section4_13RightsAgreement_TheBoa_233613]

Rights Agreement
[a05-17332_1ex10d1.htm#Section4_13RightsAgreement_TheBoa_233613]

 

Section 4.14 [a05-17332_1ex10d1.htm#Section4_14CertainTaxMatters__233614]

Certain Tax Matters [a05-17332_1ex10d1.htm#Section4_14CertainTaxMatters__233614]

 

Section 4.15 [a05-17332_1ex10d1.htm#Section4_15ObserverRights_Between_233617]

Observer Rights [a05-17332_1ex10d1.htm#Section4_15ObserverRights_Between_233617]

 

 

 

 

ARTICLE V. [a05-17332_1ex10d1.htm#Articlev_Conditions_233621]

CONDITIONS [a05-17332_1ex10d1.htm#Articlev_Conditions_233621]

 

Section 5.1 [a05-17332_1ex10d1.htm#Section5_1ConditionsToEachPartysO_233625]

Conditions to each Party’s Obligation to Effect the Merger
[a05-17332_1ex10d1.htm#Section5_1ConditionsToEachPartysO_233625]

 

Section 5.2 [a05-17332_1ex10d1.htm#Section5_2ConditionsToTheCompanys_233627]

Conditions to the Company’s Obligations
[a05-17332_1ex10d1.htm#Section5_2ConditionsToTheCompanys_233627]

 

Section 5.3 [a05-17332_1ex10d1.htm#Section5_3ConditionsToTheParentsA_233628]

Conditions to the Parent’s and Sub’s Obligations
[a05-17332_1ex10d1.htm#Section5_3ConditionsToTheParentsA_233628]

 

Section 5.4 [a05-17332_1ex10d1.htm#Section5_4FrustrationOfClosingCon_233631]

Frustration of Closing Conditions
[a05-17332_1ex10d1.htm#Section5_4FrustrationOfClosingCon_233631]

 

 

 

 

ARTICLE VI. [a05-17332_1ex10d1.htm#Articlevi_General_233634]

GENERAL [a05-17332_1ex10d1.htm#Articlevi_General_233634]

 

Section 6.1 [a05-17332_1ex10d1.htm#Section6_1Termination_ThisAgreeme_233636]

Termination [a05-17332_1ex10d1.htm#Section6_1Termination_ThisAgreeme_233636]

 

Section 6.2 [a05-17332_1ex10d1.htm#Section6_2NonsurvivalOfRepresenta_233639]

Non-Survival of Representations and Warranties
[a05-17332_1ex10d1.htm#Section6_2NonsurvivalOfRepresenta_233639]

 

Section 6.3 [a05-17332_1ex10d1.htm#Section6_3Notice_AnyNoticeHereund_233640]

Notice [a05-17332_1ex10d1.htm#Section6_3Notice_AnyNoticeHereund_233640]

 

Section 6.4 [a05-17332_1ex10d1.htm#Section6_4CompleteAgreementNoThir_233642]

Complete Agreement; No Third-Party Beneficiaries
[a05-17332_1ex10d1.htm#Section6_4CompleteAgreementNoThir_233642]

 

Section 6.5 [a05-17332_1ex10d1.htm#Section6_5GoverningLaw_ExceptToTh_233643]

GOVERNING LAW [a05-17332_1ex10d1.htm#Section6_5GoverningLaw_ExceptToTh_233643]

 

Section 6.6 [a05-17332_1ex10d1.htm#Section6_6NoAssignment_NeitherThi_233645]

No Assignment [a05-17332_1ex10d1.htm#Section6_6NoAssignment_NeitherThi_233645]

 

Section 6.7 [a05-17332_1ex10d1.htm#Section6_7Headings_TheDescriptive_233646]

Headings [a05-17332_1ex10d1.htm#Section6_7Headings_TheDescriptive_233646]

 

Section 6.8 [a05-17332_1ex10d1.htm#Section6_8Counterparts_ThisAgreem_233647]

Counterparts [a05-17332_1ex10d1.htm#Section6_8Counterparts_ThisAgreem_233647]

 

Section 6.9 [a05-17332_1ex10d1.htm#Section6_9Interpretation_TheWordi_233648]

Interpretation [a05-17332_1ex10d1.htm#Section6_9Interpretation_TheWordi_233648]

 

Section 6.10 [a05-17332_1ex10d1.htm#Section6_10RemediesWaiver_AllRigh_233649]

Remedies; Waiver
[a05-17332_1ex10d1.htm#Section6_10RemediesWaiver_AllRigh_233649]

 

 

ii

--------------------------------------------------------------------------------


 

Section 6.11 [a05-17332_1ex10d1.htm#Section6_11Confidentiality_ThePar_233651]

Confidentiality [a05-17332_1ex10d1.htm#Section6_11Confidentiality_ThePar_233651]

 

Section 6.12 [a05-17332_1ex10d1.htm#Section6_12Severability_AnyInvali_233652]

Severability [a05-17332_1ex10d1.htm#Section6_12Severability_AnyInvali_233652]

 

Section 6.13 [a05-17332_1ex10d1.htm#Section6_13AmendmentWaiver_ThisAg_233653]

Amendment; Waiver
[a05-17332_1ex10d1.htm#Section6_13AmendmentWaiver_ThisAg_233653]

 

 

 

 

EXHIBIT A

Form of Articles of Merger

 

 

iii

--------------------------------------------------------------------------------


 

This AGREEMENT AND PLAN OF MERGER (this “Agreement”) dated as of October 6,
2005, among CDP CAPITAL-FINANCING INC., a Quebec charter corporation (“Parent”),
CADIM W.F. CO., a newly-formed Maryland corporation (“Sub”) and an indirect,
wholly-owned subsidiary of Parent, and CRIIMI MAE Inc., a Maryland corporation
(the “Company”).

 

WHEREAS the respective Boards of Directors of Parent, Sub and the Company deem
it advisable to consummate, and have approved, the transaction provided for
herein pursuant to which Sub will merge with and into the Company and the
Company will become an indirect wholly-owned subsidiary of Parent and a direct
wholly-owned subsidiary of Cadim White Flint Co., a Maryland corporation;

 

WHEREAS to effect such transaction, the respective Boards of Directors of
Parent, Sub and the Company have approved the merger of the Company and Sub (the
“Merger”), upon the terms and subject to the conditions of this Agreement,
whereby the issued and outstanding shares of common stock, par value $0.01 per
share, of the Company (the “Company Common Stock”), and the associated Rights
(as defined in Section 2.2(a)), not owned directly or through a Subsidiary (as
defined in Section 1.7(a)) by the Company will be converted into the right to
receive $20.00 per share in cash, without interest thereon;

 

WHEREAS BREF ONE, LLC—Series A, a Delaware limited liability company (“BREF
ONE”), a record and beneficial holder of Shares (as defined in Section 1.7(a))
as of the date hereof, has entered into a Voting Agreement dated as of the date
hereof (the “Voting Agreement”), with Parent, pursuant to which it has agreed to
vote in favor of the Merger and has granted a proxy to Parent in connection
therewith;

 

WHEREAS BREF ONE, a holder of the Company’s outstanding 15% Senior Subordinated
Notes due 2006, has delivered, concurrently with the execution of this
Agreement, an agreement (the “Termination Agreement”) terminating certain of
such holder’s rights under the Senior Subordinated Secured Note Agreement and
the Non-Competition Agreement, each dated as of January 13, 2003, by and between
the Company and BREF ONE (as an assignee of Brascan Real Estate Finance Fund I,
L.P., a Delaware limited partnership), which termination is effective only upon
the Effective Time (as defined in Section 1.2); and

 

WHEREAS Parent, Sub and the Company desire to make certain representations,
warranties and agreements in connection with the Merger and also to prescribe
various conditions to the Merger.

 

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained, the parties hereto hereby agree as
follows:

 


ARTICLE I.

THE MERGER


 


SECTION 1.1            THE MERGER.  UPON THE TERMS AND SUBJECT TO THE CONDITIONS
OF THIS AGREEMENT AND THE ARTICLES OF MERGER IN THE FORM ATTACHED HERETO AS
EXHIBIT A (THE “ARTICLES OF MERGER”), AND IN ACCORDANCE WITH THE MARYLAND
GENERAL CORPORATION LAW (THE “MGCL”), SUB

 

1

--------------------------------------------------------------------------------


 


SHALL BE MERGED WITH AND INTO THE COMPANY (SUB AND THE COMPANY ARE SOMETIMES
REFERRED TO HEREIN AS THE “CONSTITUENT CORPORATIONS”) AT THE EFFECTIVE TIME.  AT
THE EFFECTIVE TIME, THE SEPARATE CORPORATE EXISTENCE OF SUB SHALL CEASE AND THE
COMPANY SHALL CONTINUE UNDER ITS PRESENT NAME AS THE SURVIVING CORPORATION (THE
“SURVIVING CORPORATION”) AND SHALL SUCCEED TO AND ASSUME ALL THE RIGHTS AND
OBLIGATIONS OF SUB IN ACCORDANCE WITH THE MGCL.


 


SECTION 1.2            EFFECTIVE TIME OF THE MERGER.  SUBJECT TO THE PROVISIONS
OF THIS AGREEMENT, THE CONSTITUENT CORPORATIONS SHALL CAUSE THE ARTICLES OF
MERGER TO BE DULY PREPARED AND EXECUTED AND FILED WITH THE STATE DEPARTMENT OF
ASSESSMENT AND TAXATION OF THE STATE OF MARYLAND (THE “DEPARTMENT”), AS PROVIDED
IN SECTION 3-107 OF THE MGCL AND CONSISTENT WITH THIS AGREEMENT, AS SOON AS
PRACTICABLE ON OR AFTER THE CLOSING DATE (AS DEFINED IN SECTION 1.3).  THE
MERGER SHALL BECOME EFFECTIVE UPON THE ACCEPTANCE OF THE ARTICLES OF MERGER FOR
RECORD BY THE DEPARTMENT, UNLESS A LATER TIME IS SPECIFIED IN THE ARTICLES OF
MERGER (THE “EFFECTIVE TIME”).


 


SECTION 1.3            CLOSING.  THE CLOSING OF THE MERGER (THE “CLOSING”) WILL
TAKE PLACE AT 10:00 A.M., NEW YORK CITY TIME, ON A DATE TO BE SPECIFIED BY THE
PARTIES, WHICH SHALL BE NO LATER THAN THE SECOND BUSINESS DAY FOLLOWING THE
SATISFACTION OR WAIVER OF ALL THE CONDITIONS SET FORTH IN ARTICLE V (THE
“CLOSING DATE”), AT THE OFFICES OF SIDLEY AUSTIN BROWN & WOOD LLP, 787 SEVENTH
AVENUE, NEW YORK, NEW YORK 10019, UNLESS ANOTHER DATE OR PLACE IS AGREED TO IN
WRITING BY THE PARTIES HERETO.


 


SECTION 1.4            EFFECTS OF THE MERGER.  THE MERGER SHALL HAVE THE EFFECTS
SET FORTH IN SECTION 3-114 OF THE MGCL.


 


SECTION 1.5            ARTICLES OF INCORPORATION AND BY-LAWS.


 


(A)           AT THE EFFECTIVE TIME AND BY VIRTUE OF THE MERGER, THE CHARTER OF
THE SURVIVING CORPORATION WILL BE AMENDED AND RESTATED IN ITS ENTIRETY TO BE
SUBSTANTIALLY IDENTICAL TO THE CHARTER OF SUB, AS IN EFFECT ON THE DATE HEREOF,
EXCEPT THAT (I) THE APPLICABLE ARTICLE OF SUCH CHARTER WILL READ AS FOLLOWS: 
“THE NAME OF THE CORPORATION SHALL BE “CRIIMI MAE INC.” AND (II) THE
CAPITALIZATION OF THE SURVIVING CORPORATION SET FORTH THEREIN SHALL INCLUDE THE
PAR VALUE, DIVIDEND RIGHTS, PREFERENCES, REDEMPTION RIGHTS, CONVERSION RIGHTS
(INCLUDING PURSUANT TO SECTION 10(F)(IX) OF EXHIBIT A TO THE ARTICLES OF
AMENDMENT AND RESTATEMENT OF THE COMPANY), VOTING POWERS AND OTHER RIGHTS OF THE
SERIES B PREFERRED STOCK (AS DEFINED IN SECTION 2.2(A)), EACH OF WHICH SHALL BE
AS SET FORTH IN EXHIBIT A TO THE ARTICLES OF AMENDMENT AND RESTATEMENT OF THE
COMPANY.


 


(B)           IMMEDIATELY AFTER THE EFFECTIVE TIME, THE SURVIVING CORPORATION
SHALL TAKE SUCH STEPS AS ARE NECESSARY TO AMEND AND RESTATE IN THEIR ENTIRETY
THE BYLAWS OF THE SURVIVING CORPORATION IN ORDER THAT THEY WILL BE SUBSTANTIALLY
IDENTICAL TO THE BYLAWS OF SUB AS IN EFFECT ON THE DATE HEREOF (IT BEING
UNDERSTOOD THAT SUCH BYLAWS SHALL INCLUDE PROVISIONS WITH RESPECT TO THE
INDEMNIFICATION OF DIRECTORS AND OFFICERS AS CONTEMPLATED BY THE FIRST SENTENCE
OF SECTION 4.5).


 


SECTION 1.6            DIRECTORS AND OFFICERS.  THE DIRECTORS AND OFFICERS OF
SUB AT THE EFFECTIVE TIME SHALL BE THE DIRECTORS AND OFFICERS, RESPECTIVELY, OF
THE SURVIVING CORPORATION, UNTIL THE

 

2

--------------------------------------------------------------------------------


 


EARLIER OF THEIR RESIGNATION OR REMOVAL OR UNTIL THEIR RESPECTIVE SUCCESSORS ARE
DULY ELECTED AND QUALIFIED OR APPOINTED, AS THE CASE MAY BE.


 


SECTION 1.7            CONVERSION OF SHARES.


 


(A)           EACH SHARE OF THE COMPANY COMMON STOCK (A “SHARE”) ISSUED AND
OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME (OTHER THAN ANY SHARES HELD
BY ANY SUBSIDIARY OF THE COMPANY), TOGETHER WITH THE ASSOCIATED RIGHT, SHALL, AT
THE EFFECTIVE TIME, BY VIRTUE OF THE MERGER AND WITHOUT ANY ACTION ON THE PART
OF THE COMPANY, PARENT, SUB OR THE HOLDER THEREOF, BE CANCELLED AND EXTINGUISHED
AND AUTOMATICALLY CONVERTED INTO THE RIGHT TO RECEIVE $20.00 IN CASH (THE “CASH
AMOUNT”), PAYABLE TO THE HOLDER OF THE CERTIFICATE FORMERLY REPRESENTING SUCH
SHARE, WITHOUT INTEREST THEREON, UPON THE SURRENDER THEREOF IN ACCORDANCE
HEREWITH AND WITH THE ARTICLES OF MERGER AT ANY TIME AFTER THE EFFECTIVE TIME. 
AS USED IN THIS AGREEMENT, A “SUBSIDIARY” OF A PERSON (AS DEFINED IN
SECTION 2.11(A)) MEANS ANY CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY,
JOINT VENTURE, ASSOCIATION, TRUST OR OTHER ENTITY OF WHICH SUCH PERSON (EITHER
ALONE OR THROUGH OR TOGETHER WITH ANY OTHER SUBSIDIARY OF SUCH PERSON) (X) OWNS,
DIRECTLY OR INDIRECTLY, MORE THAN 50% OF THE STOCK OR OTHER EQUITY INTERESTS THE
HOLDERS OF WHICH ARE GENERALLY ENTITLED TO VOTE FOR THE ELECTION OF THE BOARD OF
DIRECTORS OR OTHER GOVERNING BODY OF SUCH CORPORATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY, JOINT VENTURE, ASSOCIATION OR OTHER ENTITY OR (Y) IS A
GENERAL PARTNER, TRUSTEE OR OTHER PERSON PERFORMING SIMILAR FUNCTION.


 


(B)           EACH SHARE HELD BY ANY SUBSIDIARY OF THE COMPANY, IF ANY
(TOGETHER, IN EACH CASE, WITH THE ASSOCIATED RIGHT), SHALL, AT THE EFFECTIVE
TIME, BY VIRTUE OF THE MERGER AND WITHOUT ANY ACTION ON THE PART OF THE COMPANY,
PARENT, SUB OR THE HOLDER THEREOF, BE CANCELLED AND EXTINGUISHED AND CEASE TO
EXIST AND NO PAYMENT SHALL BE MADE WITH RESPECT THERETO.


 


(C)           NO SHARE OF SERIES B PREFERRED STOCK SHALL BE CONVERTED INTO CASH,
SECURITIES OR OTHER PROPERTY AS A RESULT OF THE MERGER; ALL SHARES OF SERIES B
PREFERRED STOCK OUTSTANDING IMMEDIATELY PRECEDING THE EFFECTIVE TIME SHALL
REMAIN OUTSTANDING IMMEDIATELY FOLLOWING THE EFFECTIVE TIME AS SHARES OF CAPITAL
STOCK OF THE SURVIVING CORPORATION WITHOUT ANY CHANGE OR MODIFICATION TO ANY
RIGHT, PREFERENCE, PRIVILEGE OR VOTING POWER OF ANY SUCH SHARES OR THE HOLDERS
THEREOF.


 


SECTION 1.8            CONVERSION OF SUB’S CAPITAL STOCK.  EACH SHARE OF COMMON
STOCK, PAR VALUE $0.01 PER SHARE, OF SUB ISSUED AND OUTSTANDING IMMEDIATELY
PRIOR TO THE EFFECTIVE TIME SHALL, AT THE EFFECTIVE TIME, BY VIRTUE OF THE
MERGER AND WITHOUT ANY ACTION ON THE PART OF THE COMPANY, PARENT OR SUB, BE
CONVERTED INTO AND BECOME ONE SHARE OF COMMON STOCK, PAR VALUE $0.01 PER SHARE,
OF THE SURVIVING CORPORATION.


 


SECTION 1.9            STOCK OPTIONS AND RESTRICTED STOCK.


 


(A)           AT THE EFFECTIVE TIME, THE COMPANY SHALL USE ALL REASONABLE
EFFORTS TO TAKE ALL NECESSARY ACTION, INCLUDING ALL REASONABLE EFFORTS TO OBTAIN
THE CONSENT OF THE INDIVIDUAL OPTION HOLDERS, IF NECESSARY, TO (I) TERMINATE THE
COMPANY’S 2001 STOCK INCENTIVE PLAN, AS AMENDED, THE SECOND AMENDED AND RESTATED
STOCK OPTION PLAN FOR KEY EMPLOYEES OF THE COMPANY AND THE COMPANY’S 1996
NON-EMPLOYEE DIRECTOR STOCK PLAN (THE “COMPANY

 

3

--------------------------------------------------------------------------------


 


STOCK OPTION PLANS”) AND (II) TO CANCEL, AT THE EFFECTIVE TIME, EACH OPTION TO
ACQUIRE THE COMPANY COMMON STOCK (THE “COMPANY STOCK OPTIONS”) OUTSTANDING AND
UNEXERCISED AS OF SUCH DATE, WHETHER OR NOT EXERCISABLE AND WHETHER OR NOT
VESTED, UNDER THE COMPANY’S STOCK OPTION PLANS.  EACH HOLDER OF A COMPANY STOCK
OPTION OUTSTANDING AND UNEXERCISED IMMEDIATELY PRIOR TO THE EFFECTIVE TIME,
WHETHER OR NOT EXERCISABLE AND WHETHER OR NOT VESTED, SHALL BE ENTITLED TO
RECEIVE FROM THE SURVIVING CORPORATION IMMEDIATELY AFTER THE EFFECTIVE TIME, IN
EXCHANGE FOR THE CANCELLATION OF COMPANY STOCK OPTION, A LUMP SUM CASH PAYMENT,
LESS APPLICABLE WITHHOLDING TAXES, EQUAL TO THE EXCESS, IF ANY, OF (X) THE
PRODUCT OF THE CASH AMOUNT MULTIPLIED BY THE NUMBER OF SHARES OF THE COMPANY
COMMON STOCK SUBJECT TO THE COMPANY STOCK OPTION OVER (Y) THE AGGREGATE EXERCISE
PRICE FOR SUCH COMPANY STOCK OPTION.  THE COMPANY SHALL TAKE ALL ACTION
NECESSARY (I) TO APPROVE THE DISPOSITION OF THE COMPANY STOCK OPTIONS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT TO THE EXTENT
NECESSARY TO EXEMPT SUCH DISPOSITIONS AND ACQUISITIONS UNDER RULE 16B-3 OF THE
EXCHANGE ACT (AS DEFINED IN SECTION 2.3) AND (II) TO GIVE EFFECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS SECTION 1.9(A).


 


(B)           AT THE EFFECTIVE TIME, THE COMPANY SHALL TAKE ALL NECESSARY ACTION
(I) TO TERMINATE THE COMPANY’S DEFERRED COMPENSATION PLAN, AS AMENDED (THE
“DEFERRED COMPENSATION PLAN”), AND (II) TO CAUSE THE SURVIVING CORPORATION TO
PAY EACH PARTICIPANT IN THE DEFERRED COMPENSATION PLAN A LUMP SUM CASH PAYMENT,
LESS APPLICABLE WITHHOLDING TAXES, EQUAL TO THE AMOUNT OF SUCH PARTICIPANT’S
ACCOUNT BALANCE UNDER THE DEFERRED COMPENSATION PLAN OR, IF LATER, AS SOON AS
SUCH CASH PAYMENT CAN BE MADE UNDER THE TERMS OF THE DEFERRED COMPENSATION PLAN
WITHOUT TRIGGERING THE ADDITIONAL TAX AND INTEREST UNDER
SECTION 409A(A)(1)(B) OF THE CODE (AS DEFINED IN SECTION 4.14(A)).


 


(C)           AT THE EFFECTIVE TIME, EACH RESTRICTED OR OTHERWISE UNVESTED SHARE
OR COMPANY STOCK OPTION OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME
SHALL, AS PROVIDED IN THE COMPANY EMPLOYEE BENEFIT PLANS (AS DEFINED IN
SECTION 2.18(A)), AUTOMATICALLY BECOME FULLY VESTED AND ELIGIBLE FOR PAYMENT AS
SET FORTH IN SECTION 1.10 TO THE EXTENT NOT OTHERWISE CANCELLED AND PAID FOR
PURSUANT TO SECTION 1.9(A) (IN THE CASE OF COMPANY STOCK OPTIONS).


 


SECTION 1.10         PAYMENT FOR SHARES.


 


(A)           PRIOR TO THE EFFECTIVE TIME, THE COMPANY SHALL DESIGNATE REGISTRAR
AND TRANSFER COMPANY OR ANOTHER BANK OR TRUST COMPANY REASONABLY ACCEPTABLE TO
SUB TO ACT AS PAYING AGENT (THE “PAYING AGENT”) IN CONNECTION WITH THE MERGER
(WHICH BANK OR TRUST COMPANY SHALL AGREE IN WRITING TO COMPLY WITH THE
PROVISIONS OF THIS SECTION 1.10 APPLICABLE TO IT).  AT THE CLOSING, THE
SURVIVING CORPORATION (WITH FUNDS OBTAINED FROM PARENT) OR PARENT SHALL DEPOSIT
IN TRUST (WHICH TRUST SHALL BE FOR THE BENEFIT OF THE STOCKHOLDERS OF THE
COMPANY) WITH THE PAYING AGENT AN AMOUNT (THE “PAYMENT FUND”) IN IMMEDIATELY
AVAILABLE FUNDS EQUAL TO THE SUM OF (X) THE PRODUCT OF (I) THE SUM OF (A) THE
AGGREGATE NUMBER OF SHARES OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME
(OTHER THAN SHARES HELD BY ANY SUBSIDIARY OF THE COMPANY) PLUS (B) THE AGGREGATE
NUMBER OF THE COMPANY’S RESTRICTED STOCK UNITS OUTSTANDING AND (II) THE CASH
AMOUNT AND (Y) THE EXCESS, IF ANY, OF (I) THE PRODUCT OF THE CASH AMOUNT
MULTIPLIED BY THE AGGREGATE NUMBER OF SHARES UNDERLYING COMPANY STOCK OPTIONS
THAT ENTITLE THE HOLDERS THEREOF TO PURCHASE SUCH SHARES AT A PRICE PER SHARE
LESS THAN THE CASH AMOUNT (TO THE EXTENT THAT SUCH COMPANY STOCK OPTIONS HAVE
NOT BEEN CANCELLED AND PAID FOR PURSUANT TO SECTION 1.9(A)) OVER (II) THE

 

4

--------------------------------------------------------------------------------


 


AGGREGATE EXERCISE PRICE FOR SUCH COMPANY STOCK OPTIONS.  THE PAYMENT FUND SHALL
BE INVESTED BY THE PAYING AGENT AS DIRECTED BY THE SURVIVING CORPORATION (SO
LONG AS SUCH DIRECTIONS DO NOT IMPAIR THE RIGHTS OF THE HOLDERS OF SHARES OR THE
ABILITY OF THE PAYING AGENT TO MAKE TIMELY PAYMENTS AS REQUIRED HEREBY), IN
DIRECT OBLIGATIONS OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF,
OBLIGATIONS FOR WHICH THE FULL FAITH AND CREDIT OF THE UNITED STATES OF AMERICA
OR ANY SUCH STATE IS PLEDGED TO PROVIDE FOR THE PAYMENT OF PRINCIPAL AND
INTEREST, COMMERCIAL PAPER EITHER RATED OF THE HIGHEST QUALITY BY MOODY’S
INVESTORS SERVICE, INC. OR STANDARD & POOR’S CORPORATION OR CERTIFICATES OF
DEPOSIT ISSUED BY, OR OTHER DEPOSIT ACCOUNTS OF, A COMMERCIAL BANK HAVING AT
LEAST $1,000,000,000 IN CAPITAL AND SURPLUS, IN EACH CASE WITH A MATURITY OF
THREE MONTHS OR LESS.  ANY EARNINGS WITH RESPECT THERETO SHALL BE PAID TO THE
SURVIVING CORPORATION AS AND WHEN REQUESTED BY THE SURVIVING CORPORATION.  IF AT
ANY TIME THE AMOUNT OF THE PAYMENT FUND SHALL BE LESS THAN THE AMOUNT REQUIRED
TO MAKE THE PAYMENTS CONTEMPLATED BY SECTION 1.7, THE SURVIVING CORPORATION
SHALL PROMPTLY DEPOSIT IN TRUST WITH THE PAYING AGENT FUNDS SUFFICIENT TO MAKE
SUCH PAYMENTS.  THE PAYING AGENT SHALL, PURSUANT TO IRREVOCABLE INSTRUCTIONS,
MAKE THE CASH PAYMENTS REFERRED TO IN SECTION 1.7 OUT OF THE PAYMENT FUND.


 


(B)           PROMPTLY AFTER THE EFFECTIVE TIME, THE PAYING AGENT SHALL MAIL TO
EACH RECORD HOLDER, AS OF THE EFFECTIVE TIME, OF AN OUTSTANDING CERTIFICATE OR
CERTIFICATES WHICH IMMEDIATELY PRIOR TO THE EFFECTIVE TIME EVIDENCED OWNERSHIP
OF A SHARE OR SHARES AND THE ASSOCIATED RIGHT OR RIGHTS (THE “CERTIFICATES”) A
FORM LETTER OF TRANSMITTAL (WHICH SHALL SPECIFY THAT DELIVERY SHALL BE EFFECTED,
AND RISK OF LOSS AND TITLE TO THE CERTIFICATES SHALL PASS, ONLY UPON PROPER
DELIVERY OF THE CERTIFICATES TO THE PAYING AGENT) AND INSTRUCTIONS FOR USE IN
EFFECTING THE SURRENDER OF THE CERTIFICATES FOR PAYMENT THEREFOR.  UPON
SURRENDER TO THE PAYING AGENT OF A CERTIFICATE, TOGETHER WITH SUCH LETTER OF
TRANSMITTAL DULY EXECUTED, AND ANY OTHER REQUIRED DOCUMENTS, THE HOLDER OF SUCH
CERTIFICATE SHALL RECEIVE AS PROMPTLY AS PRACTICABLE IN EXCHANGE THEREFOR CASH
IN AN AMOUNT EQUAL TO THE PRODUCT OF THE NUMBER OF SHARES REPRESENTED BY SUCH
CERTIFICATE AND THE CASH AMOUNT, AND SUCH CERTIFICATE SHALL FORTHWITH BE
CANCELLED.  NO INTEREST WILL BE PAID OR ACCRUED ON THE CASH PAYABLE UPON THE
SURRENDER OF THE CERTIFICATES.  IF PAYMENT IS TO BE MADE TO A PERSON OTHER THAN
THE PERSON IN WHOSE NAME THE CERTIFICATE SURRENDERED IS REGISTERED, IT SHALL BE
A CONDITION OF PAYMENT THAT THE CERTIFICATE SO SURRENDERED SHALL BE PROPERLY
ENDORSED OR OTHERWISE IN PROPER FORM FOR TRANSFER AND THAT THE PERSON REQUESTING
SUCH PAYMENT SHALL PAY ANY TRANSFER OR OTHER TAXES REQUIRED BY REASON OF THE
PAYMENT TO A PERSON OTHER THAN THE REGISTERED HOLDER OF THE CERTIFICATE
SURRENDERED OR ESTABLISH TO THE SATISFACTION OF THE SURVIVING CORPORATION THAT
SUCH TAX HAS BEEN PAID OR IS NOT APPLICABLE.  UNTIL SURRENDERED AND EXCHANGED IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 1.10, EACH CERTIFICATE (OTHER
THAN ANY CERTIFICATES REPRESENTING SHARES AND THE ASSOCIATED RIGHTS HELD BY ANY
SUBSIDIARY OF THE COMPANY) SHALL REPRESENT FOR ALL PURPOSES ONLY THE RIGHT TO
RECEIVE THE CONSIDERATION SET FORTH IN SECTION 1.7 WITHOUT ANY INTEREST THEREON,
AND UNTIL SUCH SURRENDER AND EXCHANGE NO CASH SHALL BE DELIVERED TO THE HOLDER
OF SUCH OUTSTANDING CERTIFICATE IN RESPECT THEREOF.


 


(C)           AT ANY TIME FOLLOWING THE DATE THAT IS SIX MONTHS AFTER THE
EFFECTIVE TIME, THE SURVIVING CORPORATION SHALL BE ENTITLED TO REQUIRE THE
PAYING AGENT  TO DELIVER TO IT ANY FUNDS (INCLUDING THE REMAINING PORTION OF THE
PAYMENT FUND AND ANY INTEREST RECEIVED WITH RESPECT THERETO) THAT ARE HELD BY
THE PAYING AGENT THAT HAVE NOT BEEN DISBURSED TO HOLDERS OF CERTIFICATES, AND
THEREAFTER SUCH HOLDERS SHALL BE ENTITLED TO LOOK ONLY TO THE SURVIVING
CORPORATION (SUBJECT TO ABANDONED PROPERTY, ESCHEAT AND OTHER SIMILAR LAWS) FOR
DISTRIBUTION OF THE CONSIDERATION PROVIDED IN SECTION 1.7, UPON DUE SURRENDER OF
THEIR CERTIFICATES.

 

5

--------------------------------------------------------------------------------


 


NOTWITHSTANDING THE FOREGOING, NONE OF PARENT, THE SURVIVING CORPORATION NOR THE
PAYING AGENT SHALL BE LIABLE TO A HOLDER OF A CERTIFICATE FOR THE CONSIDERATION
PROVIDED IN SECTION 1.7 PROPERLY DELIVERED TO A PUBLIC OFFICIAL PURSUANT TO ANY
APPLICABLE ABANDONED PROPERTY, ESCHEAT OR SIMILAR LAW.


 


(D)           FROM AND AFTER THE EFFECTIVE TIME, THE HOLDERS OF CERTIFICATES
EVIDENCING OWNERSHIP OF SHARES AND ASSOCIATED RIGHTS OUTSTANDING IMMEDIATELY
PRIOR TO THE EFFECTIVE TIME SHALL CEASE TO HAVE ANY RIGHTS WITH RESPECT TO SUCH
SHARES AND ASSOCIATED RIGHTS, EXCEPT AS OTHERWISE PROVIDED FOR HEREIN OR BY
APPLICABLE LAW.


 


(E)           AFTER THE EFFECTIVE TIME THERE SHALL BE NO TRANSFERS ON THE STOCK
TRANSFER BOOKS OF THE COMPANY OF THE SHARES THAT WERE OUTSTANDING IMMEDIATELY
PRIOR TO THE EFFECTIVE TIME.  IF, AFTER THE EFFECTIVE TIME, CERTIFICATES ARE
PRESENTED TO THE SURVIVING CORPORATION, THEY SHALL BE CANCELLED AND EXCHANGED
FOR THE CONSIDERATION PROVIDED IN SECTION 1.7 IN ACCORDANCE WITH THE PROCEDURES
SET FORTH IN THIS SECTION 1.10.


 


(F)            IN THE EVENT THAT ANY CERTIFICATE SHALL HAVE BEEN LOST, STOLEN OR
DESTROYED, UPON THE MAKING OF AN AFFIDAVIT OF THAT FACT BY THE PERSON CLAIMING
SUCH CERTIFICATE TO BE LOST, STOLEN OR DESTROYED AND SUBJECT TO SUCH OTHER
CONDITIONS AS THE BOARD OF DIRECTORS OF THE SURVIVING CORPORATION MAY IMPOSE,
THE SURVIVING CORPORATION SHALL PAY IN EXCHANGE FOR SUCH LOST, STOLEN OR
DESTROYED CERTIFICATE THE CASH AMOUNT DELIVERABLE IN RESPECT THEREOF AS
DETERMINED IN ACCORDANCE HEREWITH.  WHEN AUTHORIZING SUCH PAYMENT OF THE CASH
AMOUNT IN EXCHANGE THEREFOR, THE BOARD OF DIRECTORS OF THE SURVIVING CORPORATION
OR THE PAYING AGENT MAY, IN ITS DISCRETION AND AS A CONDITION PRECEDENT TO THE
ISSUANCE THEREOF, REQUIRE THE OWNER OF SUCH LOST, STOLEN OR DESTROYED
CERTIFICATE TO GIVE THE SURVIVING CORPORATION A BOND IN SUCH SUM AS IT MAY
DIRECT AS INDEMNITY AGAINST ANY CLAIM THAT MAY BE MADE AGAINST THE SURVIVING
CORPORATION WITH RESPECT TO THE CERTIFICATE ALLEGED TO HAVE BEEN LOST, STOLEN OR
DESTROYED.


 


(G)           NO INTEREST SHALL BE PAID OR ACCRUE ON ANY PORTION OF THE CASH
AMOUNT AT ANY TIME.


 


(H)           PARENT AND THE PAYING AGENT SHALL BE ENTITLED TO DEDUCT AND
WITHHOLD FROM THE MERGER CONSIDERATION PAYABLE UNDER THIS AGREEMENT SUCH AMOUNTS
AS MAY BE REQUIRED TO BE DEDUCTED OR WITHHELD THEREFROM UNDER (I) THE CODE OR
(II) ANY APPLICABLE, STATE, LOCAL OR FOREIGN TAX (AS DEFINED IN SECTION 4.14(A))
LAWS.  TO THE EXTENT THAT AMOUNTS ARE SO DEDUCTED AND WITHHELD, SUCH AMOUNTS
SHALL BE TIMELY PAID TO THE APPROPRIATE TAXING AUTHORITY AND SHALL BE TREATED
FOR ALL PURPOSES UNDER THIS AGREEMENT AS HAVING BEEN PAID TO THE PERSON IN
RESPECT OF WHICH SUCH DEDUCTION AND WITHHOLDING WAS MADE.


 


SECTION 1.11         FURTHER ASSURANCES.  IF AT ANY TIME AFTER THE EFFECTIVE
TIME THE SURVIVING CORPORATION SHALL CONSIDER OR BE ADVISED THAT ANY DEEDS,
BILLS OF SALE, ASSIGNMENTS OR ASSURANCES OR ANY OTHER ACTS OR THINGS ARE
NECESSARY, DESIRABLE OR PROPER (I) TO VEST, PERFECT OR CONFIRM, OF RECORD OR
OTHERWISE, IN THE SURVIVING CORPORATION ITS RIGHT, TITLE OR INTEREST IN, TO OR
UNDER ANY OF THE RIGHTS, PRIVILEGES, POWERS, FRANCHISES, PROPERTIES OR ASSETS OF
EITHER CONSTITUENT CORPORATION, OR (II) OTHERWISE TO CARRY OUT THE PURPOSES OF
THIS AGREEMENT, THE SURVIVING CORPORATION AND ITS PROPER OFFICERS AND DIRECTORS
OR THEIR DESIGNEES SHALL BE AUTHORIZED TO EXECUTE AND DELIVER, IN THE NAME AND
ON BEHALF OF EITHER OF THE CONSTITUENT CORPORATIONS, ALL SUCH DEEDS,

 

6

--------------------------------------------------------------------------------


 


BILLS OF SALE, ASSIGNMENTS AND ASSURANCES AND TO DO, IN THE NAME AND ON BEHALF
OF EITHER CONSTITUENT CORPORATION, ALL SUCH OTHER ACTS AND THINGS AS MAY BE
NECESSARY, DESIRABLE OR PROPER TO VEST, PERFECT OR CONFIRM THE SURVIVING
CORPORATION’S RIGHT, TITLE OR INTEREST IN, TO OR UNDER ANY OF THE RIGHTS,
PRIVILEGES, POWERS, FRANCHISES, PROPERTIES OR ASSETS OF SUCH CONSTITUENT
CORPORATION AND OTHERWISE TO CARRY OUT THE PURPOSES OF THIS AGREEMENT.


 


ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY


 

The Company represents and warrants to Parent and Sub, except in each case as
specifically set forth in the letter dated the date hereof and delivered on the
date hereof from the Company to Parent and Sub, which letter relates to this
Agreement, is designated therein as the Company Letter (the “Company Letter”),
and identifies the Section (or, if applicable, subsection) to which the
exception relates (provided that any disclosure in the Company Letter relating
to one Section or subsection shall also apply to other Sections and subsections
to the extent that it is reasonably apparent that such disclosure would also
apply to or qualify such other Sections or subsections).

 


SECTION 2.1            ORGANIZATION, QUALIFICATION, CORPORATE POWER AND
AUTHORITY.


 


(A)           EACH OF THE COMPANY AND EACH SUBSIDIARY OF THE COMPANY IS A
CORPORATION, LIMITED PARTNERSHIP OR OTHER LEGAL ENTITY DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
INCORPORATION OR ORGANIZATION.  EACH OF THE COMPANY AND EACH SUBSIDIARY OF THE
COMPANY IS DULY QUALIFIED TO CONDUCT BUSINESS AND IS IN GOOD STANDING UNDER THE
LAWS OF EACH JURISDICTION IN WHICH THE NATURE OF ITS BUSINESSES OR THE OWNERSHIP
OR LEASING OF ITS PROPERTIES REQUIRES SUCH QUALIFICATION, OTHER THAN WHERE THE
FAILURE TO BE SO QUALIFIED WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT (AS DEFINED HEREINAFTER); EACH
SUCH JURISDICTION THAT REQUIRES SUCH QUALIFICATION IS SET FORTH IN
SCHEDULE 2.1(A) OF THE COMPANY LETTER.  EACH OF THE COMPANY AND EACH OF ITS
SUBSIDIARIES HAS ALL REQUISITE POWER AND AUTHORITY TO CARRY ON THE BUSINESSES IN
WHICH IT IS ENGAGED AND TO OWN AND USE THE PROPERTIES OWNED AND USED BY IT. 
EACH OF THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS FURNISHED OR MADE AVAILABLE
TO PARENT A COPY OF ITS CHARTER, BY-LAWS OR OTHER SIMILAR ORGANIZATIONAL
DOCUMENTS, EACH AS AMENDED AND AS IN EFFECT ON THE DATE OF THIS AGREEMENT. 
EXCEPT AS SET FORTH IN SCHEDULE 2.1(A) OF THE COMPANY LETTER, EACH OF THE
COMPANY AND ITS SUBSIDIARIES HAS AT ALL TIMES COMPLIED WITH, AND IS NOT IN
DEFAULT UNDER OR IN VIOLATION OF, ANY PROVISION OF ITS CHARTER, BY-LAWS OR OTHER
ORGANIZATIONAL DOCUMENTS.  SCHEDULE 2.1(A) OF THE COMPANY LETTER SETS FORTH
(A) ALL SUBSIDIARIES OF THE COMPANY AND THEIR RESPECTIVE JURISDICTIONS OF
INCORPORATION OR ORGANIZATION AND LEGAL FORM OF ENTITY, (B) EACH OWNER AND THE
RESPECTIVE AMOUNT OF SUCH OWNER’S EQUITY INTEREST IN EACH SUBSIDIARY OF THE
COMPANY AND (C) A LIST OF EACH JURISDICTION IN WHICH EACH SUBSIDIARY OF THE
COMPANY IS QUALIFIED OR LICENSED TO DO BUSINESS AND EACH ASSUMED NAME, IF ANY,
UNDER WHICH EACH SUCH SUBSIDIARY CONDUCTS BUSINESS IN ANY JURISDICTION.  A
“MATERIAL ADVERSE EFFECT” MEANS A MATERIAL ADVERSE EFFECT ON (I) THE BUSINESSES,
ASSETS (INCLUDING LICENSES, FRANCHISES AND OTHER INTANGIBLE ASSETS), FINANCIAL
CONDITION OR NET INTEREST MARGIN (OTHER THAN EFFECTS ON NET INTEREST MARGIN
RESULTING FROM AMORTIZATION CHARGES OR NON-CASH ADJUSTMENTS) OF THE COMPANY AND
ITS SUBSIDIARIES, TAKEN AS A WHOLE (AFTER TAKING INTO ACCOUNT ANY INSURANCE
RECOVERIES REASONABLY EXPECTED IN RESPECT THEREOF), OR (II) THE ABILITY OF THE

 

7

--------------------------------------------------------------------------------


 


COMPANY TIMELY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY OR BY THE
ARTICLES OF MERGER, EXCEPT WHERE SUCH EFFECT RESULTS FROM (V) DEFAULTS ON OR IN
CONNECTION WITH, OR THE FAILURE OF ANY MASTER SERVICER OR SIMILAR ADMINISTRATOR
TO ADVANCE FUNDS OR MAKE PAYMENTS IN CONNECTION WITH, THE SECURITIES LISTED ON
SCHEDULE 2.1(A)(V) OF THE COMPANY LETTER, (W) THE IMPACT OR AFTERMATH OF
HURRICANES KATRINA AND/OR RITA, (X) CHANGES IN (A) PREVAILING INTEREST RATES OR
CREDIT SPREADS, (B) PREVAILING ECONOMIC OR MARKET CONDITIONS, (C) LAWS (AS
DEFINED IN SECTION 2.3) OR INTERPRETATIONS THEREOF OR (D) IN GAAP (AS DEFINED IN
SECTION 2.5), IN ANY SUCH CASE WHICH DO NOT HAVE A MATERIALLY DISPROPORTIONATE
EFFECT (RELATIVE TO OTHER INDUSTRY PARTICIPANTS) ON THE COMPANY, (Y) CHANGES IN
NATIONAL OR INTERNATIONAL POLITICAL OR SOCIAL CONDITIONS, INCLUDING THE
ENGAGEMENT BY THE UNITED STATES OF AMERICA IN HOSTILITIES, WHETHER OR NOT
PURSUANT TO THE DECLARATION OF A NATIONAL EMERGENCY OR WAR, OR THE OCCURRENCE OF
ANY MILITARY OR TERRORIST ATTACK UPON OR WITHIN THE UNITED STATES OF AMERICA OR
ANY OF ITS TERRITORIES, POSSESSIONS OR DIPLOMATIC OR CONSULAR OFFICES OR UPON
ANY MILITARY INSTALLATION, EQUIPMENT OR PERSONNEL OF THE UNITED STATES OF
AMERICA, WHICH DO NOT HAVE A MATERIALLY DISPROPORTIONATE EFFECT (RELATIVE TO
OTHER INDUSTRY PARTICIPANTS) ON THE COMPANY OR (Z) THE ANNOUNCEMENT OF THE
IDENTITY OF PARENT OR THE ANNOUNCEMENT OR PENDENCY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, INCLUDING ANY EXPENSES INCURRED IN CONNECTION
HEREWITH.


 


(B)           (1) THE COMPANY HAS ALL REQUISITE POWER AND AUTHORITY TO EXECUTE
AND DELIVER THIS AGREEMENT AND THE ARTICLES OF MERGER, (2) THIS AGREEMENT HAS
BEEN AND AT THE CLOSING THE ARTICLES OF MERGER WILL BE (I) DULY AND VALIDLY
EXECUTED AND DELIVERED BY THE COMPANY AND (II) DULY AND VALIDLY AUTHORIZED BY
ALL NECESSARY CORPORATE ACTION ON THE PART OF THE COMPANY, (3) THIS AGREEMENT
CONSTITUTES THE VALID AND BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST
THE COMPANY IN ACCORDANCE WITH ITS TERMS, SUBJECT AS TO ENFORCEABILITY TO
BANKRUPTCY, INSOLVENCY, REORGANIZATION, FRAUDULENT CONVEYANCE AND SIMILAR LAWS
RELATING TO CREDITORS’ RIGHTS AND TO GENERAL PRINCIPLES OF EQUITY AND (4) THE
BOARD OF DIRECTORS OF THE COMPANY HAS DECLARED THE MERGER AND THE OTHER
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ADVISABLE AND IN THE BEST INTERESTS
OF ITS STOCKHOLDERS AND DIRECTED THAT IT BE SUBMITTED FOR CONSIDERATION AT A
MEETING OF THE COMPANY’S STOCKHOLDERS ENTITLED TO VOTE THEREON.


 


SECTION 2.2            CAPITALIZATION.


 


(A)           AT THE DATE HEREOF, THE AUTHORIZED CAPITAL STOCK OF THE COMPANY
CONSISTS OF 300,000,000 SHARES OF THE COMPANY COMMON STOCK AND 75,000,000 SHARES
OF PREFERRED STOCK, PAR VALUE $0.01 PER SHARE (THE “PREFERRED STOCK”; AND
TOGETHER WITH THE COMPANY COMMON STOCK, THE “CAPITAL STOCK”), OF WHICH 3,000,000
SHARES HAVE BEEN DESIGNATED “SERIES B CUMULATIVE CONVERTIBLE PREFERRED STOCK”
(THE “SERIES B PREFERRED STOCK”) AND 45,000 SHARES HAVE BEEN DESIGNATED
“SERIES H JUNIOR PREFERRED STOCK” (THE “SERIES H PREFERRED STOCK”).  AT THE DATE
HEREOF, 15,612,834 SHARES OF THE COMPANY COMMON STOCK, 2,178,982 SHARES OF
SERIES B PREFERRED STOCK AND NO SHARES OF SERIES H PREFERRED STOCK WERE ISSUED
AND OUTSTANDING AND STOCK OPTIONS TO ACQUIRE 516,442 SHARES OF THE COMPANY
COMMON STOCK AND 24,630 RESTRICTED STOCK UNITS WERE OUTSTANDING UNDER THE
COMPANY EMPLOYEE BENEFIT PLANS.  ALL THE ISSUED AND OUTSTANDING SHARES OF
CAPITAL STOCK ARE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND FREE OF
PREEMPTIVE RIGHTS.  OTHER THAN (I) AS SET FORTH ABOVE, (II) THE RIGHTS TO
PURCHASE SHARES OF SERIES H PREFERRED STOCK (THE “RIGHTS”), ISSUED PURSUANT TO
THE RIGHTS AGREEMENT DATED AS OF JANUARY 23, 2002, BETWEEN THE COMPANY AND
REGISTRAR AND TRANSFER COMPANY, AS RIGHTS AGENT, AS AMENDED (THE “RIGHTS
AGREEMENT”), (III) THE WARRANT DATED JANUARY 23, 2003 TO PURCHASE UP TO 336,835

 

8

--------------------------------------------------------------------------------


 


SHARES OF THE COMPANY COMMON STOCK (THE “WARRANT”), AND (IV) AS SET FORTH IN
SCHEDULE 2.2(A) OF THE COMPANY LETTER, AS OF THE DATE HEREOF, THERE ARE NO
SHARES OF CAPITAL STOCK ISSUED OR OUTSTANDING, NO OUTSTANDING OPTIONS, WARRANTS
OR RIGHTS TO ACQUIRE, OR OTHER SECURITIES CONVERTIBLE INTO, CAPITAL STOCK, AND
NO AGREEMENTS OR COMMITMENTS OBLIGATING THE COMPANY TO ISSUE, SELL OR ACQUIRE
ANY SHARES OF CAPITAL STOCK.  SCHEDULE 2.2(A) OF THE COMPANY LETTER ALSO SETS
FORTH AS OF  SEPTEMBER 27, 2005 THE NAMES AND ADDRESSES OF THE RECORD HOLDERS OF
THE SERIES B PREFERRED STOCK, INCLUDING, IN THE CASE OF COMMERCIAL DEPOSITORIES
OR THEIR NOMINEES HOLDING SERIES B PREFERRED STOCK, THE NAMES AND ADDRESSES OF
THE PARTICIPANTS IN SUCH DEPOSITORIES FOR WHICH THE SERIES B PREFERRED STOCK IS
HELD.


 


(B)           EXCEPT AS DISCLOSED IN SCHEDULE 2.2(B) OF THE COMPANY LETTER, ALL
THE OUTSTANDING SHARES OF CAPITAL STOCK OF EACH OF THE COMPANY’S SUBSIDIARIES
ARE BENEFICIALLY OWNED BY THE COMPANY, DIRECTLY OR INDIRECTLY, FREE AND CLEAR OF
ANY RESTRICTIONS ON TRANSFER (OTHER THAN RESTRICTIONS UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (TOGETHER WITH THE RULES AND REGULATIONS PROMULGATED
THEREUNDER, THE “SECURITIES ACT”), AND STATE OR FOREIGN SECURITIES LAWS) OR
LIENS (AS HEREINAFTER DEFINED) AND ALL SUCH SHARES ARE DULY AUTHORIZED, VALIDLY
ISSUED, FULLY PAID, NONASSESSABLE AND FREE OF PREEMPTIVE RIGHTS.  “LIENS” MEANS
SECURITY INTERESTS, LIENS, CLAIMS, PLEDGES, MORTGAGES, OPTIONS, RIGHTS OF FIRST
REFUSAL, AGREEMENTS, LIMITATIONS ON VOTING RIGHTS, CHARGES, EASEMENTS,
SERVITUDES, ENCUMBRANCES AND OTHER RESTRICTIONS OF ANY NATURE WHATSOEVER.


 


(C)           EXCEPT AS DISCLOSED IN SCHEDULE 2.2(C) OF THE COMPANY LETTER,
(I) THERE ARE NO VOTING TRUSTS, PROXIES OR OTHER AGREEMENTS OR UNDERSTANDINGS TO
WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH THE COMPANY
OR ANY OF ITS SUBSIDIARIES IS BOUND WITH RESPECT TO THE VOTING OF THE CAPITAL
STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR, TO THE KNOWLEDGE OF THE
COMPANY (AS HEREINAFTER DEFINED), ANY OTHER SUCH TRUSTS, PROXIES, AGREEMENTS OR
UNDERSTANDINGS AFFECTING THE COMPANY OR ANY OF ITS SUBSIDIARIES AND (II) NONE OF
THE COMPANY AND ITS SUBSIDIARIES IS REQUIRED TO REDEEM, REPURCHASE OR OTHERWISE
ACQUIRE SHARES OF CAPITAL STOCK OR DEBT SECURITIES OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
THE ARTICLES OF MERGER.  “KNOWLEDGE OF THE COMPANY” MEANS THE ACTUAL KNOWLEDGE
OF ANY OF THE PERSONS IDENTIFIED IN SCHEDULE 2.2(C) OF THE COMPANY LETTER.


 


SECTION 2.3            NONCONTRAVENTION.  EXCEPT FOR THE APPLICABLE REQUIREMENTS
OF THE SECURITIES ACT, THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (TOGETHER
WITH THE RULES AND REGULATIONS PROMULGATED THEREUNDER, THE “EXCHANGE ACT”), ANY
APPLICABLE STATE AND FOREIGN SECURITIES LAWS, THE NEW YORK STOCK EXCHANGE, INC.
(THE “NYSE”) AND THE MGCL, OR AS SET FORTH IN SCHEDULE 2.3 OF THE COMPANY
LETTER, NONE OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE ARTICLES OF
MERGER BY THE COMPANY OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY WILL (A) CONFLICT WITH OR VIOLATE ANY PROVISION OF THE
CHARTER, BY-LAWS OR SIMILAR ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES; (B) REQUIRE ON THE PART OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES ANY FILING WITH, OR ANY PERMIT, AUTHORIZATION, CONSENT OR APPROVAL
OF, ANY DOMESTIC (FEDERAL OR STATE), FOREIGN OR SUPRANATIONAL COURT,
ADMINISTRATIVE AGENCY OR COMMISSION OR OTHER GOVERNMENTAL OR REGULATORY BODY,
AGENCY, AUTHORITY OR TRIBUNAL (EACH A “GOVERNMENTAL ENTITY”), EXCEPT WHERE THE
FAILURE TO MAKE SUCH FILING OR OBTAIN SUCH PERMIT, AUTHORIZATION, CONSENT OR
APPROVAL WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT; (C) VIOLATE, RESULT IN A BREACH OF, CONSTITUTE
(WITH OR WITHOUT DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER, RESULT IN
THE ACCELERATION OF, CREATE IN

 

9

--------------------------------------------------------------------------------


 


ANY PARTY ANY RIGHT TO ACCELERATE, TERMINATE OR CANCEL, OR REQUIRE ANY NOTICE,
CONSENT, APPROVAL WAIVER OR EXEMPTION UNDER, ANY CONTRACT, LEASE, SUBLEASE,
LICENSE, SUBLICENSE, FRANCHISE, PERMIT, INDENTURE, AGREEMENT OR MORTGAGE FOR
BORROWED MONEY, INSTRUMENT OF INDEBTEDNESS, LIEN OR OTHER ARRANGEMENT TO WHICH
THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH THE COMPANY OR ANY
OF ITS SUBSIDIARIES IS BOUND OR TO WHICH ANY OF THEIR RESPECTIVE ASSETS IS
SUBJECT OR ANY JUDGMENT, ORDER, WRIT, INJUNCTION OR DECREE (WHETHER TEMPORARY,
PRELIMINARY OR PERMANENT) OF ANY GOVERNMENTAL ENTITY (EACH AN “ORDER”), STATUTE,
RULE, REGULATION, NOTICE, LAW OR ORDINANCE OF ANY GOVERNMENTAL ENTITY (EACH A
“LAW”) APPLICABLE TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR
RESPECTIVE PROPERTIES OR ASSETS OTHER THAN, SUCH CONFLICTS, VIOLATIONS,
BREACHES, DEFAULTS, ACCELERATIONS, TERMINATIONS, CANCELLATIONS, NOTICES,
CONSENTS OR WAIVERS AS WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR (D) RESULT IN THE IMPOSITION OF
ANY LIEN UPON ANY MATERIAL ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES,
WHICH LIEN WOULD MATERIALLY DETRACT FROM THE VALUE OR MATERIALLY INTERFERE WITH
THE USE OF SUCH ASSETS.


 


SECTION 2.4            BUSINESS ENTITIES.


 


(A)           EXCEPT AS SET FORTH ON SCHEDULE 2.4(A) OF THE COMPANY LETTER AND
EXCEPT FOR THE COMPANY’S SUBSIDIARIES, NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES, DIRECTLY OR INDIRECTLY, OWNS ANY EQUITY INTEREST OR ANY SECURITY
CONVERTIBLE INTO, OR EXCHANGEABLE FOR, AN EQUITY INTEREST IN ANY CORPORATION,
PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE OR OTHER FORM OF BUSINESS
ASSOCIATION.  EACH OF THE ENTITIES LISTED ON SCHEDULE 2.4(A) OF THE COMPANY
LETTER IS REFERRED TO AS A “COMPANY BUSINESS ENTITY”.  ALL THE ISSUED AND
OUTSTANDING EQUITY INTERESTS OF EACH COMPANY BUSINESS ENTITY THAT ARE OWNED BY
THE COMPANY OR ANY OF ITS SUBSIDIARIES ARE DULY AUTHORIZED, VALIDLY ISSUED,
FULLY PAID, NONASSESSABLE AND FREE OF PREEMPTIVE RIGHTS.  SCHEDULE 2.4(A) OF THE
COMPANY LETTER SETS FORTH THE AMOUNT OF THE EQUITY INTEREST OWNED BY THE COMPANY
OR ANY OF ITS SUBSIDIARIES IN EACH COMPANY BUSINESS ENTITY AND, TO THE KNOWLEDGE
OF THE COMPANY, THE PERCENTAGE AMOUNT WHICH SUCH EQUITY INTEREST REPRESENTS OF
THE TOTAL EQUITY INTERESTS OF SUCH COMPANY BUSINESS ENTITY.


 


(B)           EXCEPT AS SET FORTH ON SCHEDULE 2.4(B) OF THE COMPANY LETTER, THE
COMPANY BUSINESS ENTITIES HAVE NOT CONDUCTED ANY OPERATIONS, TRADE OR BUSINESSES
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES SINCE JANUARY 1, 2004, DO NOT OWN ANY
COMPANY AUTHORIZATIONS (AS DEFINED IN SECTION 2.14(A)) AND DO NOT OWN ANY ASSETS
NECESSARY FOR THE CONDUCT OF THE BUSINESSES OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES AS CURRENTLY CONDUCTED.


 


(C)           ALL THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF EACH COMPANY
BUSINESS ENTITY ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID, NONASSESSABLE
AND FREE OF PREEMPTIVE RIGHTS.  ALL EQUITY INTERESTS OF EACH COMPANY BUSINESS
ENTITY THAT ARE HELD OF RECORD OR OWNED BENEFICIALLY BY THE COMPANY OR A
SUBSIDIARY OF THE COMPANY ARE HELD OR OWNED FREE AND CLEAR OF ANY RESTRICTIONS
ON TRANSFER (OTHER THAN RESTRICTIONS UNDER THE SECURITIES ACT OR STATE OR
FOREIGN SECURITIES LAW OR PARTNERSHIP CONSTITUENT DOCUMENTS), CLAIMS, LIENS,
OPTIONS, WARRANTS, RIGHTS, CONTRACTS OR COMMITMENTS.


 


SECTION 2.5            FINANCIAL STATEMENTS.  THE COMPANY HAS PREVIOUSLY
PROVIDED OR HAS MADE AVAILABLE TO PARENT THE AUDITED CONSOLIDATED BALANCE SHEETS
OF THE COMPANY AS OF DECEMBER 31, 2003 AND DECEMBER 31, 2004 (THE LATTER DATE,
THE “COMPANY BALANCE SHEET

 

10

--------------------------------------------------------------------------------


 


DATE”), THE AUDITED CONSOLIDATED STATEMENTS OF INCOME AND CHANGES IN
STOCKHOLDERS’ EQUITY AND CASH FLOWS OF THE COMPANY FOR THE YEARS ENDED
DECEMBER 31, 2003 AND DECEMBER 31, 2004 AND THE UNAUDITED CONSOLIDATED BALANCE
SHEET OF THE COMPANY AS OF JUNE 30, 2005 AND THE UNAUDITED CONSOLIDATED
STATEMENTS OF INCOME AND CHANGES IN STOCKHOLDERS’ EQUITY AND CASH FLOWS OF THE
COMPANY FOR THE SIX MONTHS ENDED JUNE 30, 2005.  SUCH FINANCIAL STATEMENTS
(I) COMPLY AS TO FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING
REQUIREMENTS AND THE PUBLISHED RULES AND REGULATIONS OF THE U.S. SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”) WITH RESPECT THERETO; (II) EXCEPT AS SET FORTH
THEREIN (INCLUDING IN THE NOTES THERETO), HAVE BEEN PREPARED IN ACCORDANCE WITH
UNITED STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT
BASIS THROUGHOUT THE PERIODS COVERED THEREBY (“GAAP”); (III) FAIRLY PRESENT THE
CONSOLIDATED FINANCIAL CONDITION, RESULTS OF OPERATIONS AND CASH FLOWS OF THE
COMPANY AS OF THE RESPECTIVE DATES THEREOF AND FOR THE PERIODS REFERRED TO
THEREIN; AND (IV) ARE CONSISTENT WITH THE BOOKS AND RECORDS OF THE COMPANY.


 


SECTION 2.6            ABSENCE OF CERTAIN CHANGES.  OTHER THAN AS SET FORTH ON
SCHEDULE 2.6 OF THE COMPANY LETTER AND EXCEPT AS EXPRESSLY AND SPECIFICALLY SET
FORTH IN THE COMPANY SEC REPORTS (AS DEFINED IN SECTION 2.22(A)) FILED BY THE
COMPANY SINCE JANUARY 1, 2005 AND PUBLICLY AVAILABLE PRIOR TO THE DATE OF THIS
AGREEMENT, FROM THE COMPANY BALANCE SHEET DATE THROUGH THE DATE OF THIS
AGREEMENT, (A) THERE HAS NOT BEEN ANY MATERIAL ADVERSE EFFECT, NOR HAVE THERE
OCCURRED ANY CHANGES, EVENTS OR DEVELOPMENTS WHICH, INDIVIDUALLY OR IN THE
AGGREGATE, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,
(B) THE COMPANY AND ITS SUBSIDIARIES HAVE CONDUCTED THEIR BUSINESSES IN THE
ORDINARY COURSE (AS HEREINAFTER DEFINED) AND (C) NONE OF THE COMPANY AND ITS
SUBSIDIARIES HAS TAKEN ANY ACTION THAT WOULD BE PROHIBITED BY SECTION 4.7 IF
TAKEN FROM AND AFTER THE DATE OF THIS AGREEMENT.  “ORDINARY COURSE” MEANS (I) IN
THE USUAL, REGULAR AND ORDINARY COURSE OF BUSINESS OF THE COMPANY AND ITS
SUBSIDIARIES CONSISTENT WITH PAST PRACTICE OR (II) AS CONTEMPLATED BY THIS
AGREEMENT.


 


SECTION 2.7            UNDISCLOSED LIABILITIES.  OTHER THAN AS SET FORTH ON
SCHEDULE 2.7 OF THE COMPANY LETTER AND EXCEPT AS EXPRESSLY AND SPECIFICALLY SET
FORTH IN THE COMPANY SEC REPORTS FILED BY THE COMPANY SINCE JANUARY 1, 2005 AND
PUBLICLY AVAILABLE PRIOR TO THE DATE OF THIS AGREEMENT, NONE OF THE COMPANY AND
ITS SUBSIDIARIES HAS ANY LIABILITY (WHETHER KNOWN OR UNKNOWN, WHETHER ABSOLUTE
OR CONTINGENT, WHETHER LIQUIDATED OR UNLIQUIDATED, WHETHER DUE OR TO BECOME
DUE), EXCEPT FOR THE FOLLOWING: (A) LIABILITIES SHOWN OR RESERVED FOR ON THE
COMPANY BALANCE SHEET, (B) LIABILITIES THAT HAVE ARISEN SINCE THE COMPANY
BALANCE SHEET DATE IN THE ORDINARY COURSE, (C) LIABILITIES NOT REQUIRED BY GAAP
TO BE REFLECTED ON THE COMPANY’S FINANCIAL STATEMENTS AND THAT IN THE AGGREGATE
WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND
(D) LIABILITIES CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 2.8            TAX MATTERS.


 


(A)           EXCEPT AS SET FORTH ON SCHEDULE 2.8(A) OF THE COMPANY LETTER:


 

(I)            THE COMPANY AND EACH SUBSIDIARY, AS THE CASE MAY BE, HAS FILED
ALL TAX RETURNS (AS DEFINED IN SECTION 4.14(A)) REQUIRED TO HAVE BEEN FILED BY
IT ON OR BEFORE THE CLOSING DATE AND SUCH TAX RETURNS ARE TRUE, CORRECT AND
COMPLETE IN ALL MATERIAL RESPECTS;

 

11

--------------------------------------------------------------------------------


 

(II)           ALL TAXES DUE AND OWING OR RESERVED, WHETHER OR NOT SHOWN AS DUE
ON ANY TAX RETURN, HAVE BEEN TIMELY PAID;

 

(III)          THE COMPANY AND EACH OF ITS SUBSIDIARIES HAVE WITHHELD AND PAID
ALL TAXES REQUIRED TO HAVE BEEN WITHHELD AND PAID IN CONNECTION WITH ANY AMOUNTS
PAID OR OWING TO ANY EMPLOYEE, INDEPENDENT CONTRACTOR, CREDITOR, STOCKHOLDER, OR
OTHER THIRD PARTY;

 

(IV)          NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS WAIVED IN WRITING ANY
STATUTE OF LIMITATIONS IN RESPECT OF TAXES OF THE COMPANY OR SUCH SUBSIDIARY
WHICH WAIVER IS CURRENTLY IN EFFECT AND NO DEFICIENCY WITH RESPECT TO ANY TAXES
HAS BEEN PROPOSED, ASSERTED OR ASSESSED AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES;

 

(V)           THE TAX RETURNS REFERRED TO IN CLAUSE (I) RELATING TO U.S. FEDERAL
AND STATE INCOME TAXES HAVE NOT BEEN EXAMINED BY THE INTERNAL REVENUE SERVICE OR
THE APPROPRIATE STATE TAXING AUTHORITY;

 

(VI)          NO ISSUES HAVE BEEN RAISED IN WRITING BY THE RELEVANT TAXING
AUTHORITY IN CONNECTION WITH THE TAX RETURNS REFERRED TO IN CLAUSE (I);

 

(VII)         ALL DEFICIENCIES ASSERTED OR ASSESSMENTS MADE AS A RESULT OF ANY
EXAMINATION OF THE TAX RETURNS REFERRED TO IN CLAUSE (I) BY A TAXING AUTHORITY
HAVE BEEN PAID IN FULL;

 

(VIII)        THE FINANCIAL STATEMENTS CONTAINED IN THE COMPANY SEC REPORT MOST
RECENTLY FILED WITH THE SEC AND PUBLICLY-AVAILABLE PRIOR TO THE DATE HEREOF
REFLECT AN APPROPRIATE ACCRUAL FOR ALL TAXES PAYABLE BY THE COMPANY AND ITS
SUBSIDIARIES THROUGH THE DATE OF SUCH FINANCIAL STATEMENTS;

 

(IX)           THERE ARE NO LIENS FOR TAXES (OTHER THAN FOR CURRENT TAXES NOT
YET DUE AND PAYABLE) ON THE ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES;

 

(X)            TO THE KNOWLEDGE OF THE COMPANY, THERE ARE NO EXISTING CLAIMS BY
ANY TAXING AUTHORITY IN ANY JURISDICTION IN WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES DOES NOT CURRENTLY FILE A TAX RETURN WHEREBY THE TAXING AUTHORITY
ASSERTS THE OBLIGATION OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO COMPLY WITH
ANY TAX FILING OBLIGATION IN THAT JURISDICTION;

 

(XI)           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED FROM
ANY TAXING AUTHORITY ANY (A) NOTICE INDICATING AN INTENT TO OPEN AN AUDIT OR
REVIEW, (B) A REQUEST FOR INFORMATION RELATED TO TAXES, OR (C) A NOTICE OF
DEFICIENCY OR PROPOSED ADJUSTMENT RELATED TO TAXES;

 

(XII)          NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED OR IS SUBJECT
TO ANY PRIVATE LETTER RULING OR OTHER RULING OF A TAXING AUTHORITY SPECIFICALLY
APPLICABLE TO THE COMPANY OR ANY OF ITS SUBSIDIARIES RELATED TO TAXES OR

 

12

--------------------------------------------------------------------------------


 

HAS ENTERED INTO ANY WRITTEN OR LEGALLY BINDING AGREEMENT WITH A TAXING
AUTHORITY RELATING TO TAXES;

 

(XIII)         THE COMPANY IS NOT A PARTY TO ANY TAX SHARING AGREEMENT OR TAX
ALLOCATION AGREEMENT WITH ANY OTHER PERSON OR ENTITY; AND

 

(XIV)        TO THE KNOWLEDGE OF THE COMPANY THERE HAS NOT BEEN ANY PAST
INVESTIGATION, EXCEPTION OR CHALLENGE WITH RESPECT TO THE VALIDITY OR THE EFFECT
ON THE COMPANY’S TAXES OF ANY OF THE COMPANY’S ELECTIONS FOR U.S. FEDERAL INCOME
TAX PURPOSES BY ANY GOVERNMENTAL ENTITY.

 


(B)           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY LIABILITY
FOR TAXES OF ANY PERSON (OTHER THAN THE COMPANY AND ITS SUBSIDIARIES) UNDER
TREASURY REGULATION SECTIONS 1.1502-6 (OR ANY SIMILAR PROVISION OF STATE, LOCAL,
OR FOREIGN LAW), AS A TRANSFEREE OR SUCCESSOR, BY CONTRACT OR OTHERWISE.


 


(C)           THE COMPANY HAS NOT BEEN A UNITED STATES REAL PROPERTY HOLDING
CORPORATION WITHIN THE MEANING OF SECTION 897(C)(2) OF THE CODE DURING THE
APPLICABLE PERIOD SPECIFIED IN SECTION 897(C)(1)(A)(II) OF THE CODE.


 


(D)           NEITHER THE COMPANY NOR ITS SUBSIDIARIES HAS CONSTITUTED EITHER A
“DISTRIBUTING CORPORATION” OR A “CONTROLLED CORPORATION” IN A DISTRIBUTION OF
STOCK QUALIFYING FOR TAX-FREE TREATMENT UNDER SECTION 355 OF THE CODE (I) IN THE
TWO YEARS PRIOR TO THE DATE OF THIS AGREEMENT OR (II) IN A DISTRIBUTION WHICH
COULD OTHERWISE CONSTITUTE PART OF A “PLAN” OR “SERIES OF RELATED TRANSACTIONS”
(WITHIN THE MEANING OF SECTION 355(E) OF THE CODE) IN CONJUNCTION WITH THE
MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(E)           EACH OF THE COMPANY AND CBO REIT II, INC. IS A REAL ESTATE
INVESTMENT TRUST (“REIT”) AS DEFINED IN SECTION 856(A) OF THE CODE THAT HAS
QUALIFIED AS A REIT FOR U.S. FEDERAL INCOME TAX AND MARYLAND STATE INCOME TAX
PURPOSES SINCE ITS FORMATION.  EACH SUBSIDIARY OF THE COMPANY, OTHER THAN CBO
REIT II, INC., AND EACH SUBSIDIARY OF CBO REIT II, INC., IS EITHER A QUALIFIED
REIT SUBSIDIARY (“QRS”) UNDER SECTION 856(I) OF THE CODE, A TAXABLE REIT
SUBSIDIARY (“TRS”) UNDER SECTION 856(L) OF THE CODE OR A DISREGARDED ENTITY FOR
U.S. FEDERAL INCOME TAX PURPOSES.  SCHEDULE 2.8(E) OF THE COMPANY LETTER SETS
FORTH WHETHER EACH SUBSIDIARY OF THE COMPANY IS A REIT, A QRS, A TRS OR A
DISREGARDED ENTITY FOR U.S. FEDERAL INCOME TAX PURPOSES.  NEITHER THE COMPANY
NOR ITS SUBSIDIARIES HOLDS ANY ASSET THE DISPOSITION OF WHICH WOULD BE SUBJECT
TO TREASURY REGULATIONS SECTION 1.337(D)-5, 1.337(D)-6 OR 1.337(D)-7 (OR ANY
SIMILAR PROVISION OF STATE OR LOCAL LAW).


 


(F)            NONE OF THE COMPANY AND CBO REIT II, INC. HAS ENGAGED IN ANY
PROHIBITED TRANSACTIONS WITHIN THE MEANING OF SECTION 857(B)(6)(B)(III) OF THE
CODE.


 


(G)           BASED UPON THE COMPANY’S TAX RETURNS AS FILED, AND WITHOUT MAKING
ANY OTHER ADDITIONAL REPRESENTATION BEYOND THOSE SPECIFICALLY MADE ELSEWHERE IN
THIS SECTION 2.8, AS OF DECEMBER 31, 2004, THE COMPANY’S NET OPERATING LOSSES
AND OTHER LOSS CARRYFORWARDS AVAILABLE FOR U.S. FEDERAL INCOME TAX PURPOSES WERE
ESTIMATED TO BE AT LEAST $297.5 MILLION.

 

13

--------------------------------------------------------------------------------


 


(H)           AS OF THE DATE OF THIS AGREEMENT, THE COMPANY DOES NOT HAVE ANY
EARNINGS AND PROFITS ATTRIBUTABLE TO THE COMPANY OR ANY OTHER CORPORATION IN ANY
NON-REIT YEARS WITHIN THE MEANING OF SECTION 857 OF THE CODE.


 


(I)            SCHEDULE 2.8(I) OF THE COMPANY LETTER IS A COMPLETE AND ACCURATE
STATEMENT OF THE ADJUSTED BASIS OF ALL THE REGULAR INTERESTS HELD BY THE COMPANY
AND ANY OF ITS SUBSIDIARIES AS OF JUNE 30, 2005 IN “REAL ESTATE MORTGAGE
INVESTMENT CONDUITS” WITHIN THE MEANING OF SECTION 860D(A) OF THE CODE.


 


(J)            THE COMPANY HAS NOT HAD ANY EXCESS INCLUSION WITHIN THE MEANING
OF SECTION 860E OF THE CODE FOR ANY TAXABLE YEAR BEGINNING ON OR AFTER
JANUARY 1, 2001, AND ENDING ON OR PRIOR TO DECEMBER 31, 2004.


 


(K)           EXCEPT AS SET FORTH IN SCHEDULE 2.8(K) OF THE COMPANY LETTER,
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES WILL BE REQUIRED TO INCLUDE ANY
ITEM OF INCOME IN, OR EXCLUDE ANY ITEM OF DEDUCTION FROM, TAXABLE INCOME FOR ANY
TAXABLE PERIOD (OR PORTION THEREOF) ENDING AFTER THE CLOSING DATE AS A RESULT OF
ANY (I) CHANGE IN METHOD OF ACCOUNTING FOR A TAXABLE PERIOD ENDING ON OR PRIOR
TO THE CLOSING DATE, (II) INSTALLMENT SALE OR OPEN TRANSACTION DISPOSITION MADE
ON OR PRIOR TO THE CLOSING, OR (III) PREPAID AMOUNT RECEIVED ON OR PRIOR TO THE
CLOSING DATE.


 


(L)            EXCEPT AS SET FORTH ON SCHEDULE 2.8(L), NEITHER THE COMPANY NOR
ANY OF ITS SUBSIDIARIES HAS ENGAGED IN ANY LISTED OR REPORTABLE TRANSACTION
WITHIN MEANING OF CODE SECTION 6011, 6111 OR 6112 OR ANY COMPARABLE PROVISION OF
STATE OR LOCAL LAW IN A JURISDICTION WHERE THE COMPANY OR ANY OF ITS
SUBSIDIARIES FILE TAX RETURNS.


 


SECTION 2.9            TANGIBLE ASSETS.  THE COMPANY AND ITS SUBSIDIARIES OWN OR
LEASE ALL TANGIBLE ASSETS, IF ANY, NECESSARY FOR THE CONDUCT OF THEIR RESPECTIVE
BUSINESSES AS PRESENTLY CONDUCTED.  EACH SUCH TANGIBLE ASSET IS FREE FROM
MATERIAL DEFECTS, HAS BEEN MAINTAINED IN ACCORDANCE WITH NORMAL INDUSTRY
PRACTICE AND IS IN GOOD OPERATING CONDITION AND REPAIR, OTHER THAN WHERE SUCH
DEFECTS OR THE FAILURES TO HAVE BEEN SO MAINTAINED OR TO BE IN SUCH CONDITION
AND REPAIR WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 2.10         OWNED REAL PROPERTY.  NONE OF THE COMPANY AND ITS
SUBSIDIARIES OWNS ANY REAL PROPERTY. 


 


SECTION 2.11         INTELLECTUAL PROPERTY.


 


(A)           THE COMPANY AND ITS SUBSIDIARIES OWN, LICENSE OR OTHERWISE HAVE
THE LEGALLY ENFORCEABLE RIGHT TO USE ALL PATENTS, TRADEMARKS, TRADE NAMES,
SERVICE MARKS, COPYRIGHTS, APPLICATIONS FOR PATENTS, TRADEMARKS, TRADE NAMES,
SERVICE MARKS AND COPYRIGHTS, SCHEMATICS, TECHNOLOGY, KNOW-HOW, COMPUTER
SOFTWARE PROGRAMS OR APPLICATIONS AND TANGIBLE OR INTANGIBLE PROPRIETARY
INFORMATION OR MATERIAL, IF ANY, MATERIAL TO THE OPERATION OF THEIR RESPECTIVE
BUSINESSES AS PRESENTLY CONDUCTED (COLLECTIVELY, “COMPANY INTELLECTUAL
PROPERTY”).  NO OTHER PERSON HAS ANY RIGHTS TO ANY OF THE COMPANY INTELLECTUAL
PROPERTY, AND TO THE COMPANY’S KNOWLEDGE NO OTHER PERSON IS INFRINGING,
VIOLATING OR MISAPPROPRIATING ANY OF SUCH COMPANY INTELLECTUAL PROPERTY THAT IS
USED IN THE BUSINESSES OF THE COMPANY AND ITS SUBSIDIARIES, OTHER

 

14

--------------------------------------------------------------------------------


 


THAN SUCH INFRINGEMENTS, VIOLATIONS OR MISAPPROPRIATIONS AS WOULD NOT
INDIVIDUALLY OR IN THE AGGREGATE REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  “PERSON” MEANS AN INDIVIDUAL, A PARTNERSHIP, A COMPANY, A
CORPORATION, A LIMITED LIABILITY COMPANY, AN ASSOCIATION, A JOINT STOCK COMPANY,
A TRUST, A JOINT VENTURE, AN UNINCORPORATED ORGANIZATION OR A GOVERNMENTAL
ENTITY OR ANY DEPARTMENT, AGENCY OR POLITICAL SUBDIVISION THEREOF.


 


(B)           THE BUSINESS, OPERATIONS AND ACTIVITIES OF EACH OF THE COMPANY AND
ITS SUBSIDIARIES AS PRESENTLY CONDUCTED OR AS CONDUCTED AT ANY TIME WITHIN THE
TWO YEARS PRIOR TO THE DATE OF THIS AGREEMENT HAVE NOT MATERIALLY INFRINGED OR
VIOLATED, OR CONSTITUTED A MATERIAL MISAPPROPRIATION OF, AND DO NOT NOW
MATERIALLY INFRINGE OR VIOLATE, OR CONSTITUTE A MATERIAL MISAPPROPRIATION OF,
ANY INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON, OTHER THAN SUCH
INFRINGEMENTS, VIOLATIONS OR MISAPPROPRIATIONS AS WOULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  SINCE
JANUARY 1, 2003, NONE OF THE COMPANY AND ITS SUBSIDIARIES HAS RECEIVED ANY
WRITTEN OR, TO THE KNOWLEDGE OF THE COMPANY, VERBAL COMPLAINT, CLAIM OR NOTICE
ALLEGING ANY SUCH INFRINGEMENT, VIOLATION OR MISAPPROPRIATION.


 


(C)           SCHEDULE 2.11(C) OF THE COMPANY LETTER SETS FORTH EACH ITEM OF
COMPANY INTELLECTUAL PROPERTY (OTHER THAN COMMERCIALLY AVAILABLE SOFTWARE
GENERALLY AVAILABLE TO THE PUBLIC AT A LICENSE FEE OF LESS THAN $10,000) USED BY
THE COMPANY OR ANY OF ITS SUBSIDIARIES IN THE OPERATION OF ITS BUSINESS THAT IS
NOT OWNED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES.  THE COMPANY HAS DELIVERED
OR OTHERWISE MADE AVAILABLE TO PARENT TRUE AND COMPLETE COPIES OF ALL LICENSES,
SUBLICENSES OR OTHER AGREEMENTS (EACH AS AMENDED TO DATE) PURSUANT TO WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES USES SUCH COMPANY INTELLECTUAL PROPERTY, ALL
OF WHICH ARE SET FORTH IN SCHEDULE 2.11(C) OF THE COMPANY LETTER.


 


SECTION 2.12         REAL PROPERTY LEASES.


 


(A)           THE COMPANY HAS MADE AVAILABLE TO PARENT TRUE AND COMPLETE COPIES
OF ALL REAL PROPERTY LEASES AND SUBLEASES OF THE COMPANY OR ANY SUBSIDIARY OF
THE COMPANY (EACH AS AMENDED TO DATE) (“LEASES”).  SCHEDULE 2.12(A) OF THE
COMPANY LETTER SETS FORTH A LIST OF ALL LEASES.  NONE OF THE COMPANY AND ITS
SUBSIDIARIES, NOR, TO THE KNOWLEDGE OF THE COMPANY, ANY OTHER PARTY TO ANY LEASE
IS IN MATERIAL BREACH OR DEFAULT, AND NO EVENT HAS OCCURRED WHICH, WITH NOTICE
OR LAPSE OF TIME, WOULD CONSTITUTE A MATERIAL BREACH OR DEFAULT BY THE COMPANY
OR ANY OF ITS SUBSIDIARIES OR, TO THE KNOWLEDGE OF THE COMPANY, BY ANY SUCH
OTHER PARTY, OR PERMIT TERMINATION OR ACCELERATION THEREUNDER.


 


(B)           EXCEPT AS SET FORTH ON SCHEDULE 2.12(B) OF THE COMPANY LETTER,
WITH RESPECT TO EACH LEASE:


 

(1)           THE LEASE OR SUBLEASE IS LEGAL, VALID, BINDING, ENFORCEABLE AND IN
FULL FORCE AND EFFECT, SUBJECT TO BANKRUPTCY, INSOLVENCY, MORATORIUM OR OTHER
SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND EXCEPT
AS THE AVAILABILITY OF EQUITABLE REMEDIES MAY BE LIMITED BY GENERAL PRINCIPLES
OF EQUITY;

 

(2)           NONE OF THE COMPANY AND ITS SUBSIDIARIES, NOR, TO THE KNOWLEDGE OF
THE COMPANY, ANY OTHER PARTY TO THE LEASE OR SUBLEASE IS IN MATERIAL BREACH OR
DEFAULT, AND NO EVENT HAS OCCURRED WHICH, WITH NOTICE OR LAPSE OF TIME, WOULD
CONSTITUTE A

 

15

--------------------------------------------------------------------------------


 

MATERIAL BREACH OR DEFAULT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR, TO THE
KNOWLEDGE OF THE COMPANY, BY ANY SUCH OTHER PARTY, OR PERMIT TERMINATION,
MODIFICATION OR ACCELERATION THEREUNDER;

 

(3)           TO THE KNOWLEDGE OF THE COMPANY, THERE ARE NO MATERIAL DISPUTES,
ORAL AGREEMENTS OR FORBEARANCE PROGRAMS IN EFFECT AS TO THE LEASE OR SUBLEASE;

 

(4)           NONE OF THE COMPANY AND ITS SUBSIDIARIES HAS ASSIGNED,
TRANSFERRED, CONVEYED, MORTGAGED, DEEDED IN TRUST OR ENCUMBERED ANY INTEREST IN
THE LEASEHOLD OR SUBLEASEHOLD;

 

(5)           ALL FACILITIES LEASED OR SUBLEASED THEREUNDER ARE SUPPLIED WITH
UTILITIES AND OTHER SERVICES NECESSARY FOR THE OPERATION OF SUCH FACILITIES; AND

 

(6)           OTHER THAN IN THE ORDINARY COURSE, NO CONSTRUCTION, ALTERATION OR
OTHER LEASEHOLD IMPROVEMENT WORK WITH RESPECT TO THE LEASE OR SUBLEASE REMAINS
TO BE PAID FOR OR PERFORMED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES.

 


SECTION 2.13         CONTRACTS.


 


(A)           SCHEDULE 2.13(A) OF THE COMPANY LETTER SETS FORTH A LIST OF ALL
CONTRACTS, AGREEMENTS, ARRANGEMENTS OR UNDERSTANDINGS (WRITTEN OR ORAL) TO WHICH
THE COMPANY OR ANY OF ITS SUBSIDIARIES (OTHER THAN WHEN A SUBSIDIARY IS ACTING
IN ITS CAPACITY AS SPECIAL SERVICER AND SUCH SUBSIDIARY IS NOT IN MATERIAL
DEFAULT WITH RESPECT THERETO) IS A PARTY OR BY WHICH IT OR ANY OF THEM IS BOUND
THAT ARE MATERIAL TO THE BUSINESS, ASSETS, FINANCIAL CONDITION OR NET INTEREST
MARGIN (OTHER THAN EFFECTS ON NET INTEREST MARGIN RESULTING FROM AMORTIZATION
CHARGES OR NON-CASH ADJUSTMENTS) OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A
WHOLE, INCLUDING (REGARDLESS OF MATERIALITY):


 

(1)           ALL MANAGEMENT CONTRACTS (OTHER THAN WHEN A SUBSIDIARY IS ACTING
IN ITS CAPACITY AS A SPECIAL SERVICER UNDER PROPERTY MANAGEMENT CONTRACTS,
AGREEMENTS, ARRANGEMENTS OR UNDERSTANDINGS AND SUCH SUBSIDIARY IS NOT IN
MATERIAL DEFAULT THEREUNDER), AGREEMENTS, ARRANGEMENTS OR UNDERSTANDINGS
(WRITTEN OR ORAL) AND CONTRACTS, AGREEMENTS, ARRANGEMENTS OR UNDERSTANDINGS
(WRITTEN OR ORAL) WITH CONSULTANTS (OR SIMILAR ARRANGEMENTS);

 

(2)           ALL CONTRACTS, AGREEMENTS, ARRANGEMENTS OR UNDERSTANDINGS (WRITTEN
OR ORAL) WITH ANY GOVERNMENTAL ENTITY;

 

(3)           ANY CONTRACT, AGREEMENT, ARRANGEMENT OR UNDERSTANDING (WRITTEN OR
ORAL) RELATING TO THE EMPLOYMENT OF ANY INDIVIDUAL ON A FULL-TIME, CONSULTING OR
OTHER BASIS OR RELATING TO THE SEVERANCE OF EMPLOYMENT;

 

(4)           ALL  CONTRACTS, AGREEMENTS, ARRANGEMENTS OR UNDERSTANDINGS
(WRITTEN OR ORAL) THAT LIMIT OR PURPORT TO LIMIT THE ABILITY OF THE COMPANY OR
ANY SUBSIDIARY TO COMPETE IN ANY LINE OF BUSINESS OR WITH ANY PERSON OR IN ANY
GEOGRAPHIC AREA OR DURING ANY PERIOD OF TIME; AND

 

16

--------------------------------------------------------------------------------


 

(5)           ALL CONTRACTS, AGREEMENTS, ARRANGEMENTS, OR UNDERSTANDINGS
(WRITTEN OR ORAL) BETWEEN OR AMONG THE COMPANY AND AN AFFILIATE OF THE COMPANY.

 

All the foregoing contracts, agreements, arrangements and understandings are
herein referred to collectively as the “Contracts.”

 


(B)           THE COMPANY HAS DELIVERED OR OTHERWISE MADE AVAILABLE TO PARENT A
TRUE AND COMPLETE COPY OF EACH CONTRACT (EACH AS AMENDED TO DATE), OTHER THAN
CONTRACTS FILED AS AN EXHIBIT TO A COMPANY SEC REPORT AND SCHEDULE 2.13(A) OF
THE COMPANY LETTER IDENTIFIES THE COMPANY SEC REPORT WITH WHICH SUCH CONTRACT IS
ON FILE.  EACH CONTRACT FILED AS AN EXHIBIT TO OR INCORPORATED BY REFERENCE IN A
COMPANY SEC REPORT FILED BY THE COMPANY SINCE JANUARY 1, 2005 AND PUBLICLY
AVAILABLE PRIOR TO THE DATE HEREOF IS A TRUE AND CORRECT COPY OF SUCH CONTRACT
AS CURRENTLY IN EFFECT.  WITH RESPECT TO EACH CONTRACT, NONE OF THE COMPANY AND
ITS SUBSIDIARIES NOR, TO THE KNOWLEDGE OF THE COMPANY, ANY OTHER PARTY IS IN
MATERIAL BREACH OR DEFAULT, AND NO EVENT HAS OCCURRED WHICH WITH NOTICE OR LAPSE
OF TIME WOULD CONSTITUTE A MATERIAL BREACH OR DEFAULT BY THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR, TO THE KNOWLEDGE OF THE COMPANY, BY ANY SUCH OTHER PARTY,
OR PERMIT TERMINATION, MODIFICATION OR ACCELERATION UNDER THAT CONTRACT. 
WITHOUT LIMITING THE FOREGOING, CRIIMI MAE SERVICES LIMITED PARTNERSHIP
(“CMSLP”) HAS PERFORMED ALL SPECIAL SERVICING FUNCTIONS WITH RESPECT TO THOSE
CONTRACTS THAT ARE POOLING AND SERVICING AGREEMENTS OR SIMILAR AGREEMENTS TO THE
EXTENT THAT CMSLP IS THE SPECIAL SERVICER THEREUNDER AND IN ALL RESPECTS
SATISFIED ITS OBLIGATIONS WITH RESPECT THERETO, IN EACH CASE IN ACCORDANCE WITH
SUCH CONTRACTS WITHOUT ANY MATERIAL BREACH OR DEFAULT THEREUNDER ON THE PART OF
CMSLP, AND CMSLP SHALL RETAIN SUCH SPECIAL SERVICING FUNCTIONS WITH RESPECT TO
SUCH CONTRACTS FOLLOWING THE CLOSING WITHOUT ANY RIGHT OF TERMINATION ON THE
PART OF ANY THIRD PARTY (OTHER THAN THE CUSTOMARY RIGHT OF THE TRUSTEE
THEREUNDER TO TERMINATE FOR CAUSE).  ALL SUCH SPECIAL SERVICING FUNCTIONS ARE
PERFORMED SOLELY BY CMSLP (OTHER THAN CERTAIN PROPERTY INSPECTION FUNCTIONS THAT
ARE SUB-CONTRACTED TO A THIRD PARTY) AND NO OTHER SUBSIDIARY OF THE COMPANY NOR
THE COMPANY HAS ANY MATERIAL OBLIGATION OR POTENTIAL LIABILITY WITH RESPECT
THERETO.


 


(C)           AS OF THE DATE HEREOF, WITH RESPECT TO EACH SUBORDINATE COMMERCIAL
MORTGAGE-BACKED SECURITY OWNED, DIRECTLY OR INDIRECTLY THROUGH AN OWNERSHIP
INTEREST IN AN ISSUER OF COLLATERALIZED DEBT OR BOND OBLIGATIONS, BY THE COMPANY
OR ANY OF ITS SUBSIDIARIES, EITHER (I) SUCH SECURITY IS A SECURITY OF THE
“CONTROLLING CLASS,” AND PERMITS THE COMPANY OR ONE OF ITS SUBSIDIARIES, SUBJECT
TO THE CONDITIONS SPECIFIED IN THE COLLATERALIZED DEBT OR BOND OBLIGATIONS OR
THE RELATED POOLING AND SERVICING AGREEMENT, TO APPOINT, OR CAUSE THE
APPOINTMENT OF, THE SPECIAL SERVICER OF THE MORTGAGE LOANS SUBJECT TO THAT
AGREEMENT THAT ARE REQUIRED TO BE “SPECIALLY SERVICED” OR (II) THE COMPANY OR
ONE OF ITS SUBSIDIARIES DIRECTLY OR INDIRECTLY OWNS OTHER RELATED SECURITIES
THAT ARE OF SUCH “CONTROLLING CLASS” AND THAT SO PERMIT THE COMPANY OR ONE OF
ITS SUBSIDIARIES TO SO APPOINT OR CAUSE THE APPOINTMENT OF SUCH SPECIAL
SERVICER.


 


SECTION 2.14         LICENSES AND AUTHORIZATIONS.


 


(A)           THE COMPANY AND ITS SUBSIDIARIES HOLD ALL MATERIAL LICENSES,
PERMITS, CERTIFICATES, FRANCHISES, ORDINANCES, REGISTRATIONS, OR OTHER RIGHTS,
APPLICATIONS AND AUTHORIZATIONS FILED WITH, GRANTED OR ISSUED BY, OR ENTERED BY
ANY GOVERNMENTAL ENTITY, INCLUDING ANY STATE OR LOCAL REGULATORY AUTHORITIES
ASSERTING JURISDICTION OVER THE COMPANY OR ANY OF ITS SUBSIDIARIES OR THEIR
RESPECTIVE BUSINESSES OR ASSETS, THAT ARE REQUIRED FOR THE CONDUCT OF THEIR

 

17

--------------------------------------------------------------------------------


 


RESPECTIVE BUSINESSES AS CURRENTLY BEING CONDUCTED OTHER THAN SUCH LICENSES,
PERMITS, CERTIFICATES, FRANCHISES, ORDINANCES, REGISTRATIONS OR OTHER RIGHTS,
APPLICATIONS AND AUTHORIZATIONS THE ABSENCE OF WHICH WOULD NOT INDIVIDUALLY OR
IN THE AGGREGATE MATERIALLY IMPAIR THE ABILITY OF THE COMPANY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY THE ARTICLES OF MERGER OR OF THE COMPANY
AND ITS SUBSIDIARIES TO OWN AND OPERATE THEIR RESPECTIVE PROPERTIES, ASSETS AND
BUSINESSES (COLLECTIVELY, THE “COMPANY AUTHORIZATIONS”).


 


(B)           THE COMPANY AUTHORIZATIONS ARE IN FULL FORCE AND EFFECT AND HAVE
NOT BEEN PLEDGED OR OTHERWISE ENCUMBERED, ASSIGNED, SUSPENDED, MODIFIED IN ANY
MATERIAL ADVERSE RESPECT, CANCELED OR REVOKED, AND EACH OF THE COMPANY AND ITS
SUBSIDIARIES HAS OPERATED IN COMPLIANCE WITH ALL TERMS THEREOF OR ANY RENEWALS
THEREOF APPLICABLE TO IT, OTHER THAN WHERE THE FAILURE TO SO COMPLY WOULD NOT
INDIVIDUALLY OR IN THE AGGREGATE REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT OR MATERIALLY IMPAIR THE ABILITY OF THE COMPANY OR ITS
SUBSIDIARIES TO OWN AND OPERATE THEIR RESPECTIVE PROPERTIES, ASSETS AND
BUSINESSES.  NO EVENT HAS OCCURRED WITH RESPECT TO ANY OF THE COMPANY
AUTHORIZATIONS WHICH PERMITS, OR AFTER NOTICE OR LAPSE OF TIME OR BOTH WOULD
PERMIT, REVOCATION OR TERMINATION THEREOF OR WOULD RESULT IN ANY OTHER MATERIAL
IMPAIRMENT OF THE RIGHTS OF THE HOLDER OF ANY SUCH COMPANY AUTHORIZATIONS.  TO
THE KNOWLEDGE OF THE COMPANY, THERE IS NOT PENDING ANY APPLICATION, PETITION,
OBJECTION OR OTHER PLEADING WITH ANY GOVERNMENTAL ENTITY HAVING JURISDICTION OR
AUTHORITY OVER THE OPERATIONS OF THE COMPANY OR ITS SUBSIDIARIES WHICH QUESTIONS
THE VALIDITY OF OR CONTESTS ANY COMPANY AUTHORIZATION OR WHICH COULD REASONABLY
BE EXPECTED, IF ACCEPTED OR GRANTED, TO RESULT IN THE REVOCATION, CANCELLATION,
SUSPENSION OR ANY MATERIALLY ADVERSE MODIFICATION OF ANY COMPANY AUTHORIZATION.


 


SECTION 2.15         LITIGATION.  OTHER THAN AS DISCLOSED IN SCHEDULE 2.15 OF
THE COMPANY LETTER, AS OF THE DATE OF THIS AGREEMENT (A) THERE IS NO ACTION,
SUIT, PROCEEDING OR INVESTIGATION TO WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS A PARTY (EITHER AS A PLAINTIFF OR DEFENDANT) PENDING OR, TO THE
KNOWLEDGE OF THE COMPANY, THREATENED BEFORE ANY GOVERNMENTAL ENTITY, AND, TO THE
KNOWLEDGE OF THE COMPANY, THERE IS NO BASIS FOR ANY SUCH ACTION, SUIT,
PROCEEDING OR INVESTIGATION; (B) NONE OF THE COMPANY AND ITS SUBSIDIARIES HAS
BEEN PERMANENTLY OR TEMPORARILY ENJOINED BY ANY ORDER, JUDGMENT OR DECREE OF ANY
GOVERNMENTAL ENTITY FROM ENGAGING IN OR CONTINUING TO CONDUCT THE BUSINESS OF
THE COMPANY OR ITS SUBSIDIARIES; AND (C) NO ORDER, JUDGMENT OR DECREE OF ANY
GOVERNMENTAL ENTITY HAS BEEN ISSUED IN ANY PROCEEDING TO WHICH THE COMPANY OR
ANY OF ITS SUBSIDIARIES IS OR WAS A PARTY, OR, TO THE KNOWLEDGE OF THE COMPANY,
IN ANY OTHER PROCEEDING, THAT ENJOINS OR REQUIRES THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO TAKE ACTION OF ANY KIND WITH RESPECT TO ITS BUSINESSES, ASSETS
OR PROPERTIES.  NONE OF THE ACTIONS, SUITS, PROCEEDINGS AND INVESTIGATIONS
LISTED IN SCHEDULE 2.15 OF THE COMPANY LETTER, INDIVIDUALLY OR COLLECTIVELY,
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 2.16         EMPLOYEES.  THERE ARE NO COLLECTIVE BARGAINING AGREEMENTS
TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY.  NONE OF THE COMPANY
AND ITS SUBSIDIARIES HAS EXPERIENCED ANY STRIKES, GRIEVANCES, CLAIMS OF UNFAIR
LABOR PRACTICES OR OTHER COLLECTIVE BARGAINING DISPUTES AND NO ORGANIZATIONAL
EFFORT IS PRESENTLY BEING MADE OR THREATENED BY OR ON BEHALF OF ANY LABOR UNION
WITH RESPECT TO ITS EMPLOYEES.  TO THE KNOWLEDGE OF THE COMPANY, THERE IS NO
REASONABLE BASIS TO BELIEVE THAT THE COMPANY OR ANY OF ITS SUBSIDIARIES WILL BE
SUBJECT TO ANY LABOR STRIKE OR OTHER ORGANIZED WORK FORCE DISTURBANCE FOLLOWING
THE CLOSING.  EACH OF THE COMPANY AND ITS SUBSIDIARIES IS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL APPLICABLE LAWS

 

18

--------------------------------------------------------------------------------


 


RELATING TO EMPLOYMENT AND EMPLOYMENT PRACTICES, WORKERS’ COMPENSATION, TERMS
AND CONDITIONS OF EMPLOYMENT, WORKER SAFETY, WAGES AND HOURS AND THE WORKER
ADJUSTMENT AND RETRAINING NOTIFICATION ACT.  EXCEPT AS SET FORTH ON
SCHEDULE 2.16 OF THE COMPANY LETTER, THERE HAVE BEEN NO CLAIMS OF HARASSMENT,
DISCRIMINATION, RETALIATORY ACT OR SIMILAR ACTIONS AGAINST ANY OFFICER, DIRECTOR
OR EMPLOYEE OF THE COMPANY OR ITS SUBSIDIARIES AT ANY TIME DURING THE PAST ONE
YEAR AND, TO THE KNOWLEDGE OF THE COMPANY, NO FACTS EXIST THAT COULD REASONABLY
BE EXPECTED TO GIVE RISE TO SUCH CLAIMS OR ACTIONS.  EXCEPT AS SET FORTH ON
SCHEDULE 2.16 OF THE COMPANY LETTER, SINCE JANUARY 1, 2002, THE COMPANY HAS NOT
RELEASED ANY PRESENT OR FORMER OFFICER OR EMPLOYEE FROM, OR OTHERWISE WAIVED,
ANY PROVISIONS OF SUCH PRESENT OR FORMER OFFICER’S OR EMPLOYEE’S EMPLOYMENT OR
SEVERANCE AGREEMENT OR ARRANGEMENT WITH RESPECT TO HIS OR HER NON-COMPETE,
NON-SOLICITATION OR SIMILAR OBLIGATIONS.


 


SECTION 2.17         STATE TAKEOVER STATUTES; CHARTER OWNERSHIP LIMITATIONS;
RIGHTS AGREEMENT.  THE COMPANY HAS TAKEN ALL ACTION NECESSARY TO EXEMPT (I) BREF
ONE’S ENTERING INTO THE VOTING AGREEMENT AND BREF ONE’S GRANT OF A PROXY TO
PARENT PURSUANT TO THE VOTING AGREEMENT (THE “GRANT OF A PROXY”) AND (II) THE
MERGER FROM THE OPERATION OF ANY “FAIR PRICE,” “BUSINESS COMBINATION,”
“MORATORIUM,” “CONTROL SHARE ACQUISITION” OR ANY OTHER ANTI-TAKEOVER STATUTE OR
SIMILAR STATUTE (A “TAKEOVER STATUTE”) ENACTED UNDER THE LAWS OF THE STATE OF
MARYLAND, INCLUDING SUBTITLES 6 AND 7 OF TITLE 3 OF THE MGCL.  TO THE COMPANY’S
KNOWLEDGE, NO TAKEOVER STATUTE OF ANY STATE OTHER THAN THE STATE OF MARYLAND
WILL APPLY TO THE MERGER, THE VOTING AGREEMENT OR THE GRANT OF A PROXY.  THE
BOARD OF DIRECTORS OF THE COMPANY HAS TAKEN ALL ACTIONS NECESSARY TO (I) WAIVE
OR REMOVE THE APPLICATION OF THE OWNERSHIP LIMITATIONS SET FORTH IN ARTICLE XI
OF THE ARTICLES OF AMENDMENT AND RESTATEMENT OF THE COMPANY TO THE MERGER AND
(II) AMEND THE RIGHTS AGREEMENT TO ENSURE THAT (A) NONE OF PARENT, SUB OR ANY OF
THEIR RESPECTIVE AFFILIATES (AS HEREINAFTER DEFINED), INDIVIDUALLY OR
COLLECTIVELY, SHALL BE DEEMED TO BE AN ACQUIRING PERSON (AS DEFINED IN THE
RIGHTS AGREEMENT), (B) A DISTRIBUTION DATE (AS DEFINED IN THE RIGHTS AGREEMENT)
SHALL NOT BE DEEMED TO HAVE OCCURRED, NO RIGHTS SHALL SEPARATE FROM THE COMMON
SHARES (AS DEFINED IN THE RIGHTS AGREEMENT) OUTSTANDING OR OTHERWISE BECOME
EXERCISEABLE PURSUANT TO SECTION 7 OF THE RIGHTS AGREEMENT, AND NO ADJUSTMENTS
SHALL BE MADE PURSUANT TO SECTION 11 OF THE RIGHTS AGREEMENT, (C) NOTHING IN THE
RIGHTS AGREEMENT SHALL BE CONSTRUED TO GIVE ANY HOLDER OF RIGHTS OR ANY OTHER
PERSON (AS DEFINED IN THE RIGHTS AGREEMENT) ANY LEGAL OR EQUITABLE RIGHTS,
REMEDIES OR CLAIMS UNDER THE RIGHTS AGREEMENT AND (D) NONE OF THE EVENTS
DESCRIBED IN SECTIONS 13(A)(I), (II) OR (III) OF THE RIGHTS AGREEMENT SHALL BE
DEEMED TO HAVE OCCURRED, IN EACH CASE SOLELY AS A RESULT OF (1) THE EXECUTION
AND DELIVERY OF THE MERGER AGREEMENT OR THE VOTING AGREEMENT OR (2) ANY OF THE
TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT OR THE VOTING AGREEMENT,
INCLUDING THE MERGER AND THE GRANT OF A PROXY.  “AFFILIATE” HAS THE MEANING SET
FORTH IN RULE 12B-2 PROMULGATED UNDER THE EXCHANGE ACT AND, IN THE CASE OF THE
COMPANY, INCLUDES FOR PURPOSES OF THIS AGREEMENT THOSE PERSONS SET FORTH ON
SCHEDULE 2.17 OF THE COMPANY LETTER.


 


SECTION 2.18         EMPLOYEE BENEFITS.


 


(A)           SCHEDULE 2.18(A) OF THE COMPANY LETTER CONTAINS A TRUE AND
COMPLETE LIST OF ALL “PENSION PLANS” AND “WELFARE PLANS” AS DEFINED IN
SECTION 3(2) AND 3(1), RESPECTIVELY, OF THE EMPLOYEE RETIREMENT INCOME SECURITY
ACT OF 1974, AS AMENDED (“ERISA”), IN EACH CASE APPLIED WITHOUT REGARD TO THE
EXCEPTIONS FROM COVERAGE CONTAINED IN SECTIONS 4(B)(4) OR 4(B)(5) THEREOF, AND
ANY OTHER PLANS, AGREEMENTS, POLICIES OR ARRANGEMENTS MAINTAINED,

 

19

--------------------------------------------------------------------------------


 


OR CONTRIBUTED TO (OR WITH RESPECT TO ANY OBLIGATION TO CONTRIBUTE HAS BEEN
UNDERTAKEN), BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY ERISA AFFILIATE
(AS HEREINAFTER DEFINED) OF THE COMPANY OR ITS SUBSIDIARIES OR WITH RESPECT TO
WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS ANY OBLIGATION OR LIABILITY
(“COMPANY EMPLOYEE BENEFIT PLANS”).  TRUE AND COMPLETE COPIES OF (I) ALL COMPANY
EMPLOYEE BENEFIT PLANS (INCLUDING ALL AMENDMENTS THERETO) THAT HAVE BEEN REDUCED
TO WRITING; (II) WRITTEN SUMMARIES OF ALL UNWRITTEN COMPANY EMPLOYEE BENEFIT
PLANS; (III) ALL TRUST AGREEMENTS, INSURANCE CONTRACTS AND SUMMARY PLAN
DESCRIPTIONS RELATED TO THE COMPANY EMPLOYEE BENEFIT PLANS; AND (IV) THE ANNUAL
REPORT FILED ON IRS FORM 5500, IF APPLICABLE, FOR THE MOST RECENT PLAN YEAR FOR
EACH COMPANY EMPLOYEE BENEFIT PLAN; AND (V) OTHER THAN AS SET FORTH ON
SCHEDULE 2.18(A) OF THE COMPANY LETTER, THE MOST RECENT DETERMINATION LETTER
ISSUED BY THE INTERNAL REVENUE SERVICE WITH RESPECT TO EACH COMPANY EMPLOYEE
BENEFIT PLAN THAT IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE CODE, HAS
BEEN MADE AVAILABLE TO PARENT.  EACH COMPANY EMPLOYEE BENEFIT PLAN HAS BEEN
MAINTAINED AND ADMINISTERED IN ACCORDANCE WITH ITS TERMS AND APPLICABLE LAW,
INCLUDING ERISA AND THE CODE, IN ALL MATERIAL RESPECTS, AND EACH OF THE COMPANY
AND ITS SUBSIDIARIES AND THEIR RESPECTIVE ERISA AFFILIATES HAS IN ALL MATERIAL
RESPECTS MET ITS OBLIGATIONS (IF ANY) WITH RESPECT TO EACH COMPANY EMPLOYEE
BENEFIT PLAN AND HAS TIMELY MADE ALL REQUIRED CONTRIBUTIONS (IF ANY) THERETO. 
THE COMPANY AND ITS SUBSIDIARIES AND ALL COMPANY EMPLOYEE BENEFIT PLANS ARE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE CURRENTLY APPLICABLE PROVISIONS (IF
ANY) OF ERISA, THE CODE AND OTHER APPLICABLE FEDERAL, STATE AND FOREIGN LAWS AND
THE REGULATIONS THEREUNDER.  “ERISA AFFILIATE” MEANS ANY MEMBER OF (I) A
CONTROLLED GROUP OF CORPORATIONS (AS DEFINED IN SECTION 414(B) OF THE CODE);
(II) A GROUP OF TRADES OR BUSINESSES UNDER COMMON CONTROL (AS DEFINED IN
SECTION 414(C) OF THE CODE); OR (III) AN AFFILIATED SERVICE GROUP (AS DEFINED
UNDER SECTION 414(M) OF THE CODE OR THE REGULATIONS UNDER SECTION 414(O) OF THE
CODE).


 


(B)           NONE OF THE COMPANY, ITS SUBSIDIARIES, THEIR RESPECTIVE ERISA
AFFILIATES OR ANY OF THEIR RESPECTIVE PREDECESSORS HAS EVER CONTRIBUTED OR BEEN
OBLIGATED TO CONTRIBUTE TO OR OTHERWISE PARTICIPATED IN OR IN ANY WAY, DIRECTLY
OR INDIRECTLY, HAS ANY LIABILITY WITH RESPECT TO ANY PLAN SUBJECT TO SECTION 412
OF THE CODE, PART 3 OF SUBTITLE B OF TITLE I OF ERISA OR TITLE IV OF ERISA,
INCLUDING ANY “MULTIEMPLOYER PLAN” (AS DEFINED IN SECTIONS 4001(A)(3) OR 3(37)
OF ERISA).


 


(C)           EXCEPT AS SET FORTH ON SCHEDULE 2.18(C) OF THE COMPANY LETTER,
EACH COMPANY EMPLOYEE BENEFIT PLAN INTENDED TO QUALIFY UNDER SECTION 401(A) OF
THE CODE HAS RECEIVED A DETERMINATION LETTER FROM THE INTERNAL REVENUE SERVICE
REGARDING ITS QUALIFIED STATUS UNDER THE CODE FOR ALL AMENDMENTS REQUIRED PRIOR
TO THE ECONOMIC GROWTH AND TAX RELIEF RECONCILIATION ACT OF 2001, AND NOTHING
HAS OCCURRED, WHETHER BY ACTION OR BY FAILURE TO ACT, THAT CAUSED OR COULD
REASONABLY BE EXPECTED TO CAUSE THE REVOCATION OF SUCH LETTER.  NO ACTION HAS
BEEN THREATENED, ASSERTED, INSTITUTED OR, TO THE KNOWLEDGE OF THE COMPANY, IS
ANTICIPATED AGAINST ANY OF THE COMPANY EMPLOYEE BENEFIT PLANS (OTHER THAN
ROUTINE CLAIMS FOR BENEFITS AND APPEALS OF SUCH CLAIMS), ANY TRUSTEE OR
FIDUCIARIES THEREOF, THE COMPANY, ITS SUBSIDIARIES, THEIR RESPECTIVE ERISA
AFFILIATES, ANY DIRECTOR, OFFICER OR EMPLOYEE THEREOF, OR ANY OF THE ASSETS OF
ANY TRUST OF ANY OF THE COMPANY EMPLOYEE BENEFIT PLANS.  NO COMPANY EMPLOYEE
BENEFIT PLAN IS UNDER, AND NONE OF THE COMPANY, ITS SUBSIDIARIES AND THEIR
RESPECTIVE ERISA AFFILIATES HAS RECEIVED ANY NOTICE OF, AN AUDIT OR
INVESTIGATION BY THE INTERNAL REVENUE SERVICE, DEPARTMENT OF LABOR OR ANY OTHER
GOVERNMENTAL ENTITY AND NO SUCH COMPLETED AUDIT, IF ANY, HAS RESULTED IN THE
IMPOSITION OF ANY MATERIAL TAX OR PENALTY.  NO NON-EXEMPT “PROHIBITED
TRANSACTION,” WITHIN THE

 

20

--------------------------------------------------------------------------------


 


MEANING OF SECTION 4975 OF THE CODE AND SECTION 406 OF ERISA, HAS OCCURRED OR IS
REASONABLY EXPECTED TO OCCUR WITH RESPECT TO THE COMPANY EMPLOYEE BENEFIT PLANS
THAT COULD RESULT IN THE IMPOSITION OF A MATERIAL TAX OR PENALTY ON THE COMPANY
OR ITS SUBSIDIARIES UNDER SECTION 4975 OF THE CODE OR SECTION 502(I) OR 502(L)
OF ERISA.


 


(D)           EXCEPT AS SET FORTH ON SCHEDULE 2.18(D) OF THE COMPANY LETTER,
(I) THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL NOT
GIVE RISE TO ANY LIABILITY, INCLUDING LIABILITY FOR SEVERANCE PAY, UNEMPLOYMENT
COMPENSATION, TERMINATION PAY, OR WITHDRAWAL LIABILITY, OR ACCELERATE THE TIME
OF PAYMENT OR VESTING OR INCREASE THE AMOUNT OR VALUE OF COMPENSATION OR
BENEFITS DUE TO ANY EMPLOYEE OR FORMER EMPLOYEE SOLELY BY REASON OF SUCH
TRANSACTIONS OR BY REASON OF A TERMINATION FOLLOWING SUCH TRANSACTION AND
(II) NO AMOUNTS PAYABLE UNDER ANY COMPANY EMPLOYEE BENEFIT PLAN WILL BE
NON-DEDUCTIBLE FOR U.S. FEDERAL INCOME TAX PURPOSES BY VIRTUE OF SECTIONS 162(M)
OR 280G OF THE CODE.


 


(E)           NONE OF THE COMPANY, ANY SUBSIDIARY OR ANY ERISA AFFILIATE
MAINTAINS, CONTRIBUTES TO OR IN ANY WAY PROVIDES FOR ANY BENEFITS OF ANY KIND
WHATSOEVER (OTHER THAN UNDER SECTION 4980B OF THE CODE, THE FEDERAL SOCIAL
SECURITY ACT OR A PLAN QUALIFIED UNDER SECTION 401(A) OF THE CODE) TO ANY
CURRENT OR FUTURE RETIREE OR TERMINEE.


 


(F)            EXCEPT AS SET FORTH ON SCHEDULE 2.18(F) OF THE COMPANY LETTER,
(I) NONE OF THE COMPANY, ITS SUBSIDIARIES AND THEIR RESPECTIVE ERISA AFFILIATES
HAVE ANY MATERIAL UNFUNDED LIABILITIES PURSUANT TO ANY COMPANY EMPLOYEE BENEFIT
PLAN THAT IS NOT INTENDED TO BE QUALIFIED UNDER SECTION 401(A) OF THE CODE AND
IS AN EMPLOYEE PENSION BENEFIT PLAN WITHIN THE MEANING OF SECTION 3(2) OF ERISA,
A NONQUALIFIED DEFERRED COMPENSATION PLAN OR AN EXCESS BENEFIT PLAN, (II) EACH
COMPANY EMPLOYEE BENEFIT PLAN THAT IS A “NONQUALIFIED DEFERRED COMPENSATION
PLAN” (AS DEFINED UNDER SECTION 409A(D)(1) OF THE CODE) HAS BEEN OPERATED AND
ADMINISTERED IN GOOD FAITH COMPLIANCE WITH SECTION 409A OF THE CODE FROM THE
PERIOD BEGINNING JANUARY 1, 2005 THROUGH THE DATE HEREOF AND HAS NOT BEEN
MATERIALLY MODIFIED SINCE OCTOBER 2, 2004, (III) ANY AMOUNTS PAID OR PAYABLE
PURSUANT TO EACH COMPANY EMPLOYEE BENEFIT PLAN WHICH IS A “NONQUALIFIED DEFERRED
COMPENSATION PLAN” (AS DEFINED UNDER SECTION 409A(D)(1) OF THE CODE) COULD NOT
REASONABLY BE EXPECTED TO BE INCLUDABLE IN THE GROSS INCOME OF A SERVICE
RECIPIENT (WITHIN THE MEANING OF IRS NOTICE 2005-1) OR SUBJECT TO INTEREST OR
THE ADDITIONAL TAX IMPOSED BY SECTION 409A(A)(1)(B) OF THE CODE, AND (IV) ALL
BONUS, INCENTIVE, PROFIT SHARING OR OTHER PAYMENTS PAID BY THE COMPANY AND ITS
SUBSIDIARIES ARE PAID WITHIN 2 ½ MONTHS AFTER THE END OF THE TAXABLE YEAR IN
WHICH THE RELEVANT SERVICES REQUIRED FOR THE PAYMENT WERE PERFORMED AND COULD
NOT REASONABLY BE EXPECTED TO BE CONSIDERED A “NONQUALIFIED DEFERRED
COMPENSATION PLAN” (AS DEFINED UNDER SECTION 409A(D)(1) OF THE CODE).


 


(G)           EXCEPT AS SET FORTH ON SCHEDULE 2.18(G) OF THE COMPANY LETTER, NO
INDIVIDUAL WHO PERFORMS SERVICES FOR THE COMPANY OR ITS SUBSIDIARIES AND WHO IS
NOT TREATED AS AN EMPLOYEE FOR U.S. FEDERAL INCOME TAX PURPOSES BY THE COMPANY
OR ITS SUBSIDIARIES COULD REASONABLY BE EXPECTED TO CONSTITUTE AN EMPLOYEE UNDER
APPLICABLE LAW OR FOR ANY PURPOSE, INCLUDING TAX WITHHOLDING PURPOSES OR COMPANY
EMPLOYEE BENEFIT PLAN PURPOSES.


 


(H)           NEITHER THE COMPANY, ITS SUBSIDIARIES AND THEIR RESPECTIVE ERISA
AFFILIATES, ANY OFFICER OR, TO THE KNOWLEDGE OF THE COMPANY, EMPLOYEE THEREOF
HAS MADE ANY LEGALLY BINDING PROMISES OR COMMITMENTS TO CREATE ANY ADDITIONAL
PLAN, AGREEMENT OR

 

21

--------------------------------------------------------------------------------


 


ARRANGEMENT, OR TO MODIFY OR CHANGE IN ANY MATERIAL WAY ANY EXISTING COMPANY
EMPLOYEE BENEFIT PLAN.  NO EVENT, CONDITION OR CIRCUMSTANCE EXISTS THAT COULD
REASONABLY BE EXPECTED TO PREVENT THE AMENDMENT OR TERMINATION OF ANY COMPANY
EMPLOYEE BENEFIT PLAN.


 


(I)            SCHEDULE 2.18(I) OF THE COMPANY LETTER SETS FORTH A TRUE AND
COMPLETE LIST OF EACH CURRENT OR FORMER EMPLOYEE, OFFICER, DIRECTOR OR
CONSULTANT OF THE COMPANY AND ITS SUBSIDIARIES THAT HOLDS (I) A STOCK OPTION AS
OF THE DATE HEREOF, TOGETHER WITH THE NUMBER OF SHARES OF THE COMPANY COMMON
STOCK SUBJECT TO SUCH STOCK OPTION, THE DATE OF GRANT OF SUCH STOCK OPTION, THE
EXERCISE PRICE OF SUCH STOCK OPTION, THE EXPIRATION DATE OF SUCH STOCK OPTION,
THE VESTING SCHEDULE FOR SUCH STOCK OPTION AND WHETHER OR NOT SUCH STOCK OPTION
IS INTENDED TO QUALIFY AS AN “INCENTIVE STOCK OPTION” WITHIN THE MEANING OF
SECTION 422(B) OF THE CODE AND (II) A RESTRICTED STOCK UNIT AS OF THE DATE
HEREOF, TOGETHER WITH THE NUMBER OF SHARES OF THE COMPANY COMMON STOCK SUBJECT
TO SUCH RESTRICTED STOCK UNIT, THE DATE OF GRANT OF SUCH RESTRICTED STOCK UNIT
AND THE VESTING SCHEDULE FOR SUCH RESTRICTED STOCK UNIT.


 


SECTION 2.19         ENVIRONMENTAL MATTERS.  EACH OF THE COMPANY AND ITS
SUBSIDIARIES IS IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS (AS DEFINED
HEREINAFTER) OTHER THAN WHERE THE FAILURE TO BE IN COMPLIANCE WOULD NOT
INDIVIDUALLY OR IN THE AGGREGATE BE REASONABLY EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  THERE IS NO PENDING OR, TO THE KNOWLEDGE OF THE COMPANY,
THREATENED CIVIL OR CRIMINAL LITIGATION, WRITTEN NOTICE OF VIOLATION, FORMAL
ADMINISTRATIVE PROCEEDING, OR WRITTEN NOTICE OF INVESTIGATION OR INQUIRY OR
WRITTEN INFORMATION REQUEST BY ANY GOVERNMENTAL ENTITY, RELATING TO ANY
ENVIRONMENTAL LAW INVOLVING THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY OF
THEIR RESPECTIVE ASSETS.  NO REPRESENTATION OR WARRANTY IS MADE IN THIS
SECTION 2.19 WITH RESPECT TO ANY SECURITIZATION TRUST FOR WHICH CMSLP SERVES AS
SPECIAL SERVICER.  TO THE KNOWLEDGE OF THE COMPANY, NEITHER THE COMPANY NOR ANY
OF ITS SUBSIDIARIES HAS ANY ENVIRONMENTAL CONDITION GOVERNED BY ENVIRONMENTAL
LAW THAT CAN REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
“ENVIRONMENTAL LAW” MEANS ANY FOREIGN, FEDERAL, STATE OR LOCAL LAW, STATUTE,
PERMIT, ORDERS, RULE OR REGULATION OR THE COMMON OR DECISIONAL LAW RELATING TO
THE ENVIRONMENT OR OCCUPATIONAL HEALTH AND SAFETY, INCLUDING ANY STATUTE,
REGULATION OR ORDER PERTAINING TO (I) TREATMENT, STORAGE, DISPOSAL, GENERATION
AND TRANSPORTATION OF INDUSTRIAL, TOXIC OR HAZARDOUS SUBSTANCES OR SOLID OR
HAZARDOUS WASTE; (II) AIR, WATER AND NOISE POLLUTION; (III) GROUNDWATER AND SOIL
CONTAMINATION; (IV) THE RELEASE OR THREATENED RELEASE INTO THE ENVIRONMENT OF
INDUSTRIAL, TOXIC OR HAZARDOUS SUBSTANCES, OR SOLID OR HAZARDOUS WASTE,
INCLUDING EMISSIONS, DISCHARGES, INJECTIONS, SPILLS, ESCAPES OR DUMPING OF
POLLUTANTS, CONTAMINANTS OR CHEMICALS; (V) THE PROTECTION OF WILDLIFE, MARINE
SANCTUARIES AND WETLANDS, INCLUDING, WITHOUT LIMITATION, ALL ENDANGERED AND
THREATENED SPECIES; (VI) STORAGE TANKS, VESSELS AND CONTAINERS;
(VII) UNDERGROUND AND OTHER STORAGE TANKS OR VESSELS, ABANDONED, DISPOSED OR
DISCARDED BARRELS, CONTAINERS AND OTHER CLOSED RECEPTACLES; (VIII) HEALTH AND
SAFETY OF EMPLOYEES AND OTHER PERSONS; AND (IX) MANUFACTURE, PROCESSING, USE,
DISTRIBUTION, TREATMENT, STORAGE, DISPOSAL, TRANSPORTATION OR HANDLING OF
POLLUTANTS, CONTAMINANTS, CHEMICALS OR INDUSTRIAL, TOXIC OR HAZARDOUS SUBSTANCES
OR OIL OR PETROLEUM PRODUCTS OR SOLID OR HAZARDOUS WASTE.


 


SECTION 2.20         INVESTMENTS.  SCHEDULE 2.20 OF THE COMPANY LETTER SETS
FORTH A MATERIALLY ACCURATE AND COMPLETE LIST OF MATERIAL INVESTMENTS, INCLUDING
ANY SECURITIES, DERIVATIVE INSTRUMENTS, REPURCHASE AGREEMENTS, OPTIONS,
FORWARDS, FUTURES OR HYBRID SECURITIES (“COMPANY INVESTMENTS”) OWNED BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES AS OF JUNE 30, 2005, TOGETHER WITH THE COST
BASIS, BOOK OR AMORTIZED VALUE, AS THE CASE MAY BE, AND INVESTMENT RATING (IF
ANY)

 

22

--------------------------------------------------------------------------------


 


AS OF JUNE 30, 2005 OF EACH SUCH COMPANY INVESTMENT.  NONE OF THE COMPANY OR ITS
SUBSIDIARIES OWNS ANY CONVERTIBLE OR PARTICIPATING DEBT OBLIGATIONS.


 


SECTION 2.21         LEGAL COMPLIANCE.  EACH OF THE COMPANY AND ITS SUBSIDIARIES
AND THE CONDUCT AND OPERATION OF THEIR RESPECTIVE BUSINESS IS AND HAS BEEN IN
COMPLIANCE WITH EACH LAW OF ANY GOVERNMENTAL ENTITY THAT IS APPLICABLE TO THE
COMPANY OR ITS SUBSIDIARIES OR THEIR RESPECTIVE BUSINESSES, OTHER THAN WHERE THE
FAILURE TO BE OR TO HAVE BEEN IN COMPLIANCE WOULD NOT INDIVIDUALLY OR IN THE
AGGREGATE REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR MATERIALLY
IMPAIR THE ABILITY OF THE COMPANY AND ITS SUBSIDIARIES TO OWN AND OPERATE THEIR
RESPECTIVE PROPERTIES, ASSETS AND BUSINESSES IN THE ORDINARY COURSE.


 


SECTION 2.22         COMPANY SEC REPORTS.


 


(A)           THE COMPANY HAS FILED WITH THE SEC EACH REGISTRATION STATEMENT,
REPORT AND PROXY OR INFORMATION STATEMENT (INCLUDING EXHIBITS AND ANY AMENDMENTS
THERETO) REQUIRED TO BE FILED BY THE COMPANY WITH THE SEC SINCE JANUARY 1, 2003
(COLLECTIVELY, THE “COMPANY SEC REPORTS”).  AS OF THE RESPECTIVE DATES THE
COMPANY SEC REPORTS WERE FILED WITH THE SEC OR AMENDED, EACH OF THE COMPANY SEC
REPORTS (A) COMPLIED AS TO FORM IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
REQUIREMENTS OF THE SECURITIES ACT AND EXCHANGE ACT AND (B) DID NOT CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED,
HOWEVER, THAT CLAUSE (B) SHALL NOT EXTEND TO EXHIBITS THERETO OR DOCUMENTS
INCORPORATED BY REFERENCE THEREIN, EXCEPT TO THE EXTENT A STATEMENT OR OMISSION
IN SUCH EXHIBIT OR DOCUMENT WOULD CAUSE TO BE UNTRUE A STATEMENT OF A MATERIAL
FACT IN THE BODY OF SUCH COMPANY SEC REPORT OR WOULD CAUSE TO BE OMITTED FROM
THE BODY OF SUCH COMPANY SEC REPORT A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS MADE IN THE BODY OF SUCH COMPANY SEC
REPORT NOT MISLEADING.


 


(B)           THE COMPANY HAS NO OUTSTANDING AND UNRESOLVED COMMENTS FROM THE
SEC WITH RESPECT TO ANY OF THE COMPANY SEC REPORTS.  THE CONSOLIDATED FINANCIAL
STATEMENTS OF THE COMPANY (INCLUDING THE NOTES THERETO) INCLUDED IN THE COMPANY
SEC REPORTS COMPLIED AS TO FORM IN ALL MATERIAL RESPECTS WITH THE APPLICABLE
ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND REGULATIONS OF THE SEC WITH
RESPECT THERETO, WERE PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT
BASIS DURING THE PERIODS INVOLVED (EXCEPT, IN THE CASE OF THE UNAUDITED
STATEMENTS, AS PERMITTED BY RULE 10-01 OF REGULATION S-X OF THE SEC) AND FAIRLY
PRESENTED, IN ACCORDANCE WITH APPLICABLE REQUIREMENTS OF GAAP AND THE APPLICABLE
RULES AND REGULATIONS OF THE SEC (SUBJECT, IN THE CASE OF THE UNAUDITED
STATEMENTS, TO NORMAL, RECURRING ADJUSTMENTS, NONE OF WHICH ARE MATERIAL), THE
CONSOLIDATED FINANCIAL POSITION OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A
WHOLE, AS OF THEIR RESPECTIVE DATES AND THE CONSOLIDATED STATEMENTS OF
OPERATIONS AND THE CONSOLIDATED STATEMENTS OF CASH FLOWS OF THE COMPANY AND ITS
SUBSIDIARIES FOR THE PERIODS PRESENTED THEREIN.  SINCE JANUARY 1, 2003, THERE
HAS BEEN NO MATERIAL CHANGE IN THE COMPANY’S ACCOUNTING METHODS OR PRINCIPLES
THAT WOULD BE REQUIRED TO BE DISCLOSED IN THE COMPANY’S FINANCIAL STATEMENTS IN
ACCORDANCE WITH GAAP, EXCEPT AS DESCRIBED IN THE NOTES TO SUCH COMPANY FINANCIAL
STATEMENTS.


 


(C)           THE COMPANY AND EACH OF ITS OFFICERS AND TRUSTEES ARE IN
COMPLIANCE, AND HAVE COMPLIED, IN ALL MATERIAL RESPECTS WITH (I) THE APPLICABLE
PROVISIONS OF THE

 

23

--------------------------------------------------------------------------------


 


SARBANES-OXLEY ACT OF 2002 AND THE RELATED RULES AND REGULATIONS PROMULGATED
UNDER SUCH ACT (THE “SARBANES-OXLEY ACT”) OR THE EXCHANGE ACT AND (II) THE
APPLICABLE LISTING AND CORPORATE GOVERNANCE RULES AND REGULATIONS OF THE NYSE. 
THERE ARE NO OUTSTANDING LOANS MADE BY THE COMPANY OR ANY OF ITS SUBSIDIARIES TO
ANY EXECUTIVE OFFICER (AS DEFINED UNDER RULE 3B-7 PROMULGATED UNDER THE EXCHANGE
ACT) OR DIRECTOR OF THE COMPANY.  SINCE THE ENACTMENT OF THE SARBANES-OXLEY ACT,
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS MADE ANY LOANS TO ANY
EXECUTIVE OFFICER OR DIRECTOR OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.  THE
COMPANY HAS ESTABLISHED AND MAINTAINS DISCLOSURE CONTROLS AND PROCEDURES (AS
SUCH TERM IS DEFINED IN RULE 13A-15(E) UNDER THE EXCHANGE ACT); SUCH DISCLOSURE
CONTROLS AND PROCEDURES ARE DESIGNED TO ENSURE THAT ALL MATERIAL INFORMATION
RELATING TO THE COMPANY, INCLUDING ITS CONSOLIDATED SUBSIDIARIES, IS MADE KNOWN
ON A TIMELY BASIS TO THE COMPANY’S PRINCIPAL EXECUTIVE OFFICER AND ITS PRINCIPAL
FINANCIAL OFFICER BY OTHERS WITHIN THOSE ENTITIES; AND THE COMPANY BELIEVES THAT
SUCH DISCLOSURE CONTROLS AND PROCEDURES ARE EFFECTIVE IN TIMELY ALERTING THE
COMPANY’S PRINCIPAL EXECUTIVE OFFICER AND ITS PRINCIPAL FINANCIAL OFFICER TO
MATERIAL INFORMATION REQUIRED TO BE INCLUDED IN THE COMPANY’S PERIODIC REPORTS
REQUIRED UNDER THE EXCHANGE ACT.


 


SECTION 2.23         TRANSACTIONS WITH AFFILIATES.  EXCEPT AS SET FORTH IN
SCHEDULE 2.23 OF THE COMPANY LETTER, NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS ENTERED INTO ANY MATERIAL TRANSACTION, CONTRACT OR ARRANGEMENT
WITH ANY AFFILIATE (OTHER THAN THE COMPANY OR ANY OF ITS SUBSIDIARIES) OR ANY
OFFICER, DIRECTOR OR EMPLOYEE OF THE COMPANY OR A SUBSIDIARY OR OTHER AFFILIATE
OF THE COMPANY OR ANY OF THEIR RESPECTIVE RELATIVES (EACH, A “RELATED PERSON”)
IN RESPECT OF WHICH EITHER THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS OR MAY IN
THE FUTURE HAVE CONTINUING OBLIGATIONS.  NONE OF THE COMPANY AND ITS
SUBSIDIARIES HAS ANY LIABILITY IN RESPECT OF ANY CONTRACT PURSUANT TO WHICH ANY
ASSETS OR BUSINESS HAS BEEN ACQUIRED FROM ANY RELATED PERSON.  EXCEPT AS
SPECIFICALLY SET FORTH IN SCHEDULE 2.23 OF THE COMPANY LETTER, EACH MATERIAL
TRANSACTION, CONTRACT AND ARRANGEMENT WITH A RELATED PERSON IS TERMINABLE,
WITHOUT PENALTY OR OTHER TERMINATION FEE OR CHARGE, BY THE COMPANY OR A
SUBSIDIARY PARTY THERETO ON NO MORE THAN 30 DAYS’ NOTICE.


 


SECTION 2.24         INSURANCE.  SCHEDULE 2.24 OF THE COMPANY LETTER LISTS ALL
INSURANCE POLICIES MAINTAINED BY THE COMPANY (THE “COMPANY INSURANCE
POLICIES”).  NONE OF THE COMPANY OR ITS SUBSIDIARIES IS IN ANY MATERIAL DEFAULT
WITH RESPECT TO ITS OBLIGATIONS UNDER ANY COMPANY INSURANCE POLICY, AND EACH
SUCH INSURANCE POLICY IS IN FULL FORCE AND EFFECT, IS IN SUCH AMOUNTS AND
AGAINST SUCH LOSSES AND RISKS AS ARE CONSISTENT WITH INDUSTRY PRACTICE FOR
COMPANIES ENGAGED IN BUSINESSES SIMILAR TO THOSE OF THE COMPANY AND EACH OF ITS
SUBSIDIARIES (TAKING INTO ACCOUNT THE COST AND AVAILABILITY OF SUCH INSURANCE)
AND, IN THE REASONABLE JUDGMENT OF SENIOR MANAGEMENT OF THE COMPANY, ARE
ADEQUATE TO PROTECT THE PROPERTIES AND BUSINESSES OF THE COMPANY AND EACH OF ITS
SUBSIDIARIES AND ALL PREMIUMS DUE THEREUNDER HAVE BEEN PAID.  NONE OF THE
COMPANY OR ITS SUBSIDIARIES HAS BEEN REFUSED ANY INSURANCE WITH RESPECT TO ITS
BUSINESS, PROPERTIES OR ASSETS, NOR HAS ITS COVERAGE BEEN LIMITED, BY ANY
INSURANCE CARRIER TO WHICH IT HAS APPLIED FOR ANY SUCH INSURANCE WITH WHICH IT
HAS CARRIED INSURANCE SINCE JANUARY 1, 2004.  SCHEDULE 2.24 OF THE COMPANY
LETTER LISTS ALL CLAIMS OF THE COMPANY AND EACH OF ITS SUBSIDIARIES RELATED TO
THE BUSINESSES, ASSETS OR PROPERTIES OF THE COMPANY OR SUCH SUBSIDIARY, AS THE
CASE MAY BE, WHICH ARE CURRENTLY PENDING OR WHICH HAVE BEEN MADE WITH AN
INSURANCE CARRIER SINCE JANUARY 1, 2004.  FROM JANUARY 1, 2002 TO THE DATE
HEREOF, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED NOTICE OF
CANCELLATION OF ANY COMPANY INSURANCE POLICY.

 

24

--------------------------------------------------------------------------------


 


SECTION 2.25         INVESTMENT COMPANY ACT OF 1940.  NEITHER THE COMPANY NOR
ANY OF ITS SUBSIDIARIES IS, OR AT THE CLOSING DATE WILL BE, REQUIRED TO BE
REGISTERED AS AN INVESTMENT COMPANY UNDER THE INVESTMENT COMPANY ACT OF 1940, AS
AMENDED.


 


SECTION 2.26         OPINION OF FINANCIAL ADVISOR.  THE BOARD OF DIRECTORS OF
THE COMPANY HAS RECEIVED THE WRITTEN OPINION OF CITIGROUP GLOBAL MARKETS INC.
(THE “COMPANY FINANCIAL ADVISOR” OR “CITIGROUP”), DATED AS OF OCTOBER 6, 2005,
TO THE EFFECT THAT, AS OF SUCH DATE, THE CONSIDERATION TO BE RECEIVED BY HOLDERS
OF THE SHARES PURSUANT TO THIS AGREEMENT IS FAIR TO SUCH HOLDERS FROM A
FINANCIAL POINT OF VIEW.  A COPY OF THE WRITTEN OPINION OF THE COMPANY FINANCIAL
ADVISOR HAS BEEN DELIVERED TO PARENT.  TO THE KNOWLEDGE OF THE COMPANY, AS OF
THE DATE HEREOF, THE COMPANY FINANCIAL ADVISOR HAS NOT WITHDRAWN SUCH OPINION OR
INFORMED THE BOARD OF DIRECTORS OF THE COMPANY THAT IT MAY NOT RELY ON SUCH
OPINION.


 


SECTION 2.27         REQUIRED VOTE OF COMPANY STOCKHOLDERS.  THE AFFIRMATIVE
VOTE OF THE HOLDERS OF TWO-THIRDS OF THE OUTSTANDING SHARES OF THE COMPANY
COMMON STOCK IS REQUIRED TO APPROVE THE MERGER.  NO OTHER VOTE OF THE
STOCKHOLDERS OF THE COMPANY IS REQUIRED BY LAW, THE ARTICLES OF AMENDMENT AND
RESTATEMENT OF THE COMPANY, AS AMENDED, OR THE BY-LAWS OF THE COMPANY OR
OTHERWISE IN ORDER FOR THE COMPANY TO CONSUMMATE THE MERGER AND THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


SECTION 2.28         CERTAIN INFORMATION.  NONE OF THE INFORMATION SUPPLIED BY
THE COMPANY OR ITS SUBSIDIARIES FOR INCLUSION OR INCORPORATION BY REFERENCE IN
THE PROXY STATEMENT RELATING TO THE COMPANY STOCKHOLDERS’ MEETING (AS DEFINED IN
SECTION 4.2(A)) (TOGETHER WITH ANY AMENDMENTS THEREOF OR SUPPLEMENTS THERETO,
THE “PROXY STATEMENT”) WILL, AT THE TIME FILED WITH THE SEC, CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED, HOWEVER,
THAT THE FOREGOING SHALL NOT EXTEND TO EXHIBITS THERETO OR DOCUMENTS
INCORPORATED BY REFERENCE THEREIN, EXCEPT TO THE EXTENT A STATEMENT OR OMISSION
IN SUCH EXHIBIT OR DOCUMENT WOULD CAUSE TO BE UNTRUE A STATEMENT OF A MATERIAL
FACT IN THE BODY OF SUCH DOCUMENT OR WOULD CAUSE TO BE OMITTED FROM THE BODY OF
SUCH DOCUMENT A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS MADE IN THE BODY OF SUCH DOCUMENT NOT MISLEADING.


 


SECTION 2.29         BROKERS.  NO BROKER, INVESTMENT BANKER OR OTHER PERSON
(OTHER THAN CITIGROUP, THE FEES AND EXPENSES OF WHICH WILL BE PAID BY THE
COMPANY, AS REFLECTED IN AN AGREEMENT BETWEEN SUCH FIRM AND THE COMPANY, A TRUE
AND ACCURATE COPY OF WHICH HAS BEEN PROVIDED TO PARENT) IS ENTITLED TO ANY
BROKER’S, FINDER’S OR OTHER SIMILAR FEE OR COMMISSION IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BASED UPON ARRANGEMENTS MADE BY OR
ON BEHALF OF THE COMPANY. 


 


ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB


 

Each of Parent and Sub represents and warrants to the Company as follows:

 

25

--------------------------------------------------------------------------------


 


SECTION 3.1            ORGANIZATION, CORPORATE POWER AND AUTHORITY.


 


(A)           PARENT IS A CORPORATION DULY INCORPORATED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE PROVINCE OF QUEBEC.  SUB IS A CORPORATION
DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF MARYLAND.


 


(B)           (1) EACH OF PARENT AND SUB HAS ALL THE REQUISITE POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND, IN THE CASE OF SUB, THE
ARTICLES OF MERGER, (2) THIS AGREEMENT HAS BEEN (I) DULY AND VALIDLY EXECUTED
AND DELIVERED BY EACH OF SUB AND PARENT AND (II) DULY AND VALIDLY AUTHORIZED BY
ALL NECESSARY CORPORATE ACTION ON THE PART OF EACH OF PARENT AND SUB, (3) THE
ARTICLES OF MERGER WILL AT THE CLOSING BE (I) DULY AND VALIDLY EXECUTED AND
DELIVERED BY SUB AND (II) DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY CORPORATE
ACTION ON THE PART OF SUB, (4) THIS AGREEMENT CONSTITUTES THE VALID AND BINDING
OBLIGATIONS OF EACH OF PARENT AND SUB ENFORCEABLE AGAINST SUCH PARTY IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, SUBJECT AS TO ENFORCEABILITY TO
BANKRUPTCY, INSOLVENCY, REORGANIZATION, FRAUDULENT CONVEYANCE AND SIMILAR LAWS
RELATING TO CREDITORS’ RIGHTS AND TO GENERAL PRINCIPLES OF EQUITY, AND (5) THE
ARTICLES OF MERGER WILL AT THE CLOSING CONSTITUTE THE VALID AND BINDING
OBLIGATION OF SUB ENFORCEABLE AGAINST SUB IN ACCORDANCE WITH ITS RESPECTIVE
TERMS, SUBJECT AS TO ENFORCEABILITY TO BANKRUPTCY, INSOLVENCY, REORGANIZATION,
FRAUDULENT CONVEYANCE AND SIMILAR LAWS RELATING TO CREDITORS’ RIGHTS AND TO
GENERAL PRINCIPLES OF EQUITY.


 


SECTION 3.2            NONCONTRAVENTION.  EXCEPT FOR THE APPLICABLE REQUIREMENTS
OF THE SECURITIES ACT, THE EXCHANGE ACT, ANY APPLICABLE STATE AND FOREIGN
SECURITIES LAWS, THE NYSE AND THE MGCL, NONE OF THE EXECUTION AND DELIVERY OF
THIS AGREEMENT OR THE ARTICLES OF MERGER BY PARENT OR SUB OR THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY WILL (A) CONFLICT WITH OR
VIOLATE ANY PROVISION OF THE CHARTER, BY-LAWS OR SIMILAR ORGANIZATIONAL
DOCUMENTS OF PARENT OR SUB OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR
(B) REQUIRE ON THE PART OF PARENT OR SUB OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
ANY FILING WITH, OR ANY PERMIT, AUTHORIZATION, CONSENT OR APPROVAL OF, ANY
GOVERNMENTAL ENTITY, EXCEPT WHERE THE FAILURE TO MAKE SUCH FILING OR OBTAIN SUCH
PERMIT, AUTHORIZATION, CONSENT OR APPROVAL WOULD NOT INDIVIDUALLY OR IN THE
AGGREGATE REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE
ABILITY OF PARENT OR SUB TO TIMELY CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY OR (C) VIOLATE, RESULT IN A BREACH OF, CONSTITUTE (WITH OR WITHOUT DUE
NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER, RESULT IN THE ACCELERATION OF,
CREATE IN ANY PARTY ANY RIGHT TO ACCELERATE, TERMINATE OR CANCEL, OR REQUIRE ANY
NOTICE, CONSENT OR WAIVER UNDER, ANY CONTRACT, LEASE, SUBLEASE, LICENSE,
SUBLICENSE, FRANCHISE, PERMIT, INDENTURE, AGREEMENT OR MORTGAGE FOR BORROWED
MONEY, INSTRUMENT OF INDEBTEDNESS OR LIEN TO WHICH PARENT OR SUB OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES IS A PARTY OR BY WHICH PARENT OR SUB OR ANY OF ITS
SUBSIDIARIES IS BOUND OR TO WHICH ANY OF THEIR RESPECTIVE ASSETS IS SUBJECT OR
ANY LAW APPLICABLE TO PARENT OR SUB OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR
RESPECTIVE PROPERTIES OR ASSETS; OTHER THAN, IN THE CASE OF (B) OR (C) ABOVE,
SUCH CONFLICTS, VIOLATIONS, BREACHES, DEFAULTS, ACCELERATIONS, TERMINATIONS,
CANCELLATIONS, NOTICES, CONSENTS, WAIVERS OR LIENS AS WOULD NOT INDIVIDUALLY OR
IN THE AGGREGATE REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE
ABILITY OF PARENT OR SUB TO TIMELY CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


SECTION 3.3            AVAILABILITY OF FUNDS.  PARENT HAS AVAILABLE TO IT
SUFFICIENT FUNDS TO DEPOSIT THE PAYMENT FUND AS SPECIFIED IN SECTION 1.10(A).


 


SECTION 3.4            CERTAIN INFORMATION.  NONE OF THE INFORMATION SUPPLIED BY
PARENT OR ITS SUBSIDIARIES FOR INCLUSION OR INCORPORATION BY REFERENCE IN THE
PROXY STATEMENT OR OTHER

 

26

--------------------------------------------------------------------------------


 


COMPANY SEC REPORTS WILL, AT THE TIME FILED WITH THE SEC, CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED, HOWEVER,
THAT THE FOREGOING SHALL NOT EXTEND TO EXHIBITS THERETO OR DOCUMENTS
INCORPORATED BY REFERENCE THEREIN, EXCEPT TO THE EXTENT A STATEMENT OR OMISSION
IN SUCH EXHIBIT OR DOCUMENT WOULD CAUSE TO BE UNTRUE A STATEMENT OF A MATERIAL
FACT IN THE BODY OF SUCH DOCUMENT OR WOULD CAUSE TO BE OMITTED FROM THE BODY OF
SUCH DOCUMENT A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS MADE IN THE BODY OF SUCH DOCUMENT NOT MISLEADING.


 


SECTION 3.5            INVESTIGATION.  PARENT AND SUB ACKNOWLEDGE AND AGREE THAT
EACH SUCH PARTY HAS MADE ITS OWN INQUIRY AND INVESTIGATION INTO, AND, BASED
THEREON, HAS FORMED AN INDEPENDENT JUDGMENT CONCERNING, THE COMPANY AND ITS
BUSINESS.  EACH OF PARENT AND SUB FURTHER ACKNOWLEDGES AND AGREES THAT THE ONLY
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS MADE BY THE COMPANY ARE
THE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS MADE IN THIS AGREEMENT
AND THE COMPANY LETTER, AND THE COMPANY MAKES NO OTHER EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY WITH RESPECT TO THE COMPANY OR ITS BUSINESS OR
OTHERWISE OR WITH RESPECT TO ANY OTHER INFORMATION PROVIDED BY THE COMPANY OR
ANY OF ITS AFFILIATES OR REPRESENTATIVES.  NEITHER PARENT NOR SUB HAS RELIED
UPON ANY OTHER REPRESENTATION OR OTHER INFORMATION MADE OR SUPPLIED BY OR ON
BEHALF OF THE COMPANY OR BY ANY AFFILIATE OR REPRESENTATIVE OF THE COMPANY.


 


SECTION 3.6            BROKERS.  NO BROKER, INVESTMENT BANKER OR OTHER PERSON IS
ENTITLED TO ANY BROKER’S, FINDER’S OR OTHER SIMILAR FEE OR COMMISSION IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BASED UPON
ARRANGEMENTS MADE BY OR ON BEHALF OF THE PARENT OR SUB.


 


ARTICLE IV.

ADDITIONAL AGREEMENTS


 


SECTION 4.1            PREPARATION OF THE PROXY STATEMENT.  AS SOON AS
REASONABLY PRACTICABLE AFTER THE DATE HEREOF, BUT IN NO EVENT LATER THAN 30 DAYS
AFTER THE DATE OF THIS AGREEMENT, THE COMPANY SHALL PREPARE FOR FILING AND FILE
WITH THE SEC A PRELIMINARY PROXY STATEMENT, IN A FORM REASONABLY SATISFACTORY TO
PARENT.  THE COMPANY SHALL RESPOND TO COMMENTS AND REQUESTS FROM THE SEC, AS
APPROPRIATE, USE ALL REASONABLE EFFORTS TO CAUSE THE PROXY STATEMENT TO BE
CLEARED BY THE SEC, THEREAFTER MAIL THE PROXY STATEMENT TO ITS STOCKHOLDERS
ENTITLED THERETO, SOLICIT PROXIES WITH RESPECT TO THE COMPANY COMMON STOCK AS
CONTEMPLATED THEREBY AND APPOINT PERSONS TO VOTE SUCH PROXIES.  THE COMPANY
SHALL PROMPTLY DELIVER TO PARENT COPIES OF ANY COMMENTS OR REQUESTS WITH RESPECT
TO THE PROXY STATEMENT THAT IT RECEIVES FROM THE SEC.  PARENT, SUB AND THE
COMPANY WILL CONSULT AND COOPERATE WITH EACH OTHER IN PREPARING SUCH DOCUMENT
AND RESPONDING TO SUCH COMMENTS AND REQUESTS AND, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, PARENT AND SUB SHALL FURNISH TO THE COMPANY THE
INFORMATION RELATING TO THEM THAT THE EXCHANGE ACT REQUIRES TO BE SET FORTH IN
SUCH DOCUMENT, AND THE COMPANY SHALL CAUSE THE PROXY STATEMENT TO COMPLY AS TO
FORM IN ALL MATERIAL RESPECTS WITH THE APPLICABLE PROVISIONS OF THE EXCHANGE
ACT.  THE PARTIES SHALL PROMPTLY CORRECT ANY SUCH INFORMATION WHICH CONTAINS ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY IN ORDER TO

 

27

--------------------------------------------------------------------------------


 


MAKE THE STATEMENTS MADE THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY ARE MADE, NOT MISLEADING.


 


SECTION 4.2            STOCKHOLDER APPROVALS.


 


(A)           THE COMPANY SHALL USE ALL REASONABLE EFFORTS TO ESTABLISH A RECORD
DATE FOR, DULY CALL, GIVE NOTICE OF AND HOLD A SPECIAL MEETING OF ITS
STOCKHOLDERS (THE “COMPANY STOCKHOLDERS’ MEETING”) AS PROMPTLY AS PRACTICABLE
FOR THE PURPOSE OF VOTING UPON THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND OBTAINING THE APPROVAL BY ITS STOCKHOLDERS OF THE MERGER IN
ACCORDANCE WITH SECTION 3-105(E) OF THE MGCL.  THE COMPANY WILL, THROUGH ITS
BOARD OF DIRECTORS, DECLARE THE MERGER ADVISABLE AND RECOMMEND TO ITS
STOCKHOLDERS APPROVAL OF THE MERGER, SHALL INCLUDE SUCH DECLARATION AND
RECOMMENDATION IN THE PROXY STATEMENT AND SHALL NOT WITHDRAW SUCH RECOMMENDATION
EXCEPT TO THE EXTENT THAT THE BOARD OF DIRECTORS OF THE COMPANY SHALL HAVE
WITHDRAWN OR MODIFIED ITS APPROVAL OR RECOMMENDATION OF THIS AGREEMENT OR THE
MERGER AS PERMITTED BY SECTION 4.10(B).  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE COMPANY’S OBLIGATIONS PURSUANT TO THE FIRST SENTENCE OF THIS
SECTION 4.2(A) SHALL NOT BE AFFECTED BY (I) THE COMMENCEMENT, PUBLIC PROPOSAL,
PUBLIC DISCLOSURE OR COMMUNICATION TO THE COMPANY OF ANY TAKEOVER PROPOSAL (AS
DEFINED IN SECTION 4.10(A)) OR (II) THE WITHDRAWAL OR MODIFICATION BY THE
COMPANY’S BOARD OF DIRECTORS OR ANY COMMITTEE THEREOF OF THE APPROVAL OR
RECOMMENDATION OF THIS AGREEMENT BY THE COMPANY’S BOARD OF DIRECTORS OR ANY
COMMITTEE THEREOF.


 


(B)           PARENT, AS THE SOLE STOCKHOLDER OF SUB, SHALL, PRIOR TO THE
CLOSING, APPROVE THE MERGER IN ACCORDANCE WITH SECTION 3-105(E) OF THE MGCL.


 


SECTION 4.3            CONDITIONS TO MERGER.  EACH OF THE COMPANY, PARENT AND
SUB WILL TAKE ALL ACTIONS NECESSARY TO COMPLY PROMPTLY WITH ALL LEGAL
REQUIREMENTS THAT MAY BE IMPOSED WITH RESPECT TO THE MERGER (INCLUDING
FURNISHING ALL INFORMATION REQUIRED IN CONNECTION WITH APPROVALS OF OR FILINGS
WITH ANY OTHER GOVERNMENTAL ENTITY) AND WILL PROMPTLY COOPERATE WITH AND FURNISH
INFORMATION TO EACH OTHER IN CONNECTION WITH ANY SUCH REQUIREMENTS IMPOSED UPON
ANY OF THEM OR ANY OF THEIR RESPECTIVE SUBSIDIARIES IN CONNECTION WITH THE
MERGER.  EACH OF THE COMPANY, PARENT AND SUB WILL, AND WILL CAUSE ITS
SUBSIDIARIES TO, TAKE ALL ACTIONS NECESSARY TO OBTAIN (AND WILL COOPERATE WITH
EACH OTHER IN OBTAINING) ANY CONSENT, AUTHORIZATION, ORDER, APPROVAL OR WAIVER
OF, OR ANY EXEMPTION BY, ANY GOVERNMENTAL ENTITY REQUIRED TO BE OBTAINED OR MADE
BY THE COMPANY, PARENT OR ANY OF THEIR RESPECTIVE SUBSIDIARIES IN CONNECTION
WITH THE MERGER OR THE TAKING OF ANY ACTION CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 4.4            EMPLOYEE BENEFITS AND OTHER MATTERS.


 


(A)           TO THE EXTENT THAT SERVICE IS RELEVANT FOR PURPOSES OF
ELIGIBILITY, VESTING OR THE CALCULATION OR ACCRUAL OF BENEFITS (OTHER THAN THE
ACCRUAL OF BENEFITS UNDER ANY DEFINED BENEFIT PENSION PLAN) UNDER ANY EMPLOYEE
BENEFIT PLAN, PROGRAM OR ARRANGEMENT SPONSORED, MAINTAINED OR CONTRIBUTED TO BY
THE COMPANY, ANY OF ITS SUBSIDIARIES, PARENT OR ANY OF ITS AFFILIATES FOR THE
BENEFIT OF ANY PERSONS WHO ARE EMPLOYEES OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES IMMEDIATELY BEFORE AND AFTER THE EFFECTIVE TIME (THE “COMPANY
EMPLOYEES”), SUCH PLAN, PROGRAM OR ARRANGEMENT SHALL CREDIT SUCH COMPANY
EMPLOYEES FOR SERVICE EARNED ON AND PRIOR TO THE EFFECTIVE TIME WITH THE COMPANY
OR ANY ITS SUBSIDIARIES, OR ANY OF THEIR RESPECTIVE

 

28

--------------------------------------------------------------------------------


 


PREDECESSORS TO THE SAME EXTENT CREDITED UNDER THE COMPANY EMPLOYEE BENEFIT
PLANS, EXCEPT TO THE EXTENT SUCH CREDIT WOULD RESULT IN THE DUPLICATION OF
BENEFITS.


 


(B)           WITH RESPECT TO ANY “WELFARE PLAN”, AS DEFINED IN SECTION 3(1) OF
ERISA, SPONSORED, MAINTAINED OR CONTRIBUTED TO FOR THE BENEFIT OF COMPANY
EMPLOYEES AFTER THE EFFECTIVE TIME, THE PARENT SHALL OR SHALL CAUSE THE COMPANY
TO USE ITS COMMERCIALLY REASONABLE EFFORTS TO WAIVE ALL LIMITATIONS AS TO
PRE-EXISTING CONDITIONS OR EVIDENCE OF INSURABILITY TO THE SAME EXTENT WAIVED
UNDER THE COMPANY EMPLOYEE BENEFIT PLANS AND SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO PROVIDE CREDIT TO COMPANY EMPLOYEES FOR ANY CO-PAYMENTS,
DEDUCTIBLES OR OUT-OF-POCKET EXPENSES PAID BY SUCH COMPANY EMPLOYEES UNDER THE
COMPANY EMPLOYEE BENEFIT PLANS DURING THE PORTION OF THE RELEVANT PLAN YEAR
PRECEDING THE EFFECTIVE TIME, IN EACH CASE TO THE EXTENT PERMITTED UNDER THE
TERMS OF THE APPLICABLE POLICY.


 


(C)           NOTHING IN THIS AGREEMENT SHALL PREVENT THE PARENT OR ANY OF ITS
AFFILIATES (INCLUDING THE COMPANY OR ANY OF ITS SUBSIDIARIES) FROM TERMINATING
THE EMPLOYMENT OR SERVICES OF ANY OF THE COMPANY EMPLOYEES AT ANY TIME AFTER THE
EFFECTIVE TIME, OR OTHERWISE SHALL GUARANTEE ANY OF THE COMPANY EMPLOYEES
CONTINUED EMPLOYMENT OR SERVICE WITH THE PARENT OR ANY OF ITS AFFILIATES
(INCLUDING THE COMPANY OR ANY OF ITS SUBSIDIARIES), OR ANY OF THEIR SUCCESSORS
OR ASSIGNS, FOR ANY PERIOD OF TIME.  NO COMPANY EMPLOYEE OR OTHER AGENT, NOR ANY
BENEFICIARY OR DEPENDENT THEREOF, SHALL BE A THIRD PARTY BENEFICIARY OF THIS
AGREEMENT OR BE ENTITLED TO BRING ANY ACTION OR CLAIM HEREUNDER.


 


(D)           PARENT AND THE COMPANY AGREE THAT UPON THE MERGER THE SURVIVING
CORPORATION SHALL ASSUME AND AGREE TO PERFORM THE COMPANY’S OBLIGATIONS UNDER
THE CHANGE OF CONTROL AND STAY-PUT AGREEMENTS AND OTHER BENEFITS SET FORTH ON
SCHEDULE 4.4(D) AND SCHEDULE 4.7(XII) OF THE COMPANY LETTER, AND EFFECTIVE AS OF
THE EFFECTIVE TIME, PARENT HEREBY GUARANTEES PAYMENT OF ALL SUCH OBLIGATIONS.


 


SECTION 4.5            INDEMNIFICATION; DIRECTORS’ AND OFFICERS’ INSURANCE.  ALL
RIGHTS TO INDEMNIFICATION (INCLUDING WITH RESPECT TO THE ADVANCEMENT OF
ATTORNEY’S FEES, COSTS OR EXPENSES) FOR ACTUAL OR ALLEGED ACTS, ERRORS OR
OMISSIONS OCCURRING PRIOR TO THE EFFECTIVE TIME NOW EXISTING IN FAVOR OF THE
CURRENT OR FORMER DIRECTORS OR OFFICERS OF THE COMPANY AND ITS SUBSIDIARIES AS
PROVIDED IN THEIR RESPECTIVE ARTICLES OR CERTIFICATES OF INCORPORATION OR
BY-LAWS SHALL SURVIVE THE MERGER AND SHALL CONTINUE IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH THEIR TERMS FOR A PERIOD OF NOT LESS THAN SIX YEARS FROM THE
EFFECTIVE TIME AND THE OBLIGATIONS OF THE COMPANY IN CONNECTION THEREWITH SHALL
BE DEEMED IRREVOCABLY ASSUMED AND GUARANTEED, EFFECTIVE AS OF THE EFFECTIVE
TIME, BY PARENT AND THE SURVIVING CORPORATION.  IN THE EVENT THAT ANY CLAIM OR
CLAIMS FOR INDEMNIFICATION ARE ASSERTED OR MADE WITHIN SUCH SIX-YEAR PERIOD, ALL
RIGHTS TO INDEMNIFICATION IN RESPECT OF ANY SUCH CLAIM OR CLAIMS SHALL CONTINUE
UNTIL THE DISPOSITION OF ANY AND ALL SUCH CLAIMS.  PARENT SHALL, OR CAUSE THE
SURVIVING CORPORATION TO, FOR NOT LESS THAN SIX YEARS FROM THE EFFECTIVE TIME,
CAUSE TO BE MAINTAINED IN EFFECT, TO THE EXTENT AVAILABLE, A POLICY OF
DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE WHICH SHALL BE SUBSTANTIALLY
IDENTICAL IN TERMS OF COVERAGE, AND HAVE CONDITIONS SUBSTANTIALLY IDENTICAL, TO
THE POLICIES MAINTAINED BY THE COMPANY ON THE DATE HEREOF (PROVIDED THAT PARENT
MAY, OR MAY CAUSE THE SURVIVING CORPORATION TO, SUBSTITUTE THEREFOR POLICIES,
INCLUDING A “TAIL” POLICY, OF AT LEAST THE SAME COVERAGE CONTAINING TERMS AND
CONDITIONS WHICH ARE NO LESS ADVANTAGEOUS) WITH RESPECT TO MATTERS OCCURRING
PRIOR TO THE EFFECTIVE TIME;

 

29

--------------------------------------------------------------------------------


 


PROVIDED, FURTHER, HOWEVER, THAT IN SATISFYING ITS OBLIGATIONS UNDER THIS
SECTION 4.5, THE SURVIVING CORPORATION SHALL NOT BE OBLIGATED TO PAY (I) IN THE
CASE OF ANNUAL PREMIUMS, SUCH PREMIUMS AT A RATE IN EXCESS OF 250% OF THE RATE
OF THE COMPANY’S ANNUAL PREMIUMS FOR COVERAGE FOR ITS CURRENT FISCAL YEAR (WHICH
ANNUAL PREMIUMS THE COMPANY REPRESENTS AND WARRANTS TO BE APPROXIMATELY $860,000
IN THE AGGREGATE) AND (II) IN THE CASE OF A ONE-TIME PREMIUM PAYMENT FOR “TAIL”
POLICIES OF MORE THAN $2,250,000 TO OBTAIN AND MAINTAIN INSURANCE COVERAGE
PURSUANT HERETO FOR A SIX-YEAR PERIOD, IT BEING UNDERSTOOD AND AGREED THAT
PARENT AND THE SURVIVING CORPORATION SHALL NEVERTHELESS BE OBLIGATED TO PROVIDE
SUCH COVERAGE FOR SUCH SIX-YEAR PERIOD AS MAY BE OBTAINED FOR SUCH AMOUNT.  THE
PROVISIONS OF THIS SECTION 4.5 ARE INTENDED TO BE FOR THE BENEFIT OF, AND SHALL
BE ENFORCEABLE BY, EACH PERSON WHO IS OR HAS BEEN A DIRECTOR OR OFFICER OF THE
COMPANY OR A SUBSIDIARY OF THE COMPANY, AND SUCH DIRECTOR’S OR OFFICER’S HEIRS
AND PERSONAL REPRESENTATIVES AND SHALL BE BINDING ON ALL SUCCESSORS AND ASSIGNS
OF PARENT AND THE SURVIVING CORPORATION.


 


SECTION 4.6            REASONABLE EFFORTS.  UPON THE TERMS AND SUBJECT TO THE
CONDITIONS OF THIS AGREEMENT, UNLESS, TO THE EXTENT PERMITTED BY
SECTION 4.10(B), THE BOARD OF DIRECTORS OF THE COMPANY APPROVES OR RECOMMENDS A
SUPERIOR PROPOSAL (AS DEFINED IN SECTION 4.10(B), EACH OF THE PARTIES HERETO
AGREES TO USE ALL REASONABLE EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL ACTION
AND TO DO, OR CAUSE TO BE DONE, AND TO ASSIST AND COOPERATE WITH THE OTHER
PARTIES IN DOING, ALL THINGS NECESSARY, PROPER OR ADVISABLE TO CONSUMMATE AND
MAKE EFFECTIVE, IN THE MOST EXPEDITIOUS MANNER PRACTICABLE, THE MERGER AND THE
OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE ARTICLES OF MERGER,
SUBJECT TO THE APPROPRIATE VOTE OF STOCKHOLDERS OF THE COMPANY DESCRIBED IN
SECTION 5.1(A), INCLUDING (I) THE OBTAINING OF ALL NECESSARY ACTIONS OR
NON-ACTIONS, WAIVERS, CONSENTS AND APPROVALS FROM ALL GOVERNMENTAL ENTITIES AND
THE TAKING OF ALL REASONABLE STEPS AS MAY BE NECESSARY TO OBTAIN AN APPROVAL OR
WAIVER FROM, OR TO AVOID AN ACTION OR PROCEEDING BY, ANY GOVERNMENTAL ENTITY
(INCLUDING THOSE IN CONNECTION WITH TAKEOVER STATUTES), (II) THE GIVING OF ALL
NOTICES AND OBTAINING OF ALL NECESSARY CONSENTS, APPROVALS, WAIVERS AND
EXEMPTIONS FROM THIRD PARTIES, INCLUDING THE NOTICES, CONSENTS, APPROVALS,
WAIVERS AND EXEMPTIONS SET FORTH IN SCHEDULE 2.3 OF THE COMPANY LETTER,
(III) THE DEFENDING OF ANY LAWSUITS OR OTHER LEGAL PROCEEDINGS, WHETHER JUDICIAL
OR ADMINISTRATIVE, CHALLENGING THIS AGREEMENT OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING SEEKING TO HAVE ANY STAY OR
TEMPORARY RESTRAINING ORDER ENTERED BY ANY COURT OR OTHER GOVERNMENTAL ENTITY
WITH RESPECT TO THE MERGER OR THIS AGREEMENT VACATED OR REVERSED, AND (IV) THE
EXECUTION AND DELIVERY OF ANY ADDITIONAL INSTRUMENTS NECESSARY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 4.7            CONDUCT OF COMPANY’S BUSINESS.  FROM THE DATE OF THIS
AGREEMENT THROUGH THE CLOSING, THE COMPANY (A) SHALL MAINTAIN ITS EXISTENCE AND
CARRY ON ITS BUSINESS IN THE ORDINARY COURSE AND, TO THE EXTENT CONSISTENT
THEREWITH, (B) SHALL USE ALL REASONABLE EFFORTS TO KEEP AVAILABLE THE SERVICES
OF ITS CURRENT OFFICERS AND EMPLOYEES AND PRESERVE ITS BUSINESS RELATIONSHIPS TO
THE END THAT ITS GOODWILL AND ONGOING BUSINESS SHALL CONTINUE AT THE TIME OF THE
CLOSING WITHOUT MATERIAL CHANGE AND (C) SHALL PRESERVE THE COMPANY’S STATUS AS A
REIT WITHIN THE MEANING OF THE CODE AND SHALL NOT TAKE OR OMIT TO TAKE ANY
ACTION, OR PERMIT ANY STATUS TO EXIST, THAT WOULD LIKELY JEOPARDIZE, OR IS
INCONSISTENT WITH, THE COMPANY’S STATUS AS A REIT FOR ANY PERIOD. 
NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL ENTER INTO HEDGING TRANSACTIONS
AT THE REQUEST OF PARENT, AT THE COMPANY’S SOLE COST AND EXPENSE, AS SET FORTH
ON SCHEDULE 4.7 OF THE COMPANY LETTER.  THE COMPANY SHALL PROMPTLY ANSWER ANY
REASONABLE INQUIRIES OF PARENT WITH RESPECT TO OPERATIONAL MATTERS AND PROMPTLY
ADVISE PARENT ORALLY AND IN WRITING OF ANY MATERIAL

 

30

--------------------------------------------------------------------------------


 


ADVERSE EFFECT OR ANY MATTER WHICH COULD REASONABLY BE EXPECTED TO RESULT IN THE
COMPANY BEING UNABLE TO DELIVER THE CERTIFICATE DESCRIBED IN SECTION 5.3(E). 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, DURING THE PERIOD FROM THE
DATE OF THIS AGREEMENT UNTIL THE EARLIER OF THE TERMINATION OF THIS AGREEMENT OR
THE EFFECTIVE TIME, EXCEPT AS OTHERWISE CONTEMPLATED BY THIS AGREEMENT OR AS SET
FORTH ON SCHEDULE 4.7 OF THE COMPANY LETTER, THE COMPANY SHALL NOT, NOR SHALL IT
PERMIT ANY OF ITS SUBSIDIARIES TO, WITHOUT THE PRIOR WRITTEN CONSENT OF PARENT,
SUBJECT TO THE FIDUCIARY DUTIES OF CMSLP TO THE BENEFICIARIES OF THE TRUST
SECURITIZATIONS OF WHICH CMSLP ACTS AS SPECIAL SERVICER OR IN ANY OTHER
CAPACITY:


 

(I)            ADOPT ANY AMENDMENT TO ITS ARTICLES OR CERTIFICATE OF
INCORPORATION OR BY-LAWS OR OTHER COMPARABLE ORGANIZATIONAL DOCUMENTS;

 

(II)           ISSUE, DELIVER, SELL, PLEDGE, DISPOSE OF OR OTHERWISE ENCUMBER
ANY SHARES OF ITS CAPITAL STOCK, ANY OTHER VOTING SECURITIES OR EQUITY
EQUIVALENT OR ANY SECURITIES CONVERTIBLE INTO, OR ANY RIGHTS, WARRANTS OR
OPTIONS TO ACQUIRE, ANY SUCH SHARES, VOTING SECURITIES, EQUITY EQUIVALENT OR
CONVERTIBLE SECURITIES, OTHER THAN THE ISSUANCE OF SHARES OF THE COMPANY COMMON
STOCK UPON THE EXERCISE OF STOCK OPTIONS OR VESTING OF RESTRICTED STOCK
OUTSTANDING ON THE DATE HEREOF PURSUANT TO THE COMPANY STOCK OPTION AND DEFERRED
COMPENSATION PLANS IN ACCORDANCE WITH THEIR TERMS, THE CONVERSION OF ANY
CONVERTIBLE SECURITIES OUTSTANDING AS OF THE DATE HEREOF AND THE ISSUANCE OF
SHARES OF THE COMPANY COMMON STOCK UPON ANY EXERCISE OF THE WARRANT;

 

(III)          (X) DECLARE, SET ASIDE OR PAY ANY DIVIDENDS ON, OR MAKE ANY OTHER
ACTUAL, CONSTRUCTIVE OR DEEMED DISTRIBUTIONS IN RESPECT OF, ANY OF ITS CAPITAL
STOCK, OR OTHERWISE MAKE ANY PAYMENTS TO ITS STOCKHOLDERS IN THEIR CAPACITY AS
SUCH, OTHER THAN (A) DIVIDENDS AND OTHER DISTRIBUTIONS BY SUBSIDIARIES OF THE
COMPANY TO THE COMPANY OR ITS WHOLLY-OWNED SUBSIDIARIES, (B) ANNUAL DIVIDENDS,
IN AN AGGREGATE AMOUNT OF NO MORE THAN $100,000, PAID TO THE PREFERRED
SHAREHOLDERS OF CBO REIT II, INC. AND (C) THE REGULAR ACCUMULATION OR PAYMENT OF
DIVIDENDS ON THE PREFERRED STOCK, (Y) OTHER THAN IN THE CASE OF ANY WHOLLY-OWNED
SUBSIDIARY OF THE COMPANY, SPLIT, COMBINE OR RECLASSIFY ANY OF ITS CAPITAL STOCK
OR ISSUE OR AUTHORIZE THE ISSUANCE OF ANY OTHER SECURITIES IN RESPECT OF, IN
LIEU OF OR IN SUBSTITUTION FOR SHARES OF ITS CAPITAL STOCK OR (Z) PURCHASE,
REDEEM OR OTHERWISE ACQUIRE ANY SHARES OF CAPITAL STOCK OF THE COMPANY OR ANY OF
ITS NON-WHOLLY-OWNED SUBSIDIARIES OF THE COMPANY OR ANY OTHER DEBT OR EQUITY
SECURITIES OF ANY OF THEM OR ANY RIGHTS, WARRANTS OR OPTIONS TO ACQUIRE ANY SUCH
SHARES OR OTHER SECURITIES;

 

(IV)          ACQUIRE OR AGREE TO ACQUIRE (X) BY MERGING OR CONSOLIDATING WITH,
OR BY PURCHASING A SUBSTANTIAL PORTION OF THE ASSETS OR PROPERTIES OF OR EQUITY
IN, OR BY ANY OTHER MANNER, ANY BUSINESS OR ANY CORPORATION, PARTNERSHIP,
LIMITED LIABILITY COMPANY, ASSOCIATION OR OTHER BUSINESS ORGANIZATION OR
DIVISION THEREOF OR (Y) ANY ASSETS OR PROPERTIES THAT ARE, INDIVIDUALLY OR IN
THE AGGREGATE, MATERIAL TO THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A

 

31

--------------------------------------------------------------------------------


 

WHOLE, OTHER THAN ANY SECURITIES PURCHASED BY CRIIMI MAE SECURITIES TRADING CO.,
IN ACCORDANCE WITH THE PARAMETERS SET FORTH ON SCHEDULE 4.7(IV) OF THE COMPANY
LETTER;

 

(V)           SELL, LEASE (OTHER THAN THE SUBLEASING OF EXCESS OFFICE SPACE),
LICENSE, MORTGAGE OR OTHERWISE ENCUMBER OR SUBJECT TO ANY LIEN OR OTHERWISE
DISPOSE OF ANY OF ITS MATERIAL ASSETS, OTHER THAN IN THE ORDINARY COURSE;

 

(VI)          OTHER THAN IN THE ORDINARY COURSE, INCUR OR ASSUME ANY
INDEBTEDNESS FOR BORROWED MONEY, GUARANTEE ANY SUCH INDEBTEDNESS, ISSUE OR SELL
ANY DEBT SECURITIES OR WARRANTS OR OTHER RIGHTS TO ACQUIRE ANY DEBT SECURITIES
OF THE COMPANY, GUARANTEE OR OTHERWISE SUPPORT ANY DEBT SECURITIES OR MAKE ANY
LOANS OR ADVANCES TO ANY OTHER PERSON, OR ENTER INTO ANY ARRANGEMENT HAVING THE
ECONOMIC EFFECT OF ANY OF THE FOREGOING, OTHER THAN INDEBTEDNESS IN A MAXIMUM
AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING $5 MILLION;

 

(VII)         ALTER (THROUGH MERGER, LIQUIDATION, REORGANIZATION, RESTRUCTURING
OR IN ANY OTHER FASHION) THE CORPORATE STRUCTURE OR OWNERSHIP OF THE COMPANY OR
ANY WHOLLY-OWNED SUBSIDIARY OF THE COMPANY, EXCEPT THAT THE COMPANY SHALL
LIQUIDATE, DISSOLVE OR OTHERWISE DISPOSE OF ALL INTERESTS IN THE SUBSIDIARIES
AND COMPANY BUSINESS ENTITIES SET FORTH ON SCHEDULE 4.7(VII) OF THE COMPANY
LETTER PRIOR TO THE CLOSING DATE;

 

(VIII)        CHANGE OR MODIFY THE ACCOUNTING METHODS, PRINCIPLES OR PRACTICES
USED BY IT (OTHER THAN CHANGES OR MODIFICATIONS REQUIRED TO BE MADE BY CHANGES
IN GAAP), AFTER THE DATE HEREOF, PROVIDED THAT PARENT RECEIVES WRITTEN NOTICE OF
ANY SUCH CHANGES);

 

(IX)           (A) MAKE OR RESCIND ANY MATERIAL TAX ELECTION OR (B) SETTLE OR
COMPROMISE ANY CLAIM, ACTION, SUIT, LITIGATION, PROCEEDING, ARBITRATION,
INVESTIGATION, AUDIT OR CONTROVERSY IN RELATION TO TAXES;

 

(X)            VIOLATE OR FAIL TO PERFORM ANY OBLIGATION OR DUTY IMPOSED UPON IT
BY ANY LAW, WHERE SUCH VIOLATION OR FAILURE, INDIVIDUALLY OR IN THE AGGREGATE,
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(XI)           TAKE ANY ACTION THAT WOULD REASONABLY BE EXPECTED TO RESULT IN
ANY OF THE CONDITIONS SET FORTH IN SECTION 5.1 OR 5.3 NOT BEING SATISFIED IN A
TIMELY MANNER AS CONTEMPLATED BY THIS AGREEMENT; OR

 

(XII)          EXCEPT AS MAY BE REQUIRED BY LAW OR AS SET FORTH ON
SCHEDULE 4.7(XII) OF THE COMPANY LETTER, ADOPT ANY NEW EMPLOYEE BENEFIT PLAN,
INCENTIVE PLAN, SEVERANCE PLAN, BONUS PLAN, STOCK OPTION PLAN OR SIMILAR PLAN,
MAKE ANY NEW GRANTS UNDER ANY EXISTING STOCK OPTION PLAN OR INCENTIVE PLAN,
BONUS PLAN OR SIMILAR PLAN, AMEND, OR OTHERWISE MODIFY ANY EMPLOYEE BENEFIT
PLAN, INCENTIVE PLAN, SEVERANCE PLAN, BONUS PLAN, STOCK OPTION PLAN OR SIMILAR
PLAN, OR ENTER INTO OR AMEND ANY EMPLOYMENT AGREEMENT OR SIMILAR

 

32

--------------------------------------------------------------------------------


 

AGREEMENT OR ARRANGEMENT OR GRANT OR BECOME OBLIGATED TO GRANT ANY BONUS OR ANY
INCREASE IN THE COMPENSATION OF DIRECTORS, OFFICERS OR EMPLOYEES, EXCEPT SUCH
CHANGES AS MAY BE REQUIRED BY LAW; OR TERMINATE THE EMPLOYMENT OF ANY KEY
EMPLOYEE, TAKE ANY AFFIRMATIVE ACTION TO AMEND OR WAIVE ANY PERFORMANCE OR
VESTING CRITERIA OR ACCELERATE VESTING, EXERCISE OR FUNDING UNDER ANY EMPLOYEE
BENEFIT PLAN;

 

(XIII)         SETTLE OR COMPROMISE ANY MATERIAL LITIGATION OR WAIVE, RELEASE OR
ASSIGN ANY MATERIAL RIGHTS OR CLAIMS;

 

(XIV)        ENTER INTO OR AMEND OR OTHERWISE MODIFY ANY AGREEMENT WITH ANY
PERSON THAT IS AN AFFILIATE OF THE COMPANY (OTHER THAN AGREEMENTS WITH
WHOLLY-OWNED SUBSIDIARIES OF THE COMPANY), INCLUDING THE TERMINATION AGREEMENT
OR, AS OF THE DATE OF THIS AGREEMENT, IS AN EMPLOYEE, OFFICER OR DIRECTOR OF THE
COMPANY OR ANY SUBSIDIARY OF THE COMPANY;

 

(XV)         AUTHORIZE, RECOMMEND, PROPOSE OR ANNOUNCE AN INTENTION TO ADOPT A
PLAN OF COMPLETE OR PARTIAL LIQUIDATION OR DISSOLUTION OF THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY;

 

(XVI)        (A) MATERIALLY AMEND OR TERMINATE, OR WAIVE COMPLIANCE WITH THE
MATERIAL TERMS OF OR MATERIAL BREACHES UNDER ANY CONTRACT OR (B) OTHER THAN IN
THE ORDINARY COURSE, ENTER INTO A NEW CONTRACT, AGREEMENT OR ARRANGEMENT THAT,
IF ENTERED INTO PRIOR TO THE DATE OF THIS AGREEMENT, WOULD HAVE BEEN A CONTRACT;

 

(XVII)       FAIL TO USE ALL REASONABLE EFFORTS TO COMPLY OR REMAIN IN
COMPLIANCE WITH ALL MATERIAL TERMS AND PROVISIONS OF ANY CONTRACT;

 

(XVIII)      AUTHORIZE, RECOMMEND, PROPOSE OR ANNOUNCE AN INTENTION TO DO ANY OF
THE FOREGOING, OR ENTER INTO ANY CONTRACT, AGREEMENT, COMMITMENT OR ARRANGEMENT
TO DO ANY OF THE FOREGOING; OR

 

(XIX)         EXCEPT AS SPECIFIED IN THE SECOND SENTENCE OF THIS SECTION 4.7,
ENTER INTO NEW HEDGING ARRANGEMENTS OR TERMINATE OR MODIFY EXISTING HEDGING
ARRANGEMENTS.

 


SECTION 4.8            CONDUCT OF PARENT AND SUB.  FROM THE DATE OF THIS
AGREEMENT THROUGH THE CLOSING, NEITHER PARENT NOR SUB SHALL:


 

(I)            PERMIT SUB TO CEASE BEING A WHOLLY-OWNED DIRECT SUBSIDIARY OF
PARENT;

 

(II)           TAKE ANY ACTION THAT WOULD REASONABLY BE EXPECTED TO RESULT IN
ANY OF THE CONDITIONS SET FORTH IN SECTION 5.2 OR 5.1 NOT BEING SATISFIED IN A
TIMELY MANNER AS CONTEMPLATED BY THIS AGREEMENT; OR

 

33

--------------------------------------------------------------------------------


 

(III)          AUTHORIZE, RECOMMEND, PROPOSE OR ANNOUNCE AN INTENTION TO DO ANY
OF THE FOREGOING, OR ENTER INTO ANY CONTRACT, AGREEMENT, COMMITMENT OR
ARRANGEMENT TO DO ANY OF THE FOREGOING.

 


SECTION 4.9            PUBLIC ANNOUNCEMENTS.  PARENT AND THE COMPANY SHALL
CONSULT WITH EACH OTHER BEFORE ISSUING ANY PRESS RELEASE OR OTHERWISE MAKING ANY
PUBLIC STATEMENTS WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AND SHALL NOT ISSUE ANY SUCH PRESS RELEASE OR MAKE ANY SUCH PUBLIC
STATEMENT PRIOR TO REACHING MUTUAL AGREEMENT ON THE LANGUAGE OF SUCH PRESS
RELEASE OR SUCH PUBLIC STATEMENT, EXCEPT AS MAY OTHERWISE BE REQUIRED BY
APPLICABLE LAW, REGULATION OR STOCK EXCHANGE RULE.


 


SECTION 4.10         NO SOLICITATION.


 


(A)           IT IS UNDERSTOOD AND AGREED THAT THE COMPANY, TOGETHER WITH
CITIGROUP, WILL CONTINUE THE COMPANY’S AUCTION PROCESS FOR THE COMPANY’S ASSETS
(THE “ASSET AUCTION”) UNTIL NOVEMBER 30, 2005.  FROM AND AFTER DECEMBER 1, 2005,
HOWEVER, THE COMPANY SHALL NOT, NOR SHALL IT PERMIT ANY OF ITS SUBSIDIARIES TO,
NOR SHALL IT AUTHORIZE OR PERMIT ANY OFFICER, DIRECTOR OR EMPLOYEE OF OR ANY
INVESTMENT BANKER, ATTORNEY, ACCOUNTANT, AGENT OR OTHER ADVISOR OR
REPRESENTATIVE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO, (I) SOLICIT,
INITIATE, ENCOURAGE OR TAKE ANY OTHER ACTION FOR THE PURPOSE OF FACILITATING
(INCLUDING BY WAY OF FURNISHING OR DISCLOSING INFORMATION), ANY TAKEOVER
PROPOSAL (AS DEFINED BELOW), (II) EXCEPT TO THE EXTENT PERMITTED BY THIS
SECTION 4.10, ENTER INTO ANY AGREEMENT, ARRANGEMENT OR UNDERSTANDING (INCLUDING
ANY LETTER OF INTENT, AGREEMENT IN PRINCIPLE, MEMORANDUM OF UNDERSTANDING OR
CONFIDENTIALITY AGREEMENT) WITH RESPECT TO ANY TAKEOVER PROPOSAL OR REQUIRING
THE COMPANY TO ABANDON, TERMINATE OR FAIL TO CONSUMMATE, OR WHICH IS INTENDED TO
OR WOULD REASONABLY BE EXPECTED TO RESULT IN THE ABANDONMENT OR TERMINATION OF,
OR FAILURE TO CONSUMMATE, THE MERGER OR ANY OTHER TRANSACTION CONTEMPLATED BY
THIS AGREEMENT, (III) INITIATE OR PARTICIPATE IN ANY DISCUSSIONS OR NEGOTIATIONS
REGARDING, OR FURNISH TO ANY PERSON ANY INFORMATION WITH RESPECT TO, OR TAKE ANY
OTHER ACTION TO FACILITATE OR IN FURTHERANCE OF ANY INQUIRIES OR THE MAKING OF
ANY PROPOSAL THAT CONSTITUTES, OR MAY REASONABLY BE EXPECTED TO LEAD TO, ANY
TAKEOVER PROPOSAL OR (IV) GRANT ANY WAIVER OR RELEASE UNDER ANY STANDSTILL OR
SIMILAR AGREEMENT WITH RESPECT TO A CLASS OF THE EQUITY SECURITIES OF THE
COMPANY; PROVIDED, HOWEVER, THAT PRIOR TO THE COMPANY STOCKHOLDERS’ MEETING, IN
RESPONSE TO A BONA FIDE UNSOLICITED TAKEOVER PROPOSAL (OR A BONA FIDE TAKEOVER
PROPOSAL RECEIVED PURSUANT TO THE ASSET AUCTION) RECEIVED AFTER THE DATE HEREOF
THAT THE BOARD OF DIRECTORS OF THE COMPANY BELIEVES IN GOOD FAITH (AFTER
CONSULTATION WITH OUTSIDE COUNSEL AND WITH THE COMPANY FINANCIAL ADVISOR OR
ANOTHER FINANCIAL ADVISOR OF NATIONALLY RECOGNIZED REPUTATION) CONSTITUTES OR
WOULD REASONABLY BE EXPECTED TO RESULT IN A SUPERIOR PROPOSAL (AS DEFINED IN
SECTION 4.10(B)), AND WHICH TAKEOVER PROPOSAL WAS NOT, DIRECTLY OR INDIRECTLY,
THE RESULT OF A BREACH OF THIS SECTION 4.10, AND TO THE EXTENT REQUIRED BY THE
FIDUCIARY OBLIGATIONS OF THE BOARD OF DIRECTORS OF THE COMPANY, AS DETERMINED IN
GOOD FAITH BY A MAJORITY OF THE DISINTERESTED MEMBERS THEREOF AFTER RECEIVING
THE ADVICE OF OUTSIDE COUNSEL, THE COMPANY AND ANY OF ITS OFFICERS, DIRECTORS,
EMPLOYEES, INVESTMENT BANKERS, ATTORNEYS, ACCOUNTANTS, AGENTS OR OTHER ADVISORS
OR REPRESENTATIVES MAY, (A) PARTICIPATE IN DISCUSSIONS OR NEGOTIATIONS WITH THE
PERSON MAKING SUCH TAKEOVER PROPOSAL REGARDING SUCH TAKEOVER PROPOSAL, OR
(B) FURNISH INFORMATION PURSUANT TO AN APPROPRIATE CONFIDENTIALITY AGREEMENT (NO
LESS RESTRICTIVE TO THE PERSON MAKING SUCH TAKEOVER PROPOSAL THAN THE
CONFIDENTIALITY AGREEMENT DATED JANUARY 31, 2005, BETWEEN CW CAPITAL INVESTMENTS
LLC AND THE COMPANY (THE “CONFIDENTIALITY AGREEMENT”)).  WITHOUT LIMITING THE

 

34

--------------------------------------------------------------------------------


 


FOREGOING, IT IS UNDERSTOOD THAT ANY VIOLATION OF THE RESTRICTIONS SET FORTH IN
THE PRECEDING SENTENCE BY ANY OFFICER, DIRECTOR OR EMPLOYEE OF OR ANY INVESTMENT
BANKER, ATTORNEY, ACCOUNTANT, AGENT OR OTHER ADVISOR OR REPRESENTATIVE OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES, WHETHER OR NOT SUCH PERSON IS PURPORTING TO
ACT ON BEHALF OF THE COMPANY, SHALL BE DEEMED TO BE A BREACH OF THIS PARAGRAPH
BY THE COMPANY.  FOR ALL PURPOSES OF THIS AGREEMENT, “TAKEOVER PROPOSAL” MEANS
ANY INQUIRY, PROPOSAL OR OFFER, OTHER THAN A PROPOSAL BY PARENT OR SUB, FOR A
MERGER, CONSOLIDATION, SHARE EXCHANGE, BUSINESS COMBINATION OR OTHER SIMILAR
TRANSACTION INVOLVING THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY INQUIRY,
PROPOSAL OR OFFER (INCLUDING, WITHOUT LIMITATION, ANY PROPOSAL OR OFFER TO
STOCKHOLDERS OF THE COMPANY), OTHER THAN A PROPOSAL OR OFFER BY PARENT OR SUB,
TO ACQUIRE IN ANY MANNER, DIRECTLY OR INDIRECTLY, A SIGNIFICANT EQUITY INTEREST
IN, A SIGNIFICANT AMOUNT OF ANY VOTING SECURITIES OF, OR A SUBSTANTIAL PORTION
OF THE ASSETS OF, THE COMPANY OR ANY OF ITS SUBSIDIARIES.  OTHER THAN IN
CONNECTION WITH THE ASSET AUCTION, THE COMPANY SHALL IMMEDIATELY CEASE AND CAUSE
TO BE TERMINATED ALL EXISTING DISCUSSIONS OR NEGOTIATIONS WITH ANY PERSONS
CONDUCTED HERETOFORE WITH RESPECT TO, OR THAT COULD REASONABLY BE EXPECTED TO
LEAD TO, ANY TAKEOVER PROPOSAL.


 


(B)           NEITHER THE BOARD OF DIRECTORS OF THE COMPANY NOR ANY COMMITTEE
THEREOF SHALL (I) WITHDRAW OR MODIFY, OR PROPOSE TO WITHDRAW OR MODIFY, IN A
MANNER ADVERSE TO PARENT OR SUB, THE APPROVAL, RECOMMENDATION OR DECLARATION OF
ADVISABILITY BY THE BOARD OF DIRECTORS OF THE COMPANY OR ANY SUCH COMMITTEE OF
THIS AGREEMENT OR THE MERGER OR (II) APPROVE OR RECOMMEND, OR PROPOSE TO APPROVE
OR RECOMMEND, ANY TAKEOVER PROPOSAL.  NOTWITHSTANDING THE FOREGOING, THE BOARD
OF DIRECTORS OF THE COMPANY MAY (A) APPROVE OR RECOMMEND A SUPERIOR PROPOSAL
AND/OR (B) WITHDRAW OR MODIFY ITS APPROVAL OR RECOMMENDATION OR DECLARATION OF
ADVISABILITY OF THIS AGREEMENT OR THE MERGER (THE “COMPANY RECOMMENDATION”), IN
EACH CASE AS PROVIDED IN SECTION 4.10(F).  FOR ALL PURPOSES OF THIS AGREEMENT,
“SUPERIOR PROPOSAL” MEANS A BONA FIDE WRITTEN TAKEOVER PROPOSAL THAT IS NOT
SOLICITED BY, OR THE RESULT OF ANY SOLICITATION BY, THE COMPANY, ANY OF ITS
SUBSIDIARIES OR BY ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
INVESTMENT BANKERS, ATTORNEYS, ACCOUNTANTS, AGENTS OR OTHER ADVISORS OR
REPRESENTATIVES AFTER THE DATE HEREOF (OTHER THAN AS PERMITTED BY
SECTION 4.10(A)), MADE BY A THIRD PARTY TO ACQUIRE THE COMPANY PURSUANT TO A
TENDER OR EXCHANGE OFFER, A MERGER, CONSOLIDATION OR BUSINESS COMBINATION, A
SHARE EXCHANGE, A SALE OF ALL OR SUBSTANTIALLY ALL ITS ASSETS OR OTHERWISE
(X) ON TERMS WHICH A MAJORITY OF THE DISINTERESTED MEMBERS OF THE BOARD OF
DIRECTORS OF THE COMPANY DETERMINES IN THEIR GOOD FAITH JUDGMENT (BASED ON THE
OPINION OF INDEPENDENT FINANCIAL ADVISORS THAT THE VALUE OF THE CONSIDERATION
PROVIDED FOR IN SUCH TAKEOVER PROPOSAL (AFTER GIVING EFFECT TO THE PAYMENT OF
THE EXPENSES (AS DEFINED IN SECTION 4.11(C)), EXCEEDS THE VALUE OF THE
CONSIDERATION PROVIDED FOR IN THE MERGER) TO BE MORE FAVORABLE TO THE COMPANY
AND ITS STOCKHOLDERS THAN THE MERGER, (Y) WHICH IS REASONABLY LIKELY TO BE
CONSUMMATED (TAKING INTO ACCOUNT, AMONG OTHER THINGS, ALL LEGAL, FINANCIAL,
REGULATORY AND OTHER ASPECTS OF THE PROPOSAL, INCLUDING ANY CONDITIONS, AND THE
IDENTITY OF THE OFFEROR) AND (Z) FOR WHICH FINANCING, TO THE EXTENT REQUIRED, IS
THEN FULLY COMMITTED OR WHICH, IN THE GOOD FAITH JUDGMENT OF A MAJORITY OF SUCH
DISINTERESTED MEMBERS (BASED ON THE ADVICE OF INDEPENDENT FINANCIAL ADVISORS),
IS REASONABLY CAPABLE OF BEING FINANCED BY SUCH THIRD PARTY.  IF, TO THE EXTENT
PERMITTED BY THIS SECTION 4.10(B), THE BOARD OF DIRECTORS OF THE COMPANY
(INCLUDING A MAJORITY OF THE DISINTERESTED DIRECTORS) APPROVES OR RECOMMENDS A
SUPERIOR PROPOSAL, THE COMPANY MAY TAKE APPROPRIATE ACTION TO RENDER THE RIGHTS
INAPPLICABLE TO SUCH SUPERIOR PROPOSAL.

 

35

--------------------------------------------------------------------------------


 


(C)           THE COMPANY, PROMPTLY (AND IN ANY EVENT WITHIN 48 HOURS OF THE
DATE OF RECEIPT THEREOF), SHALL ADVISE PARENT ORALLY AND IN WRITING OF ANY
TAKEOVER PROPOSAL OR ANY INQUIRY WITH RESPECT TO OR WHICH COULD REASONABLY BE
EXPECTED TO LEAD TO ANY TAKEOVER PROPOSAL, THE MATERIAL TERMS AND CONDITIONS OF
SUCH TAKEOVER PROPOSAL OR INQUIRY AND THE IDENTITY OF THE PERSON MAKING ANY SUCH
TAKEOVER PROPOSAL OR INQUIRY AND THE COMPANY SHALL PROMPTLY PROVIDE TO PARENT
COPIES OF ANY WRITTEN MATERIALS RECEIVED BY THE COMPANY IN CONNECTION WITH ANY
OF THE FOREGOING.  THE COMPANY WILL KEEP PARENT REASONABLY INFORMED OF THE
STATUS AND THE MATERIAL TERMS AND CONDITIONS (INCLUDING AMENDMENTS AND PROPOSED
AMENDMENTS) OF ANY SUCH TAKEOVER PROPOSAL OR INQUIRY.  PARENT AND SUB SHALL
WAIVE ANY APPLICABLE CONFIDENTIALITY PROVISIONS TO THE EXTENT NECESSARY TO ALLOW
THE COMPANY TO EXPLAIN THE TERMS OF THIS TRANSACTION TO EACH PERSON, IF ANY,
MAKING A TAKEOVER PROPOSAL.


 


(D)           IF, PRIOR TO THE COMPANY STOCKHOLDERS’ MEETING, THE COMPANY
RECEIVES A TAKEOVER PROPOSAL WHICH (I) CONSTITUTES A SUPERIOR PROPOSAL OR
(II) WHICH A MAJORITY OF THE DISINTERESTED MEMBERS OF THE COMPANY’S BOARD OF
DIRECTORS IN GOOD FAITH CONCLUDES PROPOSES CONSIDERATION THAT IS MORE FAVORABLE
TO THE COMPANY’S STOCKHOLDERS THAN THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A SUPERIOR
PROPOSAL IN ALL OTHER RESPECTS, IT SHALL PROMPTLY, BUT IN ANY EVENT IN LESS THAN
TWO BUSINESS DAYS, PROVIDE TO PARENT WRITTEN NOTICE THAT SHALL STATE EXPRESSLY
(A) THAT IT HAS RECEIVED A TAKEOVER PROPOSAL WHICH CONSTITUTES A SUPERIOR
PROPOSAL OR WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A SUPERIOR PROPOSAL,
AND (B) THE IDENTITY OF THE PARTY MAKING SUCH TAKEOVER PROPOSAL AND THE MATERIAL
TERMS AND CONDITIONS OF THE TAKEOVER PROPOSAL (THE “SUPERIOR PROPOSAL NOTICE”).


 


(E)           FOR A PERIOD OF NOT LESS THAN FIVE BUSINESS DAYS AFTER RECEIPT BY
PARENT FROM THE COMPANY OF EACH SUPERIOR PROPOSAL NOTICE (OTHER THAN PURSUANT TO
THE ASSET AUCTION), THE COMPANY SHALL, IF REQUESTED BY PARENT, NEGOTIATE IN GOOD
FAITH WITH PARENT TO PERMIT PARENT TO IMPROVE THE TERMS AND CONDITIONS OF THIS
AGREEMENT (FROM THE VIEWPOINT OF THE COMPANY AND ITS STOCKHOLDERS) SO THAT THE
COMPANY WOULD BE ABLE TO PROCEED WITH THE COMPANY RECOMMENDATION TO ITS
STOCKHOLDERS WITHOUT MAKING A CHANGE OF RECOMMENDATION.


 


(F)            NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IN
RESPONSE TO THE RECEIPT OF A SUPERIOR PROPOSAL THAT HAS NOT BEEN WITHDRAWN AND
CONTINUES TO CONSTITUTE A SUPERIOR PROPOSAL AFTER COMPLIANCE BY THE COMPANY WITH
SECTION 4.10(E), THE BOARD OF DIRECTORS OF THE COMPANY MAY WITHHOLD OR WITHDRAW
THE COMPANY RECOMMENDATION AND, IN THE CASE OF A SUPERIOR PROPOSAL THAT IS A
TENDER OR EXCHANGE OFFER MADE DIRECTLY TO ITS STOCKHOLDERS, MAY RECOMMEND THAT
ITS STOCKHOLDERS ACCEPT THE TENDER OR EXCHANGE OFFER (ANY OF THE FOREGOING
ACTIONS, WHETHER BY THE BOARD OF DIRECTORS OR A COMMITTEE THEREOF, A “CHANGE OF
RECOMMENDATION”), IF BOTH OF THE FOLLOWING CONDITIONS ARE MET:


 

(I)                                     THE COMPANY STOCKHOLDERS’ MEETING HAS
NOT OCCURRED; AND

 

(II)                                  A MAJORITY OF THE DISINTERESTED MEMBERS OF
THE BOARD OF DIRECTORS OF THE COMPANY HAS CONCLUDED IN GOOD FAITH, FOLLOWING
CONSULTATION WITH ITS OUTSIDE LEGAL COUNSEL, THAT, IN LIGHT OF SUCH SUPERIOR
PROPOSAL, THE FAILURE OF THE BOARD OF DIRECTORS TO EFFECT A CHANGE OF
RECOMMENDATION WOULD RESULT IN A BREACH OF ITS FIDUCIARY OBLIGATIONS TO ITS
STOCKHOLDERS UNDER APPLICABLE LAW.

 

36

--------------------------------------------------------------------------------


 


SECTION 4.11         FEES AND EXPENSES.


 


(A)           EXCEPT AS PROVIDED IN SECTION 4.11(B), WHETHER OR NOT THE MERGER
IS CONSUMMATED, ALL COSTS AND EXPENSES INCURRED IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY INCLUDING THE FEES AND
DISBURSEMENTS OF COUNSEL, FINANCIAL ADVISORS AND ACCOUNTANTS, SHALL BE PAID BY
THE PARTY INCURRING SUCH COSTS AND EXPENSES.


 


(B)           PROVIDED THAT NEITHER PARENT NOR SUB IS IN MATERIAL BREACH OF ITS
REPRESENTATIONS, WARRANTIES OR AGREEMENTS UNDER THIS AGREEMENT, (I) IF THIS
AGREEMENT IS TERMINATED BY THE COMPANY PURSUANT TO SECTION 6.1(E) OR 6.1(G),
(II) IF THIS AGREEMENT IS TERMINATED BY PARENT PURSUANT TO SECTION 6.1(E) OR
(F) OR (III) IF (A) AFTER THE DATE OF THIS AGREEMENT, (X) ANY PERSON OR “GROUP”
(WITHIN THE MEANING OF SECTION 13(D)(3) OF THE EXCHANGE ACT) SHALL HAVE PUBLICLY
MADE OR OTHERWISE COMMUNICATED TO THE BOARD OF DIRECTORS OF THE COMPANY A BONA
FIDE TAKEOVER PROPOSAL OR (Y) IT SHALL HAVE BEEN PUBLICLY DISCLOSED THAT ANY
PERSON OR “GROUP” HAS BENEFICIAL OWNERSHIP (DETERMINED FOR THE PURPOSE OF THIS
PARAGRAPH AS SET FORTH IN RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF MORE
THAN 15% OF THE OUTSTANDING SHARES OF THE COMPANY COMMON STOCK OR (Z) PARENT HAS
THE RIGHT TO TERMINATE THIS AGREEMENT UNDER SECTION 6.1(F) BECAUSE THE BOARD OF
DIRECTORS OF THE COMPANY SHALL OR SHALL RESOLVE TO TAKE ANY ACTION REFERRED TO
THEREIN, (B) THE STOCKHOLDERS OF THE COMPANY DO NOT APPROVE THE MERGER AT THE
COMPANY STOCKHOLDERS’ MEETING CALLED FOR SUCH PURPOSE PURSUANT TO
SECTION 5.1(A) OR THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 6.1(D) PRIOR
TO THE COMPANY STOCKHOLDERS’ MEETING BEING HELD AND (C) A TAKEOVER PROPOSAL IS
CONSUMMATED WITHIN 12 MONTHS AFTER THE COMPANY STOCKHOLDERS’ MEETING OR SUCH
TERMINATION, AS THE CASE MAY BE, THEN, IN THE CASE OF CLAUSES (I), (II) OR
(III) OF THIS SECTION 4.11(B), THE COMPANY SHALL PAY TO PARENT IN SAME-DAY FUNDS
(NOTWITHSTANDING PARAGRAPH (A) OF THIS SECTION 4.11) ALL THE EXPENSES, ON THE
DATE OF SUCH TERMINATION, IN THE CASE OF CLAUSE (I) OR (II) OF THIS
SECTION 4.11(B), OR ON THE DATE OF THE CONSUMMATION OF SUCH TAKEOVER PROPOSAL,
IN THE CASE OF CLAUSE (III) OF THIS SECTION 4.11(B).


 


(C)           “EXPENSES” MEANS THE AMOUNT IN CASH NECESSARY TO PERMIT PARENT
FULLY TO REIMBURSE ITSELF AND SUB AND THEIR AFFILIATES FOR ALL REASONABLE
THIRD-PARTY OUT-OF-POCKET FEES AND EXPENSES INCURRED AT ANY TIME PRIOR TO THE
TERMINATION OF THIS AGREEMENT BY ANY OF THEM OR ON THEIR BEHALF IN CONNECTION
WITH THE PROPOSED ACQUISITION OF THE COMPANY, THE MERGER, THE PREPARATION OF
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING
ALL FEES AND EXPENSES OF COUNSEL, INVESTMENT BANKING FIRMS, FINANCIAL ADVISORS,
ACCOUNTANTS, EXPERTS AND CONSULTANTS TO PARENT AND SUB OR ANY OF THEIR
AFFILIATES, ALL AS SHOWN IN A REASONABLY DETAILED, ITEMIZED STATEMENT TO BE
FURNISHED BY PARENT TO THE COMPANY; PROVIDED, HOWEVER, THAT THE EXPENSES
(I) SHALL NOT EXCEED $2 MILLION AND (II) SHALL NOT INCLUDE ANY COSTS OF ANY
HEDGING TRANSACTIONS ENTERED INTO BY PARENT, SUB OR ANY OF THEIR AFFILIATES.


 


(D)           IN THE EVENT THAT THE EXPENSES BECOME PAYABLE BY THE COMPANY
(I) PURSUANT TO SECTION 4.11(B)(I), BUT ONLY AS A RESULT OF A TERMINATION OF
THIS AGREEMENT ON OR AFTER JANUARY 1, 2006, (II) PURSUANT TO
SECTION 4.11(B)(II), BUT ONLY AS A RESULT OF A TERMINATION OF THIS AGREEMENT ON
OR AFTER JANUARY 1, 2006, PURSUANT TO SECTION 6.1(F), OR (III) PURSUANT TO
SECTION 4.11(B)(III), BUT ONLY AS A RESULT OF A TERMINATION OF THIS AGREEMENT ON
OR AFTER JANUARY 1, 2006, THEN, IN ADDITION TO SUCH EXPENSES, THE COMPANY SHALL
PAY TO PARENT $8 MILLION IN SAME-DAY FUNDS ON THE DATE OF SUCH TERMINATION, IN
THE CASE OF CLAUSE (I) OR (II) OF THIS SECTION 4.11(D), OR ON

 

37

--------------------------------------------------------------------------------


 


THE DATE OF THE CONSUMMATION OF THE TAKEOVER PROPOSAL REFERRED TO IN
SECTION 4.11(B)(III)(C), IN THE CASE OF CLAUSE (III) OF THIS SECTION 4.11(D).


 


SECTION 4.12         STATE TAKEOVER LAWS.  IF ANY TAKEOVER STATUTE SHALL BECOME
APPLICABLE TO THE TRANSACTIONS CONTEMPLATED HEREBY, PARENT, SUB AND THE COMPANY
AND THEIR RESPECTIVE BOARD OF DIRECTORS SHALL USE ALL REASONABLE EFFORTS TO
GRANT SUCH APPROVALS AND TAKE SUCH ACTIONS AS ARE NECESSARY SO THAT THE
TRANSACTIONS CONTEMPLATED HEREBY MAY BE CONSUMMATED AS PROMPTLY AS PRACTICABLE
ON THE TERMS CONTEMPLATED HEREBY AND SHALL OTHERWISE ACT TO MINIMIZE THE EFFECTS
OF ANY SUCH STATUTE OR REGULATION ON THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 4.13         RIGHTS AGREEMENT.  THE BOARD OF DIRECTORS OF THE COMPANY
SHALL TAKE ALL FURTHER ACTIONS (IN ADDITION TO THAT REFERRED TO IN SECTION 2.17)
(INCLUDING AMENDING THE RIGHTS AGREEMENT), IF ANY, NECESSARY TO RENDER THE
RIGHTS INAPPLICABLE TO THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.


 


SECTION 4.14         CERTAIN TAX MATTERS.


 


(A)           DEFINITIONS.  WHERE USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING MEANINGS:


 

“Code” shall mean the Internal Revenue Code of 1986.

 

“Tax” (and, with correlative meaning, “Taxes”) shall mean any federal, state,
local or foreign income, gross receipts, property, sales, use, license, excise,
environmental (including taxes under Code Section 59A), stamp, franchise,
employment, payroll, withholding, alternative or add-on minimum, ad valorem,
value added, transfer or excise tax, or any other tax, custom, duty,
governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest or penalty, imposed by any Governmental Entity.  For
purposes of this Agreement, “Taxes” also includes any obligations under any
agreements or arrangements with any person with respect to the liability for, or
sharing of, Taxes (including pursuant to Treasury Regulations Section 1.1502-6
or comparable provisions of state, local or foreign Tax law) and including any
liability for Taxes as a transferee or successor, by contract or otherwise.

 

“Tax Return” shall mean any return, report or similar statement required to be
filed with respect to any Tax (including any attached schedules), including any
information return, claim for refund, amended return or declaration of estimated
Tax.

 


(B)           EXCISE TAXES.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
PARENT SHALL PAY, AND SHALL INDEMNIFY THE STOCKHOLDERS OF THE COMPANY AGAINST,
ANY REAL PROPERTY TRANSFER TAX, SALES TAX, USE TAX, STAMP TAX, STOCK TRANSFER
TAX OR OTHER SIMILAR EXCISE TAX IMPOSED ON THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


 


(C)           TAX RETURNS.  (I) THE COMPANY SHALL FILE OR CAUSE TO BE FILED WHEN
DUE (TAKING INTO ACCOUNT ALL PROPERLY OBTAINED EXTENSIONS) ALL TAX RETURNS THAT
ARE REQUIRED TO BE FILED BY OR WITH RESPECT TO THE COMPANY AND EACH SUBSIDIARY
ON OR BEFORE THE CLOSING DATE AND SHALL REMIT OR CAUSE TO BE REMITTED ANY TAXES
DUE IN RESPECT OF SUCH TAX RETURNS AND SHALL FURNISH COPIES OF SUCH TAX RETURNS
AS FILED TO PARENT; PROVIDED, HOWEVER, ALL SUCH TAX RETURNS SHALL BE PREPARED IN
A MANNER CONSISTENT WITH THE PRIOR TAX RETURNS OF THE COMPANY, UNLESS OTHERWISE

 

38

--------------------------------------------------------------------------------


 


REQUIRED BY LAW; AND (II) PARENT SHALL FILE OR CAUSE TO BE FILED WHEN DUE
(TAKING INTO ACCOUNT ALL PROPERLY OBTAINED EXTENSIONS) ALL TAX RETURNS THAT ARE
REQUIRED TO BE FILED BY OR WITH RESPECT TO THE COMPANY AND EACH SUBSIDIARY AFTER
THE CLOSING DATE AND SHALL REMIT OR CAUSE TO BE REMITTED ANY TAXES DUE IN
RESPECT OF SUCH TAX RETURNS.


 


(D)           TAX CONTESTS.  THE COMPANY SHALL HAVE THE SOLE RIGHT TO REPRESENT
THE COMPANY’S AND EACH SUBSIDIARY’S INTERESTS IN ANY TAX AUDIT OR EXAMINATION OR
ADMINISTRATIVE OR COURT PROCEEDING TAKING PLACE ON OR BEFORE THE CLOSING DATE,
AND TO EMPLOY COUNSEL OF ITS CHOICE AT ITS EXPENSE.  THE COMPANY SHALL PROMPTLY
NOTIFY PARENT OF THE COMPANY’S RECEIPT OF NOTICE OF ANY SUCH TAX AUDIT OR
EXAMINATION OR ADMINISTRATIVE OR COURT PROCEEDING.


 


(E)           REIT QUALIFICATION OF CBO REIT II, INC.  SO LONG AS ANY BONDS
ISSUED BY TRUSTS FORMED BY SUBSIDIARIES OF CBO REIT II, INC. UNDER THE
INDENTURES DATED MAY 8, 1998, AND DECEMBER 20, 1996, RESPECTIVELY, REMAIN
OUTSTANDING, PARENT, SUB AND THE COMPANY SHALL, AND EACH OF THEM IS HEREBY
AUTHORIZED TO, TAKE ALL ACTIONS NECESSARY TO CONTINUE AT ALL TIMES BEFORE AND
AFTER THE CLOSING DATE THE QUALIFICATION OF CBO REIT II, INC. AS A REIT FOR U.S.
FEDERAL INCOME TAX PURPOSES (INCLUDING COMPLYING WITH ALL APPLICABLE
DISTRIBUTION REQUIREMENTS TO MAINTAIN REIT QUALIFICATION AT ALL TIMES AND MAKING
A NEW REIT ELECTION FOR CBO REIT II, INC. FOLLOWING THE CLOSING DATE, IF DOING
SO IS REQUIRED TO CONTINUE SUCH REIT QUALIFICATION).


 


SECTION 4.15         OBSERVER RIGHTS.  BETWEEN THE DATE OF THIS AGREEMENT AND
THE CLOSING DATE, THE COMPANY SHALL PERMIT AT LEAST ONE BUT NO MORE THAN THREE
REPRESENTATIVES DESIGNATED BY PARENT TO ATTEND AND OBSERVE, ON A NON-VOTING
BASIS, ALL MEETINGS AND OTHER PROCEEDINGS OF CMSLP’S CREDIT COMMITTEE.


 


ARTICLE V.

CONDITIONS


 


SECTION 5.1            CONDITIONS TO EACH PARTY’S OBLIGATION TO EFFECT THE
MERGER.  THE RESPECTIVE OBLIGATION OF EACH OF PARENT, SUB AND THE COMPANY TO
EFFECT THE MERGER SHALL BE SUBJECT TO THE SATISFACTION PRIOR TO THE CLOSING DATE
OF EACH OF THE FOLLOWING CONDITIONS:


 


(A)           STOCKHOLDER APPROVAL.  THE STOCKHOLDERS OF THE COMPANY SHALL HAVE
APPROVED THE MERGER IN ACCORDANCE WITH SECTION 3-105(E) OF THE MGCL.


 


(B)           CONSENTS.   ALL NECESSARY MATERIAL CONSENTS AND APPROVALS OF ANY
GOVERNMENTAL ENTITY REQUIRED FOR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, IF ANY, SHALL HAVE BEEN OBTAINED.


 


(C)           NO ORDER.  NO COURT OR OTHER GOVERNMENTAL ENTITY HAVING
JURISDICTION OVER THE COMPANY, PARENT OR SUB, OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES, SHALL HAVE ENACTED, ISSUED, PROMULGATED, ENFORCED OR ENTERED ANY
LAW OR ORDER WHICH IS THEN IN EFFECT AND HAS THE EFFECT OF MAKING THE MERGER
ILLEGAL OR OTHERWISE RESTRICTING THE CLOSING OR ANY PROVISION OF THE ARTICLES OF
MERGER.

 

39

--------------------------------------------------------------------------------


 


SECTION 5.2            CONDITIONS TO THE COMPANY’S OBLIGATIONS.  THE OBLIGATION
OF THE COMPANY TO EFFECT THE MERGER SHALL BE SUBJECT TO THE FULFILLMENT (OR
WAIVER BY THE COMPANY) AT OR PRIOR TO THE CLOSING DATE OF EACH OF THE FOLLOWING
CONDITIONS:


 


(A)           PERFORMANCE OF OBLIGATIONS.  PARENT AND SUB SHALL HAVE PERFORMED
IN ALL MATERIAL RESPECTS EACH OF THEIR RESPECTIVE AGREEMENTS CONTAINED IN THIS
AGREEMENT REQUIRED TO BE PERFORMED AT OR PRIOR TO THE CLOSING.


 


(B)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES OF PARENT AND SUB CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND
CORRECT AT AND AS OF THE CLOSING DATE AS IF MADE AT AND AS OF SUCH DATE (OTHER
THAN REPRESENTATIONS AND WARRANTIES THAT ADDRESS MATTERS ONLY AS OF A CERTAIN
DATE, WHICH SHALL BE TRUE AND CORRECT AS OF SUCH CERTAIN DATE), OTHER THAN AS
WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT ON THE ABILITY OF PARENT OR SUB
TIMELY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(C)           OFFICER’S CERTIFICATE.  A CERTIFICATE EXECUTED ON BEHALF OF PARENT
BY A SENIOR EXECUTIVE OFFICER OF THE PARENT, TO THE EFFECT THAT THE CONDITIONS
SET FORTH IN PARAGRAPHS (A) AND (B) ABOVE HAVE BEEN SATISFIED, SHALL HAVE BEEN
DELIVERED TO THE COMPANY.


 


SECTION 5.3            CONDITIONS TO THE PARENT’S AND SUB’S OBLIGATIONS.  THE
OBLIGATION OF PARENT AND SUB TO EFFECT THE MERGER SHALL BE SUBJECT TO THE
FULFILLMENT (OR WAIVER BY PARENT AND SUB) AT OR PRIOR TO THE CLOSING DATE OF
EACH OF THE FOLLOWING CONDITIONS:


 


(A)           PERFORMANCE OF OBLIGATIONS.  THE COMPANY SHALL HAVE PERFORMED IN
ALL MATERIAL RESPECTS EACH OF ITS RESPECTIVE AGREEMENTS CONTAINED IN THIS
AGREEMENT REQUIRED TO BE PERFORMED AT OR PRIOR TO THE CLOSING.


 


(B)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT
AT AND AS OF THE CLOSING DATE AS IF MADE AT AND AS OF SUCH DATE (OTHER THAN
REPRESENTATIONS AND WARRANTIES THAT ADDRESS MATTERS ONLY AS OF A CERTAIN DATE,
WHICH SHALL BE TRUE AND CORRECT AS OF SUCH CERTAIN DATE), EXCEPT AS WOULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(C)           MATERIAL ADVERSE EFFECT.  SINCE THE DATE OF THIS AGREEMENT, THERE
SHALL HAVE OCCURRED NO CHANGES, EVENTS OR DEVELOPMENTS WHICH, INDIVIDUALLY OR IN
THE AGGREGATE, HAVE HAD, OR WOULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL
ADVERSE EFFECT.


 


(D)           CONSENTS.  PARENT SHALL HAVE RECEIVED EVIDENCE, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO IT, THAT THE COMPANY AND ITS SUBSIDIARIES
HAVE OBTAINED ALL MATERIAL CONSENTS, AUTHORIZATIONS, ORDERS, APPROVALS, WAIVERS
AND EXEMPTIONS OF GOVERNMENTAL ENTITIES REQUIRED, IF ANY, IN CONNECTION WITH
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(E)           OFFICER’S CERTIFICATE AND UPDATED SCHEDULE.  A CERTIFICATE
EXECUTED ON BEHALF OF THE COMPANY BY A SENIOR EXECUTIVE OFFICER OF THE COMPANY
TO THE EFFECT THAT THE CONDITIONS SET FORTH IN PARAGRAPHS (A), (B) AND (C) ABOVE
HAVE BEEN SATISFIED SHALL HAVE BEEN DELIVERED TO PARENT.  THE COMPANY SHALL HAVE
DELIVERED TO PARENT AN UPDATED SCHEDULE 2.15 OF

 

40

--------------------------------------------------------------------------------


 


THE COMPANY LETTER SETTING FORTH THEREON THE INFORMATION REQUIRED BY
SECTION 2.15 AS OF A DATE NOT MORE THAN THREE DAYS PRIOR TO THE CLOSING DATE.


 


(F)            NO LITIGATION.  THERE SHALL NOT BE PENDING OR THREATENED ANY
SUIT, ACTION OR PROCEEDING BY ANY GOVERNMENTAL ENTITY:  (I) CHALLENGING THE
ACQUISITION BY PARENT AND SUB OF ANY SHARES, SEEKING TO RESTRAIN OR PROHIBIT THE
CONSUMMATION OF THE MERGER, OR SEEKING TO PLACE LIMITATIONS ON THE OWNERSHIP OF
SHARES BY PARENT OR SEEKING TO OBTAIN FROM THE COMPANY, PARENT OR SUB ANY
DAMAGES THAT ARE MATERIAL IN RELATION TO THE COMPANY, (II) SEEKING TO PROHIBIT
OR MATERIALLY LIMIT THE OWNERSHIP OR OPERATION BY THE COMPANY, PARENT OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES OF ANY PORTION OF ANY BUSINESS OR OF
ANY ASSETS OF THE COMPANY, PARENT OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, OR TO
COMPEL THE COMPANY, PARENT OR ANY OF THEIR RESPECTIVE SUBSIDIARIES TO DIVEST OR
HOLD SEPARATE ANY PORTION OF ANY BUSINESS OR OF ANY ASSETS OF THE COMPANY,
PARENT OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, AS A RESULT OF THE MERGER,
(III) SEEKING TO PROHIBIT PARENT OR ANY OF ITS SUBSIDIARIES FROM EFFECTIVELY
CONTROLLING IN ANY MATERIAL RESPECT THE BUSINESS OR OPERATIONS OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES OR (IV) OTHERWISE CONSTITUTING A MATERIAL ADVERSE
EFFECT, IN EACH CASE EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


(G)           TAX OPINION.  PARENT SHALL HAVE RECEIVED (I) A TAX OPINION, DATED
AS OF THE CLOSING DATE, FROM SIDLEY AUSTIN BROWN & WOOD LLP, SUBSTANTIALLY IN
THE FORM OF SCHEDULE 5.3(G) OF THE COMPANY LETTER, AND (II) ANOTHER TAX OPINION,
DATED AS OF THE CLOSING DATE, FROM SIDLEY AUSTIN BROWN & WOOD LLP, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO PARENT’S UNITED STATES TAX COUNSEL, TO THE
EFFECT THAT, BASED ON CUSTOMARY REPRESENTATIONS OF THE COMPANY CONCERNING THE
OWNERSHIP, ACTIVITIES, DISTRIBUTIONS AND INVESTMENTS OF THE COMPANY AND CBO REIT
II, INC. AND CERTAIN UNDERTAKINGS OF THE COMPANY WITH RESPECT TO ITS USING THE
DEFICIENCY DIVIDEND PROCEDURES OF SECTION 860 OF THE CODE IN CERTAIN
CONTINGENCIES: (X) EACH OF THE COMPANY AND CBO REIT II, INC., AS OF THE CLOSING
DATE, IS QUALIFIED AS A REIT WITHIN THE MEANING OF SECTION 856(A) OF THE CODE
AND, IN THE CASE OF THE COMPANY, HAS QUALIFIED AS A REIT SINCE JANUARY 27, 2004,
AND, IN THE CASE OF CBO REIT II, HAS QUALIFIED AS A REIT SINCE ITS FORMATION AS
A STATE LAW CORPORATION; AND (Y) EXCEPT FOR CBO REIT II, INC. AND SUBSIDIARIES
WHICH ARE TREATED AS DISREGARDED ENTITIES FOR FEDERAL INCOME TAX PURPOSES, EACH
SUBSIDIARY OF THE COMPANY, AS OF THE CLOSING DATE, IS TREATED AS A QRS WITHIN
THE MEANING OF SECTION 856(I) OF THE CODE OR A TRS WITHIN THE MEANING OF
SECTION 856(L) OF THE CODE AS SET FORTH IN SCHEDULE 2.8(E) OF THE COMPANY LETTER
AND EACH HAS QUALIFIED AS A QRS OR TRS SINCE JANUARY 27, 2004.


 


(H)           TAX CERTIFICATE.  THE COMPANY SHALL HAVE DELIVERED TO PARENT A
CERTIFICATE DATED THE CLOSING DATE AND SWORN UNDER PENALTY OF PERJURY STATING
THAT IT IS NOT A “UNITED STATES REAL PROPERTY HOLDING CORPORATION” WITHIN THE
MEANING OF SECTION 897(C)(2) OF THE CODE, AND IN FORM AND SUBSTANCE REQUIRED
UNDER TREASURY REGULATIONS 1.897-2(H).


 


SECTION 5.4            FRUSTRATION OF CLOSING CONDITIONS.  NONE OF THE PARTIES
HERETO MAY RELY ON THE FAILURE OF ANY CONDITION SET FORTH IN THIS ARTICLE V TO
BE SATISFIED IF SUCH FAILURE WAS CAUSED BY SUCH PARTY’S FAILURE TO ACT IN GOOD
FAITH OR ITS BREACH OF THE COVENANTS CONTAINED IN THIS AGREEMENT.

 

41

--------------------------------------------------------------------------------


 


ARTICLE VI.

GENERAL


 


SECTION 6.1            TERMINATION.  THIS AGREEMENT MAY BE TERMINATED AT ANY
TIME PRIOR TO THE EFFECTIVE TIME, WHETHER BEFORE OR AFTER APPROVAL OF ANY
MATTERS PRESENTED IN CONNECTION WITH THE MERGER BY THE STOCKHOLDERS OF THE
COMPANY:


 


(A)           BY MUTUAL WRITTEN CONSENT OF PARENT AND THE COMPANY;


 


(B)           (I)  BY EITHER PARENT OR THE COMPANY IF THERE HAS BEEN A MATERIAL
BREACH OF THE COVENANTS AND AGREEMENTS SET FORTH IN THIS AGREEMENT ON THE PART
OF PARENT OR SUB, IN THE CASE OF A TERMINATION BY THE COMPANY, OR THE COMPANY,
IN THE CASE OF A TERMINATION BY PARENT, WHICH BREACH HAS NOT BEEN CURED WITHIN
TEN BUSINESS DAYS FOLLOWING RECEIPT BY THE BREACHING PARTY OF NOTICE OF SUCH
BREACH FROM THE NON-BREACHING PARTY;


 

(II)           BY PARENT IF THERE HAS BEEN A BREACH OF REPRESENTATION OR
WARRANTY OF THE COMPANY SET FORTH IN THIS AGREEMENT, OTHER THAN AS WOULD NOT BE
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, WHICH BREACH HAS NOT BEEN
CURED WITHIN TEN BUSINESS DAYS FOLLOWING RECEIPT BY THE COMPANY OF NOTICE OF
SUCH BREACH FROM PARENT;

 

(III)          BY THE COMPANY IF THERE HAS BEEN A BREACH OF REPRESENTATION OR
WARRANTY OF PARENT OR SUB SET FORTH IN THIS AGREEMENT, OTHER THAN AS WOULD NOT
BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE ABILITY OF
PARENT OR SUB TO TIMELY CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY, WHICH
BREACH HAS NOT BEEN CURED WITHIN TEN BUSINESS DAYS FOLLOWING RECEIPT BY PARENT
OR SUB OF NOTICE OF SUCH BREACH FROM THE COMPANY;

 

(c)           by either Parent or (if the Company has not violated Section 4.1,
4.2 or 4.10) the Company if (i) any Law permanently preventing the consummation
of the Merger shall be in effect or (ii) any permanent Order, decree, ruling or
other action of a court or other competent authority restraining, enjoining or
otherwise preventing the consummation of the Merger shall have become final and
non-appealable;

 

(d)           by either the Parent or the Company if the Merger shall not have
been consummated before March 31, 2006, unless the failure to consummate the
Merger is caused by or the result of a material breach of this Agreement by the
party seeking to terminate this Agreement (or by Sub, in the case of a
termination by Parent); provided, however, that the passage of such period shall
be tolled for any part thereof during which any party shall be subject to a
non-final Order, decree, ruling or other action restraining, enjoining or
otherwise preventing the consummation of the Merger;

 

(e)           by either Parent or (if the Company has not violated Section 4.1,
4.2 or 4.10 and has paid to Parent an amount in cash equal to all amounts
payable pursuant to Section 4.11(b)) the Company if any required approval of the
Merger by the stockholders of the Company shall not have been obtained by reason
of the failure to obtain the required vote upon a vote held at a duly held
meeting of such stockholders or at any adjournment thereof;

 

42

--------------------------------------------------------------------------------


 

(f)            by Parent if the Board of Directors of the Company shall or shall
resolve to (i) not recommend, or withdraw its approval or recommendation of, the
Merger, this Agreement or any of the transactions contemplated hereby,
(ii) modify such approval or recommendation in a manner adverse to Parent or Sub
or (iii) approve or recommend a Superior Proposal pursuant to Section 4.10(b);
and

 

(g)           by the Company if (i) (x) to the extent permitted by
Section 4.10(b), the Board of Directors of the Company approves or recommends a
Superior Proposal or withdraws its approval or recommendation of this Agreement
or the Merger and (y) the Company concurrently enters into a definitive
agreement with respect to such Superior Proposal with the Person making such
Superior Proposal and (ii) the Company has paid to Parent an amount in cash
equal to all amounts payable pursuant to Section 4.11.

 

In the event of termination of this Agreement by either Parent or the Company,
as provided in this Section 6.1, this Agreement shall forthwith become void and
there shall be no liability hereunder on the part of Parent, Sub or the Company,
or their respective officers, directors, managers, members or partners, except
for (i) liability under Section 2.29 (Brokers), Section 3.6 (Brokers),
Section 3.5 (Investigation), Section 4.11 (Fees and Expenses), this Section 6.1
and the other sections of Article VI (all of which shall survive the
termination) and (ii) nothing set forth in this Agreement shall relieve any
party from liability or damages resulting from any willful breach of this
Agreement.

 


SECTION 6.2            NON-SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT OR IN ANY INSTRUMENT DELIVERED
PURSUANT TO THIS AGREEMENT SHALL TERMINATE AT THE EARLIER OF (I) THE EFFECTIVE
TIME AND (II) EXCEPT AS EXPRESSLY PROVIDED IN THE LAST PARAGRAPH OF SECTION 6.1,
THE TERMINATION OF THIS AGREEMENT.


 


SECTION 6.3            NOTICE.  ANY NOTICE HEREUNDER SHALL BE DEEMED GIVEN ONLY
WHEN SUCH NOTICE IS IN WRITING AND IS DELIVERED BY MESSENGER OR COURIER OR, IF
SENT BY FAX, WHEN RECEIVED.  ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE DELIVERED BY COURIER OR MESSENGER OR SHALL BE SENT BY
FACSIMILE TO THE FOLLOWING ADDRESSES:


 

 

(I)

IF TO THE PARENT OR SUB, AT THE FOLLOWING ADDRESS:

 

 

 

 

 

Cadim

 

 

1000 Place Jean Paul Riopelle

 

 

Suite A-300

 

 

Montreal (Quebec)

 

 

H2Z 2B6, Canada

 

 

Facsimile: (514) 875-3327

 

 

Attention: Corporate Secretary

 

 

 

 

with a copy by facsimile or messenger or courier to:

 

 

 

 

 

Proskauer Rose LLP

 

 

1585 Broadway

 

 

New York, NY 10036

 

43

--------------------------------------------------------------------------------


 

 

 

Facsimile: (212) 969-2900

 

 

Attention: Allan R. Williams

 

 

 

 

(II)

IF TO THE COMPANY, AT THE FOLLOWING ADDRESS:

 

 

 

 

 

CRIIMI MAE Inc.

 

 

11200 Rockville Pike

 

 

Rockville, Maryland 20852

 

 

Facsimile: (301) 255-4714

 

 

Attention: General Counsel

 

 

 

 

with a copy by facsimile or messenger or courier to:

 

 

 

 

 

Sidley Austin Brown & Wood LLP

 

 

787 Seventh Avenue

 

 

New York, New York 10019

 

 

Facsimile: (212) 839-5599

 

 

Attention: Joseph W. Armbrust

 

or to such other respective addresses as may be designated by notice given in
accordance with this Section 6.3.

 


SECTION 6.4            COMPLETE AGREEMENT; NO THIRD-PARTY BENEFICIARIES.  THIS
AGREEMENT, THE ARTICLES OF MERGER AND THE COMPANY LETTER CONSTITUTE THE ENTIRE
AGREEMENT AMONG THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS OF THE PARTIES IN CONNECTION
THEREWITH.  EXCEPT AS SPECIFIED IN SECTION 4.5, THIS AGREEMENT IS NOT INTENDED
TO CONFER UPON ANY PERSON OTHER THAN THE COMPANY, PARENT AND SUB ANY RIGHTS OR
REMEDIES HEREUNDER.


 


SECTION 6.5            GOVERNING LAW.  EXCEPT TO THE EXTENT THAT THE MGCL
GOVERNS THE EFFECTS OF THE MERGER, THIS AGREEMENT SHALL BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS PRINCIPLES OF CONFLICTS OF LAWS.  PARENT, SUB AND THE COMPANY
HEREBY CONSENT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN WITH RESPECT TO ANY
ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR
TO DETERMINE THE RIGHTS OF ANY PARTY HERETO.


 


SECTION 6.6            NO ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY RIGHTS OR
OBLIGATIONS UNDER IT ARE ASSIGNABLE BY ANY PARTY WITHOUT THE WRITTEN CONSENT OF
THE OTHER PARTIES.


 


SECTION 6.7            HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE ARTICLES,
SECTIONS AND SUBSECTIONS OF THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND DO NOT
CONSTITUTE A PART OF THIS AGREEMENT.


 


SECTION 6.8            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS AND BY DIFFERENT PARTIES IN SEPARATE COUNTERPARTS.  ALL SUCH
COUNTERPARTS SHALL

 

44

--------------------------------------------------------------------------------


 


CONSTITUTE ONE AND THE SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN ONE OR
MORE COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND DELIVERED TO THE OTHER
PARTY.


 


SECTION 6.9            INTERPRETATION.  THE WORD “INCLUDING”, WHEN USED HEREIN,
SHALL BE DEEMED TO MEAN “INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING”.  WHEN A REFERENCE IS MADE IN THIS AGREEMENT TO AN ARTICLE, A
SECTION OR AN EXHIBIT, SUCH REFERENCE SHALL BE TO AN ARTICLE OF THIS AGREEMENT,
A SECTION OF THIS AGREEMENT OR AN EXHIBIT ATTACHED TO THIS AGREEMENT,
RESPECTIVELY, UNLESS OTHERWISE INDICATED.


 


SECTION 6.10         REMEDIES; WAIVER.  ALL RIGHTS AND REMEDIES EXISTING UNDER
THIS AGREEMENT ARE CUMULATIVE TO, AND NOT EXCLUSIVE OF, ANY RIGHTS OR REMEDIES
OTHERWISE AVAILABLE.  NO FAILURE ON THE PART OF ANY PARTY TO EXERCISE OR DELAY
IN EXERCISING ANY RIGHT HEREUNDER SHALL BE DEEMED A WAIVER THEREOF, NOR SHALL
ANY SINGLE OR PARTIAL EXERCISE PRECLUDE ANY FURTHER OR OTHER EXERCISE OF SUCH OR
ANY OTHER RIGHT.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IT IS
UNDERSTOOD AND AGREED THAT REMEDIES AT LAW WOULD BE INADEQUATE IN THE CASE OF
ANY BREACH OF THE COVENANTS CONTAINED IN THIS AGREEMENT.  THE COMPANY, PARENT
AND SUB SHALL BE ENTITLED TO EQUITABLE RELIEF, INCLUDING THE REMEDY OF SPECIFIC
PERFORMANCE, WITH RESPECT TO ANY BREACH OR ATTEMPTED BREACH OF SUCH COVENANTS BY
ANY OTHER PARTY.


 


SECTION 6.11         CONFIDENTIALITY.  THE PARTIES AGREE THAT ANY INFORMATION
HERETOFORE OR HEREAFTER PROVIDED BY THE COMPANY TO PARENT OR SUB SHALL, UNTIL
THE EFFECTIVE DATE, BE SUBJECT TO THE CONFIDENTIALITY PROVISIONS OF THE
CONFIDENTIALITY AGREEMENT, AND UNTIL THE EFFECTIVE DATE PARENT AND SUB AGREE TO
KEEP SUCH INFORMATION CONFIDENTIAL TO THE EXTENT REQUIRED BY SUCH
CONFIDENTIALITY PROVISIONS, WITHOUT GIVING EFFECT TO THE TERMINATION PROVISIONS
OF SUCH AGREEMENT.


 


SECTION 6.12         SEVERABILITY.  ANY INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT IN ANY JURISDICTION SHALL
NOT INVALIDATE OR RENDER ILLEGAL OR UNENFORCEABLE THE REMAINING PROVISIONS
HEREOF IN SUCH JURISDICTION AND SHALL NOT INVALIDATE OR RENDER ILLEGAL OR
UNENFORCEABLE SUCH PROVISIONS IN ANY OTHER JURISDICTION.  THE COMPANY AND THE
PARENT AND SUB SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE ANY INVALID,
ILLEGAL OR UNENFORCEABLE PROVISION WITH A VALID, LEGAL AND ENFORCEABLE
PROVISION, THE ECONOMIC EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF
THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISION.


 


SECTION 6.13         AMENDMENT; WAIVER.  THIS AGREEMENT MAY BE AMENDED ONLY BY
AGREEMENT IN WRITING OF ALL PARTIES.  NO WAIVER OF ANY PROVISION NOR CONSENT TO
ANY EXCEPTION TO THE TERMS OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IN
WRITING AND SIGNED BY THE PARTY TO BE BOUND AND THEN ONLY TO THE SPECIFIC
PURPOSE, EXTENT AND INSTANCE SO PROVIDED.

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Parent, Sub and the Company have caused this Agreement to be
signed by their respective officers thereunto duly authorized all as of the date
first written above.

 

 

 

CDP CAPITAL-FINANCING INC.

 

 

 

 

 

By:

/s/ Line Lefbvre

 

 

 

Name:  Line Lefbvre

 

 

Title:  Executive Vice President and Chief Financial
Officer

 

 

 

 

 

By:

/s/ Marisa Giannetti

 

 

 

Name:  Marisa Giannetti

 

 

Title:  Senior Director - Legal Affairs

 

 

 

 

 

CADIM W.F. CO.

 

 

 

 

 

By:

/s/ Line Lefbvre

 

 

 

Name:  Line Lefbvre

 

 

Title:  Executive Vice President and Chief
Financial Officer

 

 

 

 

 

By:

/s/ Marisa Giannetti

 

 

 

Name:  Marisa Giannetti

 

 

Title:  Senior Director - Legal Affairs

 

 

 

 

 

CRIIMI MAE INC.

 

 

 

 

 

By:

/s/ Barry S. Blattman

 

 

 

Name:  Barry S. Blattman

 

 

Title:  Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Affiliate

 

Section 2.17

Agreement

 

Preamble

Articles of Merger

 

Section 1.1

Asset Auction

 

Section 4.10(a)

BREF ONE

 

Recitals

Capital Stock

 

Section 2.2(a)

Cash Amount

 

Section 1.7(a)

Certificates

 

Section 1.10(b)

Change of Recommendation

 

Section 4.10(f)

Citigroup

 

Section 2.26

Closing

 

Section 1.3

Closing Date

 

Section 1.3

CMSLP

 

Section 2.13(b)

Code

 

Section 4.14(a)

Company

 

Preamble

Company AuthorizationsS

 

Section 2.14(a)

Company Balance Sheet Date

 

Section 2.5

Company Business Entity

 

Section 2.4(a)

Company Common Stock

 

Recitals

Company Employee Benefit Plans

 

Section 2.18(a)

Company Employees

 

Section 4.4(a)

Company Financial Advisor

 

Section 2.26

Company Insurance Policies

 

Section 2. 24

Company Intellectual Property

 

Section 2.11(a)

Company Investments

 

Section 2.20

Company Letter

 

Article II

Company Recommendation

 

Section 4.10(b)

Company SEC Reports

 

Section 2.22(a)

Company Stockholders’ Meeting

 

Section 4.2(a)

Company Stock Options

 

Section 1.9(a)

Company Stock Option Plans

 

Section 1.9(a)

Confidentiality Agreement

 

Section 4.10(a)

Constituent Corporations

 

Section 1.1

ContractsS

 

Section 2.13(a)

Deferred Compensation Plan

 

Section 1.9(b)

Department

 

Section 1.2

Effective Time

 

Section 1.2

Environmental Law

 

Section 2.19

ERISA

 

Section 2.18(a)

ERISA Affiliate

 

Section 2.18(a)

Exchange Act

 

Section 2.3

Expenses

 

Section 4.11(c)

GAAP

 

Section 2.5

Governmental Entity

 

Section 2.3

 

1

--------------------------------------------------------------------------------


 

Grant of a Proxy

 

Section 2.17

Knowledge of the Company

 

Section 2.2(c)

Law

 

Section 2.3

Leases

 

Section 2.12(a)

Liens

 

Section 2.2(b)

Material Adverse Effect

 

Section 2.1(a)

Merger

 

Recitals

MGCL

 

Section 1.1

NYSE

 

Section 2.3

Order

 

Section 2.3

Ordinary Course

 

Section 2.6

Parent

 

Preamble

Paying Agent

 

Section 1.10(a)

Payment Fund

 

Section 1.10(a)

Person

 

Section 2.11(a)

Preferred Stock

 

Section 2.2(a)

Proxy Statement

 

Section 2.28

QRS

 

Section 2.8(e)

REIT

 

Section 2.8(e)

Related Person

 

Section 2.23

Rights

 

Section 2.2(a)

Rights Agreement

 

Section 2.2(a)

Sarbanes-Oxley Act

 

Section 2.22(c)

SEC

 

Section 2.5

Securities Act

 

Section 2.2(b)

Series B Preferred Stock

 

Section 2.2(a)

Series H Preferred Stock

 

Section 2.2(a)

Share

 

Section 1.7(a)

Sub

 

Preamble

Subsidiary

 

Section 1.7(a)

Superior Proposal

 

Section 4.10(b)

Superior Proposal Notice

 

Section 4.10(d)

Surviving Corporation

 

Section 1.1

Takeover Proposal

 

Section 4.10(a)

Takeover Statute

 

Section 2.17

Tax

 

Section 4.14(a)

Tax Return

 

Section 4.14(a)

Termination Agreement

 

Recitals

TRS

 

Section 2.8(e)

Voting Agreement

 

Recitals

Warrant

 

Section 2.2(a)

 

2

--------------------------------------------------------------------------------